Exhibit 10.1

Execution Version

SUPPLY AND OFFTAKE AGREEMENT

dated as of June 1, 2015

between

J. ARON & COMPANY

and

HAWAII INDEPENDENT ENERGY, LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1  

DEFINITIONS AND CONSTRUCTION

     1    ARTICLE 2  

CONDITIONS TO COMMENCEMENT

     30    ARTICLE 3  

TERM OF AGREEMENT

     36    ARTICLE 4  

COMMENCEMENT DATE TRANSFER

     36    ARTICLE 5  

PURCHASE AND SALE OF CRUDE OIL

     37    ARTICLE 6  

PURCHASE PRICE FOR CRUDE OIL

     47    ARTICLE 7  

TARGET INVENTORY LEVELS AND DIFFERENTIAL ADJUSTMENT

     48    ARTICLE 8  

PURCHASE AND DELIVERY OF PRODUCTS

     54    ARTICLE 9  

ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE

     59    ARTICLE 10  

PAYMENT PROVISIONS

     62    ARTICLE 11  

DEFERRED PAYMENT

     66    ARTICLE 12  

INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT

     68    ARTICLE 13  

FINANCIAL INFORMATION; CREDIT SUPPORT

     69    ARTICLE 14  

REFINERY TURNAROUND, MAINTENANCE AND CLOSURE

     71    ARTICLE 15  

TAXES

     73    ARTICLE 16  

INSURANCE

     74    ARTICLE 17  

FORCE MAJEURE

     76    ARTICLE 18  

REPRESENTATIONS, WARRANTIES AND COVENANTS

     78    ARTICLE 19  

DEFAULT AND TERMINATION

     84    ARTICLE 20  

SETTLEMENT AT TERMINATION

     89    ARTICLE 21  

INDEMNIFICATION

     93    ARTICLE 22  

LIMITATION ON DAMAGES

     95    ARTICLE 23  

AUDIT AND INSPECTION

     95    ARTICLE 24  

CONFIDENTIALITY

     95    ARTICLE 25  

GOVERNING LAW

     96    ARTICLE 26  

ASSIGNMENT

     97    ARTICLE 27  

NOTICES

     97    ARTICLE 28  

NO WAIVER, CUMULATIVE REMEDIES

     97   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE 29  

NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES

     98    ARTICLE 30  

MISCELLANEOUS

     98   

 

-ii-



--------------------------------------------------------------------------------

Schedules

 

Schedule

  

Description

Schedule A    Products and Product Specifications Schedule B    Current Month
Pricing Benchmarks Schedule C    Monthly True-Up Amounts Schedule D   
Operational Volume Range Schedule E    Included Tanks Schedule F   
Determination and Application of Net Deferred Amount Schedule G    Daily
Settlement Schedule Schedule H    Form of Inventory Reports Schedule I   
Initial Inventory Targets Schedule J    Scheduling and Communications Protocol
Schedule K    Determination of Differential Adjustment Settlement Amount
Schedule L    Existing Financing Agreements Schedule M    Notices Schedule N   
FIFO Balance Final Settlements Schedule O    Form of Run-out Report Schedule P
   Pricing Group Schedule Q    Form of Trade Sheet Schedule R    Form of
Step-Out Inventory Sales Agreement Schedule S    Form of Refinery Production
Volume Report Schedule T    Initial Acceptable Account Debtors Schedule U   
Included Locations Schedule V    Eligible Hydrocarbon Inventory Locations and
Tanks

 

-iii-



--------------------------------------------------------------------------------

Schedule W SPM Master Buy/Sell Confirmations Schedule X Included Materials
Schedule Y Roll Procedures Schedule Z Transition Adjustment Amount

 

-iv-



--------------------------------------------------------------------------------

SUPPLY AND OFFTAKE AGREEMENT

This Supply and Offtake Agreement (this “Agreement”) is made as of June 1, 2015
(the “Effective Date”), between J. Aron & Company (“Aron”), a general
partnership organized under the laws of New York and located at 200 West Street,
New York, New York 10282-2198, and Hawaii Independent Energy, LLC (the
“Company”), a Hawaii limited liability company, located at 800 Gessner Road,
Suite 875, Houston, Texas 77024 (each referred to individually as a “Party” or
collectively as the “Parties”).

WHEREAS, the Company owns and operates a crude oil refinery located in Kapolei,
Hawaii (the “Refinery”) for the processing and refining of Crude Oil (as defined
below) and other feedstocks and the recovery therefrom of refined products;

WHEREAS, the Company desires to have Aron deliver Crude Oil to the Company for
use at the Refinery and purchase all Products (as defined below) upon and
subject to the terms and conditions set forth below;

WHEREAS, it is contemplated that on the Commencement Date (as defined below),
Aron will purchase from the Company or Existing Supplier/Offtaker (as defined
below) all Crude Oil and Products then being held by either entity at the
Included Locations (as defined below);

WHEREAS, the Parties have agreed that, for the Term of this Agreement, the
Company will provide professional consulting, liaison, and other related
services to assist Aron in the marketing and sale of the refined products
acquired by Aron hereunder in accordance with the terms and conditions of the
Marketing and Sales Agreement (as defined below); and

WHEREAS, it is contemplated that upon the termination of this Agreement, Aron
will sell and the Company will purchase all of Aron’s Crude Oil and Products
inventory held at the Included Locations in accordance with the term and
conditions of the Step-Out Inventory Sales Agreement (as defined below) and Aron
will transfer to the Company, through novations or reassignments, various
contractual rights pursuant to the termination provisions provided herein;

NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree as follows:

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

1.1 Definitions.

For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below:



--------------------------------------------------------------------------------

“ABL Credit Agreement” means that certain ABL Credit Agreement, dated as of
September 25, 2013 (as amended by that First Amendment and Waiver to ABL Credit
Agreement dated as of February 7, 2014, that Second Amendment and Waiver to ABL
Credit Agreement dated as of March 30, 2015, and as further amended, restated,
supplemented or otherwise modified from time to time), by and among Hawaii
Independent Energy, LLC, formerly known as Tesoro Hawaii, LLC, a Hawaii limited
liability company, its subsidiaries party thereto, and each other entity that
becomes a borrower thereunder, as borrowers, Hawaii Pacific Energy, LLC, a
Delaware limited liability company, as guarantor, the lenders party thereto, and
Deutsche Bank AG New York Branch, as administrative agent.

“Acceptable Account Debtors” means such account debtors as Aron, in its
reasonable judgment, from time to time determines are acceptable as account
debtors for purposes of determining whether an Account will qualify as an
Eligible Receivable for purposes hereof; provided that:

(a) each of the Initial Acceptable Account Debtors shall constitute an
Acceptable Account Debtor for purposes hereof, subject to clause (c) below;

(b) from time to time the Company may propose to Aron that a new entity
constitute an Acceptable Account Debtor for purposes hereof, in which case Aron
shall make an examination and evaluation of such entity and determine whether to
accept such entity as Acceptable Account Debtor; provided further that (i) in
connection with such proposal, the Company shall obtain and provide to Aron such
information as Aron shall reasonably request in connection with its
determination as to whether such entity shall be accepted as an Acceptable
Account Debtor; (ii) based on such information and such factors and
considerations as Aron deems relevant, but in any event consistent with the
standards and practices that Aron and its Affiliates generally and consistently
apply in evaluating the eligibility of receivables in the context of secured
financing transactions, which may include (without limitation) the proposed
commercial terms, credit considerations (including credit quality and credit
limits) and reputational considerations relating to such entity, Aron will
promptly endeavor to make such determination and apprise the Company thereof,
(iii) such entity shall only be accepted as and constitute an Acceptable Account
Debtors if Aron, in its reasonable judgment makes an affirmative decision that
such entity be so accepted, and (iv) once added to the list of Acceptable
Account Debtors, such entity shall be subject to clause (c) below;

(c) An entity that at any time constitutes an Acceptable Account Debtor may,
upon ten (10) Business Days’ prior written notice by Aron to the Company, be
removed from such status and cease to be an Acceptable Account Debtor for
purposes hereof; provided that Aron bases such determination on such information
and such factors and considerations as Aron deems relevant in its commercially
reasonable judgment, but in any event consistent with the standards and
practices that Aron and its Affiliates generally and consistently apply in
evaluating the eligibility of receivables in the context of secured financing
transactions, which may include (without limitation) the proposed commercial
terms, credit considerations (including credit quality and credit limits) and
reputational considerations relating to such entity; and provided further that
if the Company objects to such change in status and so notifies Aron in writing
of its objection prior to the expiration of such ten (10) Business Day period,
then such change in status shall not take effect until three (3) Business Days
after the end of such ten (10) Business Day period, during which the Parties
shall confer and the Company may provide any additional information regarding
Aron’s determination; and

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing paragraphs (b) and (c), for any account debtor
that posts (i) a customary trade letter of credit from a US bank, the US branch
of a foreign branch or an Acceptable Foreign Bank that has an Investment Grade
Rating, or (ii) cash collateral, to support its payment obligations with respect
to any account, any credit-based considerations (but excluding other
considerations which are not credit-based) made by Aron in making its
determination as to whether such account debtor shall be accepted as or remain
as an Acceptable Account Debtor shall be deemed to have been satisfied.

“Acceptable Foreign Bank” means any foreign bank or non-US branch of a foreign
bank that is acceptable to Aron in accordance with its internal policies and
procedures in effect from time to time, consistently applied.

“Accounts” means all present and future accounts, as defined in the UCC, of the
Company.

“Additional Product Transaction” has the meaning specified in the Marketing and
Sales Agreement.

“Affected Obligations” has the meaning specified in Section 17.3.

“Affected Party” has the meaning specified in Section 17.1.

“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person; provided, however, a Permitted Holder shall not be deemed to be an
Affiliate of the Company.

“Agency Agreement” means that certain Agency Agreement by and between the
Company and Aron, dated as of even date herewith.

“Aggregate Monthly Product Sales Fee” has the meaning specified in Section 7.6.

“Aggregate Monthly Purchased Products Fee” has the meaning specified in
Section 8.8.

“Aggregate Purchase Proceeds” has the meaning specified in
Section 7.5(b)(iv)(A).

“Aggregate Sale Receipts” has the meaning specified in Section 7.5(a)(iv)(A).

“Ancillary Contract” has the meaning specified in Section 20.1(c).

“Ancillary Costs” means, to the extent reasonably demonstrated by Aron by trade
ticket, invoice or other supporting documentation, all freight, pipeline,
transportation, storage, tariffs and other costs and expenses incurred as a
result of the purchase, movement and storage of

 

3



--------------------------------------------------------------------------------

Crude Oil or Products undertaken in connection with or required for purposes of
this Agreement (whether or not arising under Aron Procurement Contracts and
regardless of the point at which or terms upon which delivery is made under any
such Aron Procurement Contract), including, ocean-going freight and other costs
associated with waterborne movements, inspection costs and fees, wharfage, port
and dock fees, vessel demurrage, lightering costs, ship’s agent fees, import
charges, waterborne insurance premiums, fees and expenses, broker’s and agent’s
fees, load or discharge port charges and fees, pipeline transportation costs,
pipeline transfer and pumpover fees, pipeline throughput and scheduling charges
(including any fees and charges resulting from changes in nominations undertaken
to satisfy delivery requirements under this Agreement), pipeline and other
common carrier tariffs, blending, tankage, linefill and throughput charges,
pipeline demurrage, superfund and other comparable fees, processing fees
(including fees for water or sediment removal or feedstock decontamination),
merchandise processing costs and fees, any charges imposed by any Governmental
Authority (including transfer taxes (but not taxes on the net income of Aron)
and customs and other duties), user fees, fees and costs for any credit support
provided to any third party with respect to any transactions contemplated by
this Agreement and any pipeline compensation or reimbursement payments that are
not timely paid by the pipeline to Aron. Notwithstanding the foregoing, the
following shall not be considered Ancillary Costs: (i) Aron’s hedging costs in
connection with this Agreement or the transactions contemplated hereby (but such
exclusion shall not change or be deemed to change the manner in which Related
Hedges are addressed under Articles 19 and 20 below), (ii) any costs for which
Aron has otherwise been compensated under this Agreement and the Transaction
Documents by the inclusion of the full amount thereof in any other payment made
hereunder, including pursuant to any true-up, adjustment, or netting mechanism
provided for thereunder, or (iii) any costs which Aron has agreed, in accordance
with the express terms hereof, shall be solely for Aron’s own account.

“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof,
(ii) any agreement, concession or arrangement with any Governmental Authority
and (iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to either Party or the subject matter of
this Agreement.

“Aron Crude Purchases” means, for any month, any volumes delivered under Aron
Procurement Contracts during such month.

“Aron Procurement Contract” means a procurement contract entered into by Aron
for the purchase or sale of Crude Oil to be processed or sold at the Refinery,
which may be (i) a contract with any Third Party Supplier or third party
purchaser of Crude Oil (other than the Company or an Affiliate of the Company)
or a contract with the Company (or an Affiliate of the Company) or such other
contract to the extent the Parties deem such contract to be an Aron Procurement
Contract for purposes hereof or (ii) a contract with the Company entered into
pursuant to Section 5.3(g)(i) which shall provide for the purchase by Aron from
the Company of Crude Oil delivered to Aron at the Crude Intake Point.

“Aron’s Policies and Procedures” shall have the meaning specified in
Section 14.4(a).

 

4



--------------------------------------------------------------------------------

“Arrangement Fee” has the meaning assigned to such term in the Fee Letter.

“Assignment of Claims Act” means the Assignment of Claims Act of 1940, as it may
be amended from time to time, together with all regulations promulgated from
time to time in respect thereof.

“Bank Holiday” means any day (other than a Saturday or Sunday) on which banks
are authorized or required to close in the State of New York.

“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within fifteen (15) days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.

“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.

“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.

“Base Agreements” means any agreements hereafter entered into between the
Company and a third party pursuant to which the Company acquires any rights to
use Included Product Pipelines or the Included Product Tanks.

“Best Available Inventory Data” means daily inventory reports produced by the
Company or third parties in respect of the Crude Storage Tanks, Included Product
Tanks and Included Product Pipelines, in the form specified in Schedule H.

“Billing Due Report” has the meaning as specified in Section 11.7(a).

“BPH Pipelines” has the meaning specified on Schedule U.

“BS&W” means basic sediment and water.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday, or Bank Holiday.

“Change of Control” means an event or series of events by which:

(a) the Pledgor at any time ceases to own 100% of the Equity Interests of the
Company;

(b) Par Petroleum Corporation (“Par Petroleum”) at any time ceases to own 100%
of the Equity Interests of the Pledgor;

(c) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding the Permitted Holders or
any employee benefit plan of such person or its subsidiaries, any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Equity Interests
of Par Petroleum entitled to vote for members of the board of directors or
equivalent governing body of Par Petroleum on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

(d) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Par Petroleum cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(e) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of, the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Par Petroleum, or control over the equity securities
of Par Petroleum entitled to vote for members of the board of directors or
equivalent governing body of Par Petroleum on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right) representing 30% or more of the combined
voting power of such securities and such contract or arrangement shall have
continued in effect for 30 consecutive days.

 

6



--------------------------------------------------------------------------------

“Collateral” has the meaning specified in the Lien Documents.

“Commencement Date” has the meaning specified in Section 2.3.

“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil in
the Crude Storage Tanks purchased by Aron on the Commencement Date, pursuant to
the Inventory Sales Agreements.

“Commencement Date Products Volumes” means the total quantities of the Products
in the Product Storage Facilities purchased by Aron on the Commencement Date,
pursuant to the Inventory Sales Agreements.

“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.

“Commencement Date Volumes” means, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.

“Commercial Accounts” means all Accounts other than Government Accounts.

“Company Included Locations” has the meaning specified in the Storage Facilities
Agreement.

“Company Inventory Sales Agreement” means the purchase and sale agreement, in
form and in substance mutually agreeable to the Parties, dated as of the
Commencement Date, pursuant to which the Company is selling and transferring to
Aron the portion of the Commencement Date Volumes then owned by the Company for
the Commencement Date Purchase Value related thereto, free and clear of all
liens, claims and encumbrances of any kind, other than Permitted S&O Liens.

“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.

“Company Sourcing Transaction” has the meaning specified in Section 18.2(o).

“Contract Nominations” has the meaning specified in Section 5.4(b).

“Counterparty Crude Sales Fee” means, with respect to any month, the sum of all
Crude Sales Fees relating to all Counterparty Crude Sales.

“Counterparty Crude Sales” means all sales of Barrels of Crude Oil under Aron
Procurement Contracts made by Aron during any month at the direction of the
Company to a counterparty other than the Company.

 

7



--------------------------------------------------------------------------------

“Crude Buy Leg” has the meaning specified in Section 5.3(e).

“Crude Delivery Point” means the outlet flange of the Crude Storage Tanks.

“Crude Differential” means the Differential applicable to the Current Month
Pricing Benchmark for Crude Oil as specified in Schedule B and adjusted monthly
pursuant to Schedule K.

“Crude Differential Adjustment Settlement Amount” has the meaning specified in
Schedule K.

“Crude Intake Point” means the inlet flange of the Crude Storage Tanks.

“Crude Oil” means crude oil of any type or grade, excluding any Sludge.

“Crude Procurement Request” has the meaning specified in Section 5.3(b).

“Crude Sales Fee” means, for any month, the number of Barrels sold by Aron in
connection with any Counterparty Crude Sale multiplied by the Crude Sales Fee
Rate for such Counterparty Crude Sale.

“Crude Sales Fee Rate” means, with respect to any Counterparty Crude Sale under
which Aron is seller, the fee per Barrel agreed to by Aron and the Company in
connection with such Counterparty Crude Sale that shall be due from the Company
to Aron with respect to each Barrel sold thereunder.

“Crude Sell Leg” has the meaning specified in Section 5.3(e).

“Crude Storage Tanks” means any of the tanks at the Refinery listed on Schedule
E that store Crude Oil.

“Current Deferred Payment Amount” has the meaning specified on Schedule F.

“Current Month Pricing Benchmark(s)” means, for any month and with respect to a
particular Pricing Group, the pricing index, formula or benchmark plus or minus
the applicable Differential (if any) set forth on and determined in accordance
with Schedule B for such month.

“Customer” has the meaning specified in the Marketing and Sales Agreement.

“Daily Prices” means, with respect to a particular grade of Crude Oil or type of
Product, the pricing index, formula or benchmark indicated on Schedule B as the
relevant daily price.

“Daily Product Purchases” means, for any day and Product Group, Aron’s estimate
of the aggregate volume of such Product purchased during such day pursuant to
Included Purchase Transactions.

“Daily Product Sales” means, for any day and Product Group, Aron’s estimate of
the aggregate sales volume of such Product sold during such day, pursuant to
(a) any Included Sales Transaction, and (b) any Additional Product Transaction.

 

8



--------------------------------------------------------------------------------

“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.

“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred
(200) basis points and (ii) the maximum rate of interest permitted by Applicable
Law.

“Defaulting Party” has the meaning specified in Section 19.2(a).

“Deferral Arrangement Fee” has the meaning specified in the Fee Letter.

“Deferral Fee” has the meaning specified in Schedule F.

“Deferred Payment Availability Fee” has the meaning specified in Schedule F.

“Deferred Payment Termination Date” has the meaning specified in
Section 11.6(b).

“Deferred Payment Credit Support Amount” means, as of any day, the product of
(i) 0.85 and (ii) sum of (A) the Eligible Receivables as most recently reported
by the Company pursuant to Section 11.7(a) and subject to any adjustments by
Aron pursuant to Section 11.7(b); and (B) the Eligible Hydrocarbon Inventory
Value as of such day.

“Definitive Commencement Date Value” has the meaning specified in the Inventory
Sales Agreements.

“Delivery Date” means any calendar day.

“Delivery Month” means (i) the month in which Crude Oil is to be delivered to
the Refinery in accordance with the relevant Procurement Contract, or (ii) the
month in which Product is to be delivered to the Refinery in accordance with the
relevant Refinery Product Contract or Included Product Contract.

“Delivery Point” means a Crude Delivery Point or a Products Delivery Point, as
applicable.

“Deposit Account Control Agreement” means an agreement in writing, in form and
substance reasonably satisfactory to Aron, by and among Aron, the Company and
the bank at which the Receivables Collection Account is at any time maintained
which provides that such bank will comply with instructions originated by Aron
directing disposition of the funds in the deposit account without further
consent by the Company and has such other terms and conditions as Aron may
reasonably require.

“Designated Affiliate” means, in the case of Aron, Goldman, Sachs & Co., and in
the case of the Company, Par Petroleum Corporation and the Pledgor.

 

9



--------------------------------------------------------------------------------

“Differential” means, for each Current Month Pricing Benchmark, the amount added
to or subtracted from the reference pricing source to determine such Current
Month Pricing Benchmark. The Differentials applicable during the Term, as shall
be set forth on Schedule B and as may be adjusted from time to time pursuant to
Section 7.4.

“Differential Adjustment Month” has the meaning specified in Section 7.4(d).

“Disposed Quantity” has the meaning specified in Section 9.4(a).

“Disposition Amount” has the meaning specified in Section 9.4(a).

“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.

“Eligible Hydrocarbon Inventory” means, as of any day, the Hydrocarbons
(including, for the avoidance of doubt, gasoline blendstock) owned by the
Company and held for sale or that consists of raw materials and, in each case,
that are subject to a valid, first priority perfected Lien and security interest
in favor of Aron, including, without limitation, at any time and with respect to
any such Hydrocarbons, the aggregate volume of such Hydrocarbons constituting
linefill; provided that, unless Aron shall otherwise elect in its reasonable
discretion, Eligible Hydrocarbon Inventory shall not include any Hydrocarbon:

(a) that is held on consignment or not otherwise owned by the Company;

(b) that is obsolete or returned or repossessed or used goods taken in trade;

(c) that is unmerchantable, constitutes Sludge or damaged product or constitutes
product that is permanently off-spec;

(d) that is subject to any other Lien whatsoever (other than Permitted Liens (as
defined in the Pledge and Security Agreement));

(e) that consists solely of chemicals (other than commodity chemicals maintained
in bulk), samples, prototypes, supplies, or packing and shipping materials;

(f) that has been sold to a customer of the Company;

(g) that is not (i) located at a location owned or leased by the Company and set
forth on Schedule V hereto, or (ii) in transit between any such locations (other
than via pipeline movement within the Refinery and Storage Facilities);

(h) that is not currently either usable or salable, at market price, in the
normal course of the Company’s business;

(i) that contains or bears any Intellectual Property (as defined in the Pledge
and Security Agreement) licensed to the Company by any Person, if it would
restrict Aron from selling or otherwise disposing of such Hydrocarbon Inventory
in accordance with the terms of the Pledge and Security Agreement without
infringing the rights of the

 

10



--------------------------------------------------------------------------------

licensor of such Intellectual Property or violating any contract with such
licensor (and without payment other than any ordinary course royalty payments or
similar payments due with respect to the sale or disposition of such Inventory
pursuant to the applicable license agreement for such Intellectual Property) and
as to which the Company has not delivered to Aron a consent or sublicense
agreement from such licensor in form and substance acceptable to Aron if
requested; and

(j) that is not identified on Schedule X, unless otherwise mutually agreed by
the Parties.

“Eligible Hydrocarbon Inventory Value” means, as of any day, the aggregate value
of the then existing Eligible Hydrocarbon Inventory, determined based on the
applicable then current Daily Prices; provided that to the extent the price of
any such Eligible Hydrocarbon Inventory is hedged under Swap Contracts (as
defined in the Pledge and Security Agreement), such aggregate value shall be
increased or decreased (as appropriate) by the then current aggregate
mark-to-market value of such Swap Contracts as determined by Aron based on its
then current methodology for marking outstanding positions; provided further
that such Swap Contracts shall only include those that have been designated by
the Company (which designation shall be no less frequent than monthly) to hedge
the Company’s price exposure with respect to Eligible Hydrocarbon Inventory.

“Eligible Receivables” means Accounts created by the Company that in each case
satisfy the criteria set forth below as reasonably determined by Aron:

(a) such Accounts arise from the actual and bona fide sale and delivery of
refined petroleum products by the Company to an Acceptable Account Debtor in the
ordinary course of the Company’s business which transactions are completed in
accordance with the terms and provisions contained in any documents related
thereto and are evidenced by an invoice delivered to the relevant Acceptable
Account Debtor;

(b) such Accounts (i) are not unpaid more than fifteen (15) days after the
original due date therefor and (ii) are not unpaid more than forty-five
(45) days after the date of the original invoice thereof;

(c) such Accounts comply with the following terms and conditions: (i) the
amounts shown on any invoice delivered to Aron or schedule thereof delivered to
Aron shall be true and complete, (ii) no payments shall be made thereon except
payments immediately delivered to the Receivables Collection Account, (iii) no
credit, discount, allowance or extension or agreement for any of the foregoing
shall be granted to any Acceptable Account Debtor except for credits, discounts,
allowances or extensions made or given in the ordinary course of the Company’s
business in accordance with practices and policies previously disclosed to Aron
and (iv) none of the transactions giving rise thereto will violate any
Applicable Law, all documentation relating thereto will be legally sufficient
under such Applicable Law and all such documentation will be legally enforceable
in accordance with its terms;

 

11



--------------------------------------------------------------------------------

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

(e) such Accounts do not consist of percentage of completion accounts or
progress billings (such that the obligation of the account debtors with respect
to such Accounts is conditioned upon the Company’s satisfactory completion of
any further performance under the agreement giving rise thereto), bill and hold
invoices or retainage invoices, except as to bill and hold invoices, if Aron
shall have received an agreement in writing from the Acceptable Account Debtor,
in form and substance reasonably satisfactory to Aron, confirming the
unconditional obligation of the account debtor to take the goods related thereto
and pay such invoice;

(f) such Accounts are not owing by creditors of or suppliers to the Company or
an Affiliate or employee of the Company, excluding HIE Retail and the Mid Pac
Group;

(g) if such Accounts arise from the sale and delivery of refined petroleum
products by the Company to HIE Retail and the Mid Pac Group, such sale shall
have arisen in the ordinary course of the Company’s or such Affiliate’s
business, be made upon fair and reasonable terms not less favorable to the
Company or such Affiliate than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate of the Company, be promptly
invoiced upon delivery and provide for payment thereunder being due no later
than three Business Days after invoicing; provided that the amount of such
Accounts from HIE Retail or the Mid Pac Group taken individually shall not
constitute more than ten percent (10%) of the sum of all Eligible Receivables at
any time (but the portion of the Accounts not in excess of such percentage shall
be deemed Eligible Receivables); provided further that the aggregate amount of
such Accounts shall not constitute more than eighteen percent (18%) of the sum
of all Eligible Receivables at any time (but the portion of the Accounts not in
excess of such percentage shall be deemed Eligible Receivables);

(h) there are no facts, events or occurrences which would materially impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or materially delay payment thereunder;

(i) such Accounts are subject to the first priority, valid and perfected
security interest in favor of Aron pursuant to the Lien Documents and each
Acceptable Account Debtor has been instructed that all payments in respect of
such Accounts are to be made directly to the Receivables Collection Account;

(j) such Accounts are not subject to any other Liens and any goods giving rise
thereto are not, and were not at the time of the sale thereof, subject to any
Liens, in each case, other than Permitted S&O Liens;

 

12



--------------------------------------------------------------------------------

(k) neither the Acceptable Account Debtor nor any officer or employee of the
Acceptable Account Debtor with respect to such Accounts is an officer, employee,
agent or Affiliate of the Company;

(l) there are no proceedings or actions which are pending or, to the knowledge
of the Company, threatened against the account debtor with respect to such
Accounts which might result in any material adverse change in any such account
debtor’s financial condition (including, without limitation, any bankruptcy,
dissolution, liquidation, reorganization or similar proceeding);

(m) such Account is not owed by an account debtor that has (i) applied for,
suffered, or consented to the appointment of any receiver, interim receiver,
receiver-manager, custodian, trustee, or liquidator of its assets, (ii) had
possession of all or a material part of its property taken by any receiver,
interim receiver, receiver-manager, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case or other Insolvency Proceeding
under any Federal, State, foreign or other bankruptcy laws (other than
post-petition accounts payable of an account debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to
Aron), (iv) admitted in writing its inability, or is generally unable to, pay
its debts as they become due, (v) become insolvent, or (vi) ceased operation of
its business;

(n) such Account is not owed by an account debtor that has sold all or
substantially all its assets (unless such Account has been assumed by a Person
that shall have acquired such assets and otherwise satisfies the requirements
set forth in this definition);

(o) such Account is not owed by an account debtor that has Accounts classified
as ineligible under clause (b) above which constitute more than twenty-five
percent (25%) of the total Accounts of such account debtor;

(p) the account debtor is not located in a state requiring the filing of a
“Notice of Business Activities Report” or similar report in order to permit the
Company to seek judicial enforcement in such State of payment of such Account,
unless the Company has qualified to do business in such state or has filed a
“Notice of Business Activities Report” or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost;

(q) such Accounts do not include any billing for interest, fees or late charges
(but the portion of the Accounts in excess of such amounts shall be deemed
Eligible Receivables if such Accounts are otherwise Eligible Receivables);

(r) which indicates any Person other than the Company as payee or remittance
party or is owed in any currency other than U.S. dollars;

 

13



--------------------------------------------------------------------------------

(s) which is owed by an account debtor (i) that maintains its chief executive
office in the United States and is organized under applicable law of the United
States or any State of the United States or (ii) (A) that maintains an
Investment Grade Rating, (B) the obligations of which under any Account that is
to be an Eligible Receivable are supported by a customary trade letter of credit
from a US bank, the US branch of a foreign branch or an Acceptable Foreign Bank
that has an Investment Grade Rating or (C) the obligations of which under any
Account that is to be an Eligible Receivable are supported by credit insurance
that is in form and substance and by an issuer reasonably satisfactory to Aron;

(t) such Accounts are owed by account debtors that at all times are Acceptable
Account Debtors;

(u) no portion of any such Accounts is evidenced by a promissory note or other
instrument or by chattel paper;

(v) such Accounts are not otherwise subject to any potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, rebate, credit or allowance (provided that if such Accounts are
otherwise Eligible Receivables, the portion of such Accounts in excess of the
amount at any time and from time to time owed by the Company to the Acceptable
Account Debtor or claimed owed by such Acceptable Account Debtor may be deemed
Eligible Receivables);

(w) if the Account is a Commercial Account, then it shall be an Eligible
Receivable only if it satisfies the following additional criteria:

(I) the aggregate amount of such Accounts owing by a single account debtor do
not constitute more than twenty-five percent (25%) of the sum of all Eligible
Receivables (but the portion of the Accounts not in excess of such percentage
shall be deemed Eligible Receivables);

(II) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof; and

(III) such Accounts are owed by account debtors whose total indebtedness to such
the Company does not exceed the credit limit with respect to such account
debtors as determined by the Company from time to time, to the extent such
credit limit as to any account debtor is established consistent with the current
practices and policies of the Company as of the Commencement Date and such
credit limit is reasonably acceptable to Aron (but the portion of the Accounts
not in excess of such credit limit may be deemed Eligible Receivables if such
Accounts are otherwise Eligible Receivables); and

(x) if the Account is a Government Account and otherwise satisfies the criteria
for an Eligible Receivable it shall be an Eligible Receivable except for any
portion thereof:

 

14



--------------------------------------------------------------------------------

(I) against which the applicable U.S. Governmental Authority has exercised its
right of setoff or deduction or has formally notified the Company of its
intention to do so;

(II) to the extent such Government Account is offset by a deferred revenue
deposit related to such Government Account (but only to the extent of such
deferred revenue deposit; provided, if and to the extent any such deferred
revenue deposit exceeds the related Government Account (such excess, the
“Deferred Revenue Excess”), such Deferred Revenue Excess shall further reduce
the total Eligible Receivables on a dollar for dollar basis); and

(III) as to which the Company shall not have executed a Notice of Assignment and
an Instrument of Assignment with respect to the underlying Government Contract
and any other agreements, instruments and documents and performed all acts that
Aron may reasonably require to ensure compliance with the Assignment of Claims
Act (or any other similar state laws); provided, however, that the filing of
such Notice of Assignment and Instrument of Assignment with the applicable U.S.
Governmental Authority shall not occur until required pursuant to the Lien
Documents;

provided that, in determining the amount of the Accounts to be included in as
Eligible Receivables, the face amount of an Account shall be reduced, to the
extent not reflected in such face amount, by (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the Company may be obligated to rebate to a customer pursuant to
the terms of any agreement or understanding (written or oral)); (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Company to reduce the amount of such Account or (iii) the amount
of any Reserve established for such Accounts by Aron.

“Ending In-Tank Crude Inventory” has the meaning specified in Section 9.2(a).

“Ending In-Tank Product Inventory” has the meaning specified in Section 9.2(a).

“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or

 

15



--------------------------------------------------------------------------------

options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“Equity Pledge Agreement” means the Equity Pledge Agreement, dated as of the
Commencement Date, by and between Pledgor and Aron, pursuant to which Pledgor
shall pledge to Aron, and grant Aron a first lien in, all Equity Interests of
the Company.

“ERISA” has the meaning specified in the Pledge and Security Agreement.

“EST” means the prevailing time in the Eastern time zone.

“Estimated Commencement Date Value” has the meaning specified in the Inventory
Sales Agreements.

“Estimated Daily Net Crude Sales” has the meaning specified in
Section 10.1(c)(i).

“Estimated Daily Net Product Sales” has the meaning specified in
Section 10.1(c)(ii).

“Estimated Termination Amount” has the meaning specified in Section 20.2(b).

“Estimated Yield” has the meaning specified in Section 8.3(a).

“Event of Default” means an occurrence of the events or circumstances described
in Section 19.1.

“Excess Quantity” has the meaning specified in Section 7.10(a).

“Excluded Materials” means any materials other than Crude Oil or Products.

“Existing Financing Agreements” means the Financing Agreements listed on
Schedule L.

“Existing Supplier/Offtaker” means Barclays Bank PLC, a public limited company
organized under the laws of England and Wales.

“Existing Supplier/Offtaker Inventory Sales Agreement” means the purchase and
sale agreements, in form and in substance reasonably satisfactory to Aron, dated
as of the Commencement Date, pursuant to which the Existing Supplier/Offtaker
and the Company is selling and transferring to Aron the portion of the
Commencement Date Volumes then owned by the Existing Supplier/Offtaker and the
Company for the Commencement Date Purchase Value related thereto, free and clear
of all liens, claims and encumbrances of any kind, other than Permitted S&O
Liens.

“Expiration Date” has the meaning specified in Section 3.1.

“Fed Funds Rate” means the rate set forth in H.15(519) or in H.15 Daily Update
for the most recently preceding Business Day under the caption “Federal funds
(effective)”; provided that if no such rate is so published for any of the
immediately three preceding Business Days,

 

16



--------------------------------------------------------------------------------

then such rate shall be the arithmetic mean of the rates for the last
transaction in overnight Federal funds arranged by each of three leading brokers
of U.S. dollar Federal funds transactions prior to 9:00 a.m., EST, on that day,
which brokers shall be selected by Aron in a commercially reasonable manner. For
purposes hereof, “H.15(519)” means the weekly statistical release designated as
such, or any successor publication, published by the Board of Governors of the
Federal Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.

“Fee Letter” means that certain letter from Aron to the Company, executed on or
after the date hereof and as from time to time thereafter amended and/or
restated, which identifies itself as the “Fee Letter” for purposes hereof, and
pursuant to which the Parties have set forth the amounts for and other terms
relating to certain fees payable hereunder.

“FIFO Balance Final Settlement” has the meaning specified in Schedule N.

“Financing Agreement” means any credit agreement, indenture or other financing
agreement under which the Company or any of its Affiliates may incur or become
liable for indebtedness for borrowed money (including capitalized lease
obligations and reimbursement obligations with respect to letters of credit) but
only if the covenants thereunder limit or otherwise apply to any of the
business, assets or operations of the Company and/or any of its Subsidiaries.

“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier to deliver Crude Oil pursuant to any Aron Procurement Contract, whether
as a result of Force Majeure as defined above, “force majeure” as defined in
such Aron Procurement Contract, breach of contract by such Third Party Supplier
or any other reason, shall constitute an event of Force Majeure for Aron under
this Agreement with respect to the quantity of Crude Oil subject to that Aron
Procurement Contract.

 

17



--------------------------------------------------------------------------------

“Framework Agreement” means that certain Framework Agreement, dated as of
September 25, 2013 (as may be amended, restated, supplemented or otherwise
modified from time to time), by and among Tesoro Hawaii, LLC, a Hawaii limited
liability company, Hawaii Pacific Energy, LLC, a Delaware limited liability
company, and Existing Supplier/Offtaker.

“FTZ” means a foreign trade zone authorized in accordance with the Foreign Trade
Zone Act of 1934.

“GAAP” means generally accepted accounting principles in the U.S. set out in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board as in effect from time to time.

“Government Accounts” means Accounts owing directly by any U.S. Governmental
Authority to a Loan Party under a prime contract entered into between such U.S.
Governmental Authority and such Loan Party.

“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.

“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.

“HIE Retail” means HIE Retail, LLC, a Hawaii limited liability company.

“Honolulu 10 Inch Pipeline” has the meaning specified on Schedule U.

“HST” means the prevailing time in Hawaii.

“Hydrocarbons” means crude oil, intermediate feedstocks, blendstocks, and
finished and unfinished petroleum products, including without limitation,
asphalt, gasoline, diesel fuels, fuel oil and jet fuels; provided that such term
shall not include solvents.

“Identified Facilities” has the meaning specified in Section 14.4(a).

“Included Company Product Tanks” means all Included Product Tanks owned by the
Company or any Affiliate of the Company.

“Included Locations” means, collectively, the Crude Storage Tanks and the
Product Storage Facilities, as more particularly described on Schedule E and
Schedule U.

 

18



--------------------------------------------------------------------------------

“Included Product Pipelines” means the Product pipelines or sections thereof
owned or leased by the Company or by a third party that is listed on Schedule U,
as such schedule may from time to time be amended by the Parties.

“Included Product Tanks” means the Product storage tanks owned and operated by
the Company or by third parties as further identified and described on Schedule
E, including, as applicable with respect to the inventory report provided by
such third party, any related facilities or pipelines used in connection with
such tanks.

“Included Purchase Transaction” means (i) an agreement entered into by Aron at
the request of the Company under Section 2.3 of the Marketing and Sales
Agreement, pursuant to which Aron purchases any Products from a third party (a
“Product Supplier”), or (ii) an agreement with the Company entered into pursuant
to Section 8.1(c)(i) which shall provide for purchase by Aron from the Company
of Products delivered to Aron at the Products Intake Point.

“Included Sales Transaction” has the meaning specified in the Marketing and
Sales Agreement.

“Included Tanks” means the Crude Storage Tanks and Included Product Tanks, as
more particularly described on Schedule E.

“Included Third Party Product Tanks” means any Included Product Tanks other than
Included Company Product Tanks.

“Independent Inspection Company” has the meaning specified in Section 12.3.

“Index Purchase Value” has the meaning specified in Section 7.5(b)(iv)(B).

“Index Sale Value” has the meaning specified in Section 7.5(a)(iv)(B).

“Infrared Thermography” means the use of infrared images taken on four sides of
each tank with the average value determined used to determine the level of
Sludge from the appropriate strapping table, with values adjusted from Gross
Standard Volume (GSV) to reflect Sludge volumes.

“Initial Acceptable Account Debtors” means the entities listed on Schedule T
hereto.

“Initial Estimated Yield” has the meaning specified in Section 2.1(v).

“Initial Margin Amount” has the meaning specified in Section 4.3.

“Interim Differential Adjustment Month” has the meaning specified in
Section 7.4(d).

“Interim Payment” has the meaning specified in Section 10.1(a).

“Inventory Report” has the meaning as specified in Section 11.7(a).

“Inventory Sales Agreements” means the Company Inventory Sales Agreement and the
Existing Supplier/Offtaker Inventory Sales Agreement.

 

19



--------------------------------------------------------------------------------

“Investment Grade Rating” means a rating of BBB- or better by Standard & Poor’s
Rating Services and Baa3 or better by Moody’s Investors Service, Inc.

“Latest Commencement Date” has the meaning specified in Section 2.3(a).

“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.

“LIBOR” means, as of the date of any determination, the London Interbank Offered
Rate for three-month U.S. dollar deposits appearing on Reuters Screen LIBOR01
Page (or any successor page) at approximately 11:00 a.m. (London time). If such
rate does not appear on Reuters Screen LIBOR01 Page (or otherwise on such screen
or its successor), LIBOR shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as the
Parties, acting reasonably, select. LIBOR shall be established on the last
Business Day of a calendar quarter and shall be in effect for the following
three months in the next calendar quarter.

“Lien Documents” means the Pledge and Security Agreement, the Mortgage, the
Deposit Account Control Agreement, the Equity Pledge Agreement and any other
instruments, documents and agreements delivered by or on behalf of the Company
and its Affiliates in order to grant to and perfect in favor of Aron a security
interest in and lien on all real, personal or mixed property of any nature of
the Company and its Affiliates (subject to customary exclusions acceptable to
Aron) as security for the obligations of the Company pursuant to this Agreement,
the other Transaction Documents and the Master Agreement.

“Liens” has the meaning specified in Section 18.2(l).

“Liquidated Amount” has the meaning specified in Section 19.2(f).

“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account or otherwise, as
amended, supplemented, restated or otherwise modified from time to time.

“Master Agreement” means the ISDA Master Agreement, dated as of even date
herewith, between the Company and Aron, including all schedules, annexes and
exhibits thereto and all confirmations from time to time issued thereunder and
subject thereto, as amended, supplemented, restated or otherwise modified from
time to time.

“Master Agreement Termination Event” means, with respect to a party, any “Event
of Default” under the Master Agreement with respect to such party or any
“Additional Termination Event” under the Master Agreement for which such party
is the sole Affected Party thereunder (other than the “Event of Default”
referred to in Part 1(h) of the Schedule to the Master Agreement).

 

20



--------------------------------------------------------------------------------

“Master Netting Agreement” means that certain Master Netting Agreement by and
between the Company and Aron, dated as of even date herewith.

“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at the Crude Delivery Point, as evidenced by either
meter readings and meter tickets for that Delivery Date and tank gaugings
conducted at the beginning and end of such Delivery Date.

“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Products Intake Point, as evidenced by either (i) meter
readings and meter tickets for that Delivery Date or (ii) tank gaugings
conducted at the beginning and end of such Delivery Date.

“Mid Pac Group” means Mid Pac Petroleum, LLC, a Delaware limited liability
company, and its Subsidiaries.

“Monthly Cover Costs” has the meaning specified in Section 7.7.

“Monthly Crude Forecast” has the meaning specified in Section 5.2(b).

“Monthly Crude Oil True-Up Amount” has the meaning specified in Schedule C.

“Monthly Market Structure Roll Fees” has the meaning specified in Schedule Y.

“Monthly Net Crude Run” has the meaning specified in Section 6.3(b).

“Monthly Net Crude Sales” has the meaning specified in Section 9.3(a).

“Monthly Net Product Group Sales” has the meaning specified in Section 9.3(b).

“Monthly Product Purchase Adjustment” has the meaning specified in
Section 7.5(b).

“Monthly Product Sale Adjustment” has the meaning specified in Section 7.5(a).

“Monthly Product True-Up Amount” has the meaning specified in Schedule C.

“Monthly True-Up Amount” has the meaning specified in Section 10.2(a).

“Mortgage” means the Mortgage and Security Agreement, dated as of the
Commencement Date, between the Company, as mortgagor and Aron, as mortgagee,
granting Aron a lien on all real property and improvements owned by the Company
and related asset of the Company as further described therein, as amended,
supplemented, restated or otherwise modified from time to time.

“Nomination Cutoff Date” means, with respect to any Aron Procurement Contract,
the date and time (if any) by which Aron is required to provide its nominations
to the Third Party Supplier thereunder for the next delivery for which
nominations are then due or can then be made.

 

21



--------------------------------------------------------------------------------

“Non-Affected Party” has the meaning specified in Section 17.1.

“Non-Defaulting Party” has the meaning specified in Section 19.2(a).

“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding sediment and water and free water, corrected for the observed
temperature to 60° F.

“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks for each type of Crude Oil and for any
given set of associated Product Storage Facilities for each group of Products,
between the minimum volume and the maximum volume, as set forth on Schedule D.

“Other Barrels” has the meaning specified in Section 5.3(g)(ii).

“Other Product Barrels” has the meaning specified in Section 8.1(c)(ii).

“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.

“Permitted Holders” means Whitebox Advisors LLC, Zell Credit Opportunities
Master Fund, L.P. and each of their respective Affiliates.

“Permitted S&O Liens” means: (a) Liens for taxes, assessments, judgments,
governmental charges or levies, or claims not yet delinquent or the non-payment
of which is being diligently contested in good faith by appropriate proceedings
and for which adequate reserves have been made; (b) Liens of mechanics,
laborers, suppliers, workers, materialmen, and other similar liens incurred in
the ordinary course of business for sums not yet due or being diligently
contested in good faith, if such reserve or appropriate provision, if any, as
shall be required by GAAP shall have been made therefore; (c) Liens securing
rental, storage, throughput, transportation, handling or other similar fees or
charges owing from time to time to carriers, bailees, transporters or
warehousemen, solely to the extent of such fees or charges; and (d) Liens
(1) incurred in the ordinary course of business in connection with the purchase
or shipping of goods or assets (or the related assets and proceeds thereof),
which Liens arise by operation of law in favor of the seller or shipper of such
goods or assets, only attach to such goods or assets and cease to be in effect
upon payment in full of the purchase price for such goods or assets, and (2) in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.

“Pipeline Cutoff Date” means, with respect to any third party Included Product
Pipeline, the date and time by which a shipper on such Included Product Pipeline
is required to provide its nominations to the entity that schedules and tracks
Products in such Included Product Pipeline for the next shipment period for
which nominations are then due.

 

22



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means that certain Pledge and Security Agreement
by and between the Company and Aron, dated of even date herewith.

“Pledgor” means Hawaii Pacific Energy, LLC, a Delaware limited liability
company.

“PP&E” means property, plants and equipment.

“Pricing Group” means any of the Product Groups listed as a pricing group on
Schedule P.

“Procurement Contract” means any Aron Procurement Contract or Refinery
Procurement Contract, or such other contract to the extent the Parties mutually
deem such contract to be a Procurement Contract for purposes hereof.

“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which the Company assigns to Aron all rights
and obligations under a Refinery Procurement Contract and Aron assumes such
rights and obligations thereunder, subject to terms reasonably satisfactory to
Aron providing for the automatic reassignment thereof to the Company in
connection with the termination of this Agreement.

“Product” means any of the petroleum products listed on Schedule A, as from time
to time amended by mutual agreement of the Parties, excluding any Sludge.

“Product Buy Leg” has the meaning specified in Section 8.1(d).

“Product Differential” means any Differential applicable to a Current Month
Pricing Benchmark except for the Current Month Pricing Benchmark for Crude Oil
as shall be set forth on Schedule B and as may be adjusted from time to time
pursuant to Section 7.4.

“Product Differential Adjustment Settlement Amount” has the meaning specified in
Schedule K.

“Product Group” means Crude Oil or a group of Products as specified on Schedule
P.

“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Included Product Pipelines
for which Aron is treated as the exclusive owner by the Included Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the monthly or daily statements, as applicable, from the Included
Product Pipelines.

“Product Procurement Fee” has the meaning specified in the Marketing and Sales
Agreement.

“Product Sales Fee” has the meaning specified in the Marketing and Sales
Agreement.

 

23



--------------------------------------------------------------------------------

“Product Sell Leg” has the meaning specified in Section 8.1(d).

“Product Storage Facilities” means, collectively, Included Product Tanks and
Included Product Pipelines.

“Products Delivery Point” means, with respect to any delivery of Product from an
Included Location, (i) in the case of delivery from the Refinery Product Storage
Tanks, (A) if the Product is to be transported via the Honolulu 10 Inch
Pipeline, the last permanent flange of the Honolulu 10 Inch Pipeline and (B) if
the Product is to be transported via any of the BPH Pipelines, the last
permanent flange of the relevant BPH Pipeline, and (ii) in the case of delivery
from any Product Storage Facility other than the Refinery Product Storage Tanks,
the outlet flange of the Included Product Tank at such Product Storage Facility.

“Products Intake Point” means (i) in the case of the Refinery Product Storage
Tanks, the inlet flange of the Refinery Product Storage Tanks and (ii) in the
case of any Product Storage Facility other than the Refinery Product Storage
Tanks, the inlet flange of the Included Product Tanks at such Product Storage
Facility.

“Products Offtake Point” means the delivery point at which Aron transfers title
to Products in accordance with sales transactions executed pursuant to the
Marketing and Sales Agreement.

“Projected Monthly Run Volume” has the meaning specified in Section 7.2(a).

“Receivables Collection Account” means the deposit account identified in and
subject to the Deposit Account Control Agreement which is the exclusive account
maintained by the Company for the collection of all its Accounts.

“Receivables Report” has the meaning specified in Section 11.7(a).

“Refinery” has the meaning specified in the recitals hereto.

“Refinery Crude Purchase Fee” has the meaning specified in Schedule C.

“Refinery Crude Purchase Fee Price” has the meaning specified in the Fee Letter.

“Refinery Facilities” means (i) all the facilities located at the Refinery, and
(ii) any associated or adjacent facility used by the Company to carry out the
terms of this Agreement, excluding, however, the Crude Oil receiving and
Products delivery facilities, pipelines, tanks and associated facilities which
constitute the Storage Facilities.

“Refinery Procured Barrels” has the meaning specified in Section 5.3(g)(i).

“Refinery Procured Product Barrels” has the meaning specified in
Section 8.1(c)(i).

“Refinery Procurement Contract” means a procurement contract entered into by the
Company with any third party seller for the purchase by the Company of Crude
Oil, which Crude Oil is to be resold by the Company to Aron at the time such
Crude Oil passes the Crude Intake Point.

 

24



--------------------------------------------------------------------------------

“Refinery Product Contract” means a procurement contract entered into by the
Company with any third party seller for the purchase by the Company of Product,
which Product is to be resold by the Company to Aron at the time such Product
passes the Products Intake Point.

“Refinery Product Storage Tanks” means the Included Product Tanks owned by the
Company and located adjacent to the Refinery used for the storage of Products,
as identified on Schedule E.

“Regulatory Event” has the meaning specified in Section 9.6.

“Related Hedges” means any transactions from time to time entered into by Aron
with third parties unrelated to Aron or its Affiliates to hedge Aron’s exposure
resulting from this Agreement or any other Transaction Document and Aron’s
rights and obligations hereunder or thereunder.

“Required Storage and Transportation Arrangements” means such designations and
other binding contractual arrangements hereafter entered into, in form and
substance reasonably satisfactory to Aron, pursuant to which the Company (or its
Affiliates) hereafter shall provide Aron with the Company’s (or its Affiliates’)
full right to use the third party Included Product Pipelines and third party
Included Product Tanks, pursuant to the terms and conditions of the Base
Agreements or such other agreements creating the Company’s rights in and to such
facilities and the rights of existing third parties.

“Reserves” means as of any date of determination, such amounts as Aron may from
time to time reasonably and in good faith establish and revise pursuant to the
standards and practices that Aron and its Affiliates generally and consistently
apply in evaluating the eligibility of receivables in the context of secured
financing transactions, reducing the amount of Accounts that would otherwise be
Eligible Receivables: (a) to reflect events, conditions, contingencies or risks
which, as determined by Aron in good faith, adversely affect, or would have a
reasonable likelihood of adversely affecting, such Account or the amount that
might be received by Aron the sale or other disposition or realization upon such
Account (but without duplication to the extent already addressed in the criteria
which establishes Eligible Receivables) or (b) to reflect Aron’s good faith
belief that (1) any collateral report (including the reports to be provided
pursuant to Section 11.7(a)) or financial information furnished by or on behalf
of the Company to Aron is or may have been incomplete, inaccurate or misleading
in any material respect or (2) the information being used by Aron is no longer
current as a result of any such collateral report or financial information not
having been provided or having been provided after its required delivery date.
Without limiting the generality of the foregoing, Reserves may, at Aron’s
option, be established to reflect: (A) dilution with respect to the Accounts
(based on the ratio of the aggregate amount of non-cash reductions in such
Accounts for any period to the aggregate dollar amount of the sales for such
period), if such dilution as calculated by Aron for any period is or is
reasonably anticipated to be greater than five percent (5%); (B) returns,
discounts, claims (including, without limitation, warranty claims), credits and
allowances of any nature that are not paid pursuant to the reduction of
Accounts; or (C) sales, excise or similar taxes included in the

 

25



--------------------------------------------------------------------------------

amount of any such Accounts reported to Aron. To the extent that an event,
condition or matter as to any Eligible Receivable or Eligible Hydrocarbon
Inventory is addressed pursuant to the treatment thereof within the applicable
definition of such term, Aron shall not also establish a Reserve to address the
same event, condition or matter. The amount of any Reserve established by Aron
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such Reserve as determined by Aron in good faith in its
reasonable judgment.

“Revised Estimated Yield” has the meaning specified in Section 8.3(a).

“Run-out Report” has the meaning specified in Section 7.3(a).

“Scheduled Differential Adjustment Month” has the meaning specified in
Section 7.4(d).

“Settlement Amount” has the meaning specified in Section 19.2(b)

“Sludge” means a semi-solid slurry consisting of hydrocarbons, sediment,
paraffin and water, produced from a process or as a result of solids separated
from suspension in a liquid.

“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of the Company in
respect of borrowed money.

“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron (or any of
its Designated Affiliates) and the Company (or any of its Designated Affiliates)
(i) which is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, commodity spot transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, weather swap, weather derivative, weather
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or interest (including any option with
respect to any of these transactions) or (ii) which is a type of transaction
that is similar to any transaction referred to in clause (i) that is currently,
or in the future becomes, recurrently entered into the financial markets
(including terms and conditions incorporated by reference in such agreement) and
that is a forward, swap, future, option or other derivative on one or more
rates, currencies, commodities, equity securities or other equity instruments,
debt securities or other debt instruments, or economic indices or measures of
economic risk or value, (b) any combination of these transactions and (c) any
other transaction identified as a Specified Transaction in this agreement or the
relevant confirmation.

“SPM” means the self-contained single-point mooring buoy offshore terminal
facility maintained by the Company offshore of the Refinery for the purposes of
mooring and transferring Crude Oil and Product cargoes from oceangoing vessels.

“SPM Buy/Sell Crude Transaction” has the meaning specified in Section 5.3(e).

 

26



--------------------------------------------------------------------------------

“SPM Buy/Sell Product Transaction” has the meaning specified in Section 8.1(d).

“SPM Buy/Sell Transaction” means any SPM Buy/Sell Crude Transaction or SPM
Buy/Sell Product Transaction.

“SPM Delivery Point” means, with respect to any Aron Procurement Contract that
contemplates delivery at the SPM, the delivery point specified in such Aron
Procurement Contract at which title to the Crude Oil or Products being sold
thereunder is to be transferred from the Third Party Supplier thereunder to
Aron.

“SPM Master Buy/Sell Crude Confirmation” means the master confirmation for SPM
Buy/Sell Crude Transactions in the form provided on Schedule W.

“SPM Master Buy/Sell Product Confirmation” means the master confirmation for SPM
Buy/Sell Product Transactions in the form provided on Schedule W.

“Step-Out Inventory Sales Agreement” means the purchase and sale agreement, in
the form provided on Schedule R, to be dated as of the Termination Date,
pursuant to which the Company shall buy Crude Oil and Products from Aron subject
to the provisions of this Agreement and any other terms agreed to by the Parties
thereto.

“Storage Facilities” means the storage, loading and offloading facilities
located at the Refinery including the Crude Storage Tanks and the Refinery
Product Storage Tanks and the land, piping, marine facilities, truck facilities
and other facilities related thereto, together with existing or future
modifications or additions, which are excluded from the definition of Refinery.
In addition, the term “Storage Facilities” includes all other Company Included
Locations, except those storage, loading and offloading facilities which are
used exclusively to store Excluded Materials.

“Storage Facilities Agreement” means the storage facilities agreement, in form
and substance mutually agreeable to the Parties, to be dated as of the
Commencement Date, between the Company and Aron, pursuant to which the Company
has granted to Aron an exclusive right to use the Storage Facilities (to the
extent that such exclusive right can be granted) in connection with this
Agreement; provided that such storage facilities agreement shall also grant Aron
the right to use the SPM for receiving delivery of material to the extent
contemplated by this Agreement, it being acknowledged that Aron shall only
receive and concurrently transfer to the Company title to materials delivered at
the SPM Delivery Point and shall not at any time hold, store or transport any
materials at or through the SPM or the pipelines, hoses and other infrastructure
connecting the SPM to the Crude Storage Tanks or Refinery Product Storage Tanks.

“Subsidiaries” means, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of

 

27



--------------------------------------------------------------------------------

the equity or more than 50% of the ordinary voting power, or in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner that is acting as an agent for Aron or that (1) is a licensed
Person who performs sampling, quality analysis and quantity determination of the
Crude Oil and Products purchased and sold hereunder, (2) is not an Affiliate of
any Party and (3) in the reasonable judgment of Aron, is qualified and reputed
to perform its services in accordance with Applicable Law and industry practice,
to perform any and all inspections required by Aron.

“Tank Maintenance” has the meaning specified in Section 9.5(c).

“Target Month End Crude Volume” has the meaning specified in Section 7.2(b).

“Target Month End Product Volume” has the meaning specified in Section 7.3(b).

“Tax” or “Taxes” has the meaning specified in Section 15.1(a).

“Term” has the meaning specified in Section 3.1.

“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under
Section 20.2(a).

“Termination Date” has the meaning specified in Section 20.1.

“Termination Date Crude Oil Volumes” has the meaning specified in
Section 20.1(d).

“Termination Date Product Volumes” has the meaning specified in Section 20.1(d).

“Termination Date Volumes” has the meaning specified in Section 20.1(d).

“Termination Reconciliation Statement” has the meaning specified in
Section 20.2(c).

“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract (other than the Company or any Affiliate of the Company).

“Transaction Document” means any of this Agreement, Marketing and Sales
Agreement, the Inventory Sales Agreements, the Storage Facilities Agreement, the
Step-Out Inventory Sales Agreement, the Required Storage and Transportation
Arrangements, the Fee Letter, any SPM Master Buy/Sell Crude Confirmation, any
SPM Master Buy/Sell Product Confirmation, the Lien Documents, and any other
agreement or instrument contemplated hereby or executed in connection herewith,
including any guarantees or other credit support documents as may be from time
to time provided by the Company and/or its Affiliates.

“Transition Adjustment Amount” has the meaning specified on Schedule Z hereto.

 

28



--------------------------------------------------------------------------------

“U.S. Governmental Authority” means the federal government of the United States
of America or any agency or instrumentality thereof or any state of the United
States of America approved by Aron or any agency or instrumentality thereof.

“Volume Determination Procedures” means (a) in respect of determining the NSV of
Crude Oil in the Crude Storage Tanks or Products in the Included Company Product
Tanks, the Company’s ordinary daily and month-end procedures, which include
manually gauging each Crude Storage Tank or Included Company Product Tank on the
last day of the month to ensure that the automated tank level readings are
accurate to within a tolerance of two inches; provided that if the automated
reading cannot be calibrated to be within such tolerance, the Company shall use
the manual gauge reading in its calculation of month-end inventory; (b) in
respect of determining the NSV of Products in the Included Third Party Product
Tanks, using the volumes reported on the most recently available daily reports
or monthly statements in respect of such tanks; and (c) in respect of the
linefill in the Company-owned Included Product Pipelines, such pipelines shall
be deemed full, except when products owned by third parties are flowing through
such pipelines.

“Weekly Projection” has the meaning specified in Section 5.2(c).

1.2 Construction of Agreement.

(a) Unless otherwise specified, reference to, and the definition of any document
(including this Agreement) shall be deemed a reference to such document as may
be, amended, supplemented, revised or modified from time to time.

(b) Unless otherwise specified, all references to an “Article,” “Section,” or
Schedule” are to an Article or Section hereof or a Schedule attached hereto.

(c) All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.

(d) Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.

(e) Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.

(f) Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.

(g) A reference to any Party to this Agreement or another agreement or document
includes the Party’s permitted successors and assigns.

(h) Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.

 

29



--------------------------------------------------------------------------------

(i) Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
re-enacted from time to time.

(j) Unless otherwise expressly stated herein, any reference to “volume” shall be
deemed to refer to actual NSV, unless such volume has not been yet been
determined, in which case, volume shall be an estimated net volume determined in
accordance with the terms hereof.

(k) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

(l) For the purposes of this Agreement, any reference to the “first month” shall
be the period from and including the Commencement Date to and including June 30,
2015. Any reference to the “prior month” means the period from and including the
Commencement Date of the Original Agreement (as defined therein) to and
including the day immediately preceding the Commencement Date.

1.3 The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.

ARTICLE 2

CONDITIONS TO COMMENCEMENT

2.1 Conditions to Obligations of Aron. The obligations of Aron contemplated by
this Agreement shall be subject to satisfaction by the Company of the following
conditions precedent on and as of the Commencement Date:

(a) The Company Inventory Sales Agreement shall have been duly executed by the
Company and, pursuant thereto, the Company shall have agreed to transfer to Aron
on the Commencement Date, all right, title and interest in and to the portion of
the Commencement Date Volumes subject thereto, free and clear of all Liens,
other than Permitted S&O Liens;

(b) The Existing Supplier/Offtaker Inventory Sales Agreement shall have been
duly executed by the Existing Supplier/Offtaker and the Company and, pursuant
thereto, the Existing Supplier/Offtaker and the Company shall have agreed to
transfer to Aron on the Commencement Date, all right, title and interest in and
to the portion of the Commencement Date Volumes subject thereto, free and clear
of all Liens, other than Permitted S&O Liens;

(c) The Company shall have agreed to a form of the Step-Out Inventory Sales
Agreement in form and in substance satisfactory to Aron;

 

30



--------------------------------------------------------------------------------

(d) The Company shall have duly executed the Storage Facilities Agreement in
form and in substance satisfactory to Aron and provided Aron satisfactory
documentation that it has secured, for the benefit of Aron, full, unencumbered
storage and usage rights of the Storage Facilities;

(e) The Company shall have duly executed the Marketing and Sales Agreement in
form and in substance satisfactory to Aron;

(f) The Company shall have duly executed the Agency Agreement in form and in
substance satisfactory to Aron;

(g) The Company shall have provided Aron with evidence, in a form reasonably
satisfactory to Aron, that the Commencement Date Volumes will be sold to Aron
free and clear of any Liens, other than Permitted S&O Liens;

(h) Aron shall have received evidence, reasonably satisfactory to it, confirming
that, as of the Commencement Date, (i) the Framework Agreement between the
Company and the Existing Supplier/Offtaker has been terminated and all
obligations thereunder have been satisfied (other than customary indemnification
and similar contingent obligations that expressly survive such termination);
(ii) the ABL Credit Agreement has been terminated and all obligations thereunder
have been satisfied (other than customary indemnification and similar contingent
obligations that expressly survive such termination) and (iii) there are no
other Existing Financing Agreements outstanding;

(i) The Company shall have duly executed the Fee Letter and performed any terms
and conditions thereof to be performed by the Company on or before the
Commencement Date;

(j) The Company shall have duly executed the Master Netting Agreement in form
and in substance satisfactory to Aron;

(k) The Company shall have delivered to Aron a certificate signed by an
appropriate officer of the Company certifying as to incumbency, due
authorization, board approval and resolutions;

(l) The Company shall have delivered to Aron an opinion of counsel, in form and
substance satisfactory to Aron, covering such matters as Aron shall reasonably
request, including: good standing; existence and due qualification; power and
authority; due authorization and execution; enforceability; no conflicts;
provided that, subject to Aron’s consent, certain of such opinions may be
delivered by the General Counsel of the Company;

(m) No action or proceeding shall have been instituted nor shall any action by a
Governmental Authority be threatened, nor shall any order, judgment or decree
have been issued or proposed to be issued by any Governmental Authority as of
the Commencement Date to set aside, restrain, enjoin or prevent the transactions
and performance of the obligations contemplated by this Agreement;

 

31



--------------------------------------------------------------------------------

(n) Neither the Refinery nor any of the Included Locations shall have been
affected adversely or threatened to be affected adversely by any loss or damage,
whether or not covered by insurance, unless such loss or damages would not have
a material adverse effect on the usual, regular and ordinary operations of the
Refinery or the Included Locations;

(o) The Company shall have delivered to Aron insurance certificates evidencing
the effectiveness of the insurance policies and endorsements required by Article
16 below;

(p) The Company shall have complied with all covenants and agreements hereunder
that it is required to comply with on or before the Commencement Date;

(q) All representations and warranties of the Company and its Affiliates
contained in the Transaction Documents shall be true and correct on and as of
the Commencement Date;

(r) The Company shall have delivered to Aron such other certificates, documents
and instruments as may be reasonably necessary to consummate the transactions
contemplated herein;

(s) The Company shall have entered into the Lien Documents granting and
perfecting in favor of Aron the security interest and lien contemplated thereby
and all actions necessary to perfect the Liens granted thereunder shall have
been completed, including (i) the filing of UCC financing statements, (ii) the
submission of the Mortgage for filing with appropriate Governmental Authorities,
and (iii) the delivery of any certificates and transfer instruments required
under the Pledge and Security Agreement or the Equity Pledge Agreement;

(t) The Company shall have duly executed the Environmental Indemnity Agreement
in form and in substance satisfactory to Aron;

(u) Aron shall have received written confirmation that (i) all UCC filings in
favor of the Existing Supplier/Offtaker or the creditors under the Existing
Financing Agreements have been authorized for termination and that applicable
termination statements shall be submitted for filing upon the Commencement Date,
(ii) any mortgages in favor of the Existing Supplier/Offtaker or such creditors
have been authorized for release and that applicable mortgage releases shall be
submitted for filing upon the Commencement Date and (iii) all liens in favor of
the Existing Supplier/Offtaker or such creditors have been terminated or will be
terminated upon proper filing;

(v) Aron shall have received written confirmation that, with respect to all
Governmental Accounts (i) assignment of claims in favor of Aron under the
Assignment of Claims Act of 1940, as amended (31 U.S.C. 3727, 41 U.S.C. 15), in
form reasonably satisfactory to Aron, shall have been duly executed and filed
with the relevant account debtors and (ii) all assignment of claims under such
Act previously filed in favor of any other party have been cancelled;

 

32



--------------------------------------------------------------------------------

(w) A report of bulk sale or transfer with respect to the transfers contemplated
by the Company Inventory Sales Agreement and the Existing Supplier/Offtaker
Inventory Sales Agreement shall have been filed with the Hawaii Department of
Taxation and Aron shall have received a certificate from the Hawaii Director of
Taxation confirming that Aron, as purchaser thereunder, has no liability with
respect to any Hawaii state taxes due from either of the sellers thereunder;

(x) On or prior to the Commencement Date, the Company shall have provided to
Aron an expected Product yield for the Refinery based on its then current
operating forecast for the Refinery (the “Initial Estimated Yield”); and

(y) Aron shall have received payment of all fees, expenses and other amounts due
and payable on or prior to the Commencement Date required to be reimbursed or
paid by the Company hereunder, under the Fee Letter or any other Transaction
Document on or prior to such date, including (i) the Arrangement Fee, (ii) the
Deferral Arrangement Fee and (iii) reimbursement or payment of Aron’s estimated
out-of-pocket expenses of Aron and its Affiliates (including reasonable fees,
charges and disbursements of Aron’s counsel, experts and consultants).

(z) The Initial Margin Amount shall have been posted with Aron as contemplated
by Section 4.3.

2.2 Conditions to Obligations of the Company. The obligations of the Company
contemplated by this Agreement shall be subject to satisfaction by Aron of the
following conditions precedent on and as of the Commencement Date:

(a) Aron shall have duly executed the Company Inventory Sales Agreement in form
and substance satisfactory to the Company;

(b) Aron shall have duly executed the Existing Supplier/Offtaker Inventory Sales
Agreement;

(c) Aron shall have duly executed the Storage Facilities Agreement in form and
in substance satisfactory to the Company;

(d) Aron shall have duly executed the Marketing and Sales Agreement in form and
in substance satisfactory to the Company;

(e) Aron shall have duly executed the Agency Agreement in form and in substance
satisfactory to the Company;

(f) Aron shall have agreed to the form of the Step-Out Inventory Sales Agreement
in form and in substance satisfactory to the Company;

(g) Aron shall have duly executed the Fee Letter;

(h) Aron shall have duly executed the Master Netting Agreement;

 

33



--------------------------------------------------------------------------------

(i) Aron shall have executed the Lien Documents to the extent its signature is
required thereunder;

(j) All representations and warranties of Aron contained in the Transaction
Documents shall be true and correct on and as of the Commencement Date;

(k) Aron shall have complied with all covenants and agreements hereunder that it
is required to comply with on or before the Commencement Date;

(l) Aron shall have delivered to the Company such other certificates, documents
and instruments as may be reasonably necessary to consummate the transactions
contemplated herein; and

(m) Aron shall have delivered satisfactory evidence of its federal form 637
license.

2.3 Commencement Date.

(a) Subject to the satisfaction of the conditions set forth in Sections 2.1 and
2.2, the “Commencement Date” shall be a Business Day specified by Aron in a
written notice to the Company given at least one (1) Business Day prior to such
Commencement Date, which shall occur on or after the Effective Date and on or
prior to June 1, 2015 or such later date as the Parties shall agree (the “Latest
Commencement Date”).

(b) If the Commencement Date has not occurred on or before the Latest
Commencement Date, this Agreement shall terminate on the first Business Day
following the Latest Commencement Date. In such case, all obligations of the
Parties hereunder shall terminate, except for the obligations set forth in
Article 2, Article 21, Article 22 and Article 24 and any obligation under the
last sentence of this Section 2.3(b); provided, however, that nothing herein
shall relieve any Party from liability for the breach of any of its
representations, warranties, covenants or agreements set forth in this
Agreement. Without limiting the foregoing, if the failure of the Commencement
Date to occur on or before the Latest Commencement Date is due to (i) any breach
by the Company of its obligations hereunder, including its obligations under
clause (c) below or (ii) the failure of any of the conditions contained in
Section 2.1 to be satisfied on or before the Latest Commencement Date unless
such failure is due to any breach by Aron of its obligations hereunder,
including its obligations under clause (c) below, then the Company shall be
obligated to reimburse Aron for any loss, costs and damages incurred or realized
by Aron as a result of its maintaining, terminating or obtaining any Related
Hedges.

(c) From and after the Effective Date, the Company shall use commercially
reasonable efforts to cause each of the conditions referred to in Section 2.1 to
be satisfied on or prior to the Latest Commencement Date and Aron shall use
commercially reasonable efforts to cause each of the conditions referred to in
Section 2.2 to be satisfied on or prior to the Latest Commencement Date.

(d) The Company covenants and agrees to take (or cause its Affiliates to take)
all actions reasonably necessary to cause any Product Linefill included in the
Commencement Date Volumes to be transferred to Aron on and effective as of the
Commencement Date.

 

34



--------------------------------------------------------------------------------

2.4 Post-Commencement Date Undertakings. From and after the Commencement Date,
the Company may endeavor to negotiate and implement designations and other
binding contractual arrangements, in form and substance reasonably satisfactory
to Aron, pursuant to which the Company may transfer and assign to Aron the
Company’s (or its Affiliates’) right to use any storage or transportation
facility as may hereafter be identified by the Company; provided that (i) upon
and concurrently with implementing any such assignment, designation or
arrangement, any such storage or transportation facility shall be added to the
appropriate Schedule hereto as an additional Included Crude Tank, Included
Product Tank or Included Product Pipeline, as applicable, and such assignment,
designation or arrangement shall constitute a Required Storage and
Transportation Arrangement hereunder; (ii) to the extent requested by Aron, the
Parties shall amend the Company Inventory Sales Agreement and any other
applicable Transaction Document to include any inventory transferred to Aron as
a result of such assignment, designation or arrangement; and (iii) without
limiting the generality of the foregoing, the addition of an Included Location
shall be subject to satisfaction of Aron’s Policies and Procedures (as defined
in Section 14.4(a) below), which shall be applied in a nondiscriminatory manner
as provided in Section 14.4(b)(i) below. In addition, if the relevant storage or
transportation facility fails to satisfy Aron’s Policies and Procedures, then,
upon the Company’s request, Aron shall consult with the Company in good faith to
determine whether based on further information provided by the Company such
storage or transportation facility complies with Aron’s Policies and Procedures
and/or whether additional actions or procedures can be taken or implemented so
that, as a result, such storage or transportation facility would comply with
Aron’s Policies and Procedures and, based on such further information and/or the
implementation of such additional actions or procedures, Aron will from time to
time reconsider whether such storage or transportation facility satisfies clause
(iii) above.

2.5 UCC Filings.

(a) From and after the Commencement Date, the Company will cooperate with Aron
to cause to be prepared, and filed, in such jurisdictions as Aron shall deem
necessary or appropriate, UCC-1 financing statements reflecting (i) Aron as
owner of all Crude Oil and Products in the Included Locations and (ii) Aron as a
secured party with respect to the Collateral to perfect Aron’s security interest
under the Lien Documents. The Company shall execute and deliver to Aron, and the
Company hereby authorizes Aron to file (with or without the Company’s
signature), at any time and from time to time, all such financing statements,
amendments to financing statements, continuation financing statements,
termination statements, relating to such Crude Oil and Products and the
Collateral, and other documents and instruments, all in form satisfactory to
Aron, as Aron may request, to confirm Aron’s ownership of such Crude Oil and
Products and to otherwise accomplish the purposes of this Agreement and as
required pursuant to the Lien Documents.

(b) Without limiting the generality of the foregoing, the Company ratifies and
authorizes the filing by Aron of any financing statements filed prior to the
Commencement Date.

 

35



--------------------------------------------------------------------------------

ARTICLE 3

TERM OF AGREEMENT

3.1 Term. The Agreement shall become effective on Effective Date with the
Commencement Date occurring as provided in Section 2.3 above. This Agreement,
subject to Section 3.2, shall continue for a period ending at 11:59:59 p.m., EST
on May 31, 2018 (the “Term”; the last day of such Term being herein referred to
as the “Expiration Date,” except as provided in Section 3.2 below).

3.2 Changing the Term. The Parties may, by mutual agreement, elect to extend the
Term of this Agreement for up two additional successive twelve (12) month
periods as follows: (i) no later than one hundred twenty (120) days prior to
May 31, 2018, the Parties may mutually agree in writing that the Term of this
Agreement has been extended to May 31, 2019 (which shall be the Expiration Date,
unless and until the Term is further extend under the following clause); and
(ii) if the Term has been extended as provided in the preceding clause (i), then
no later than one hundred twenty (120) days prior to May 31, 2019, the Parties
may mutually agree in writing that the Term of this Agreement has been extended
to May 31, 2020 (which shall be the Expiration Date).

3.3 Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date, the Parties shall perform their obligations
relating to termination pursuant to Article 20.

ARTICLE 4

COMMENCEMENT DATE TRANSFER

4.1 Transfer and Payment on the Commencement Date. The Parties acknowledge that
Aron’s obligations hereunder (other than its obligation under Section 2.3 above)
shall commence on the Commencement Date only if the Commencement Date Volumes
shall be sold and transferred to Aron as provided under the Inventory Sales
Agreements, against payment of the Estimated Commencement Date Value made as
provided therein.

4.2 Post-Commencement Date Reconciliation and True-Up. The Parties further
acknowledge that the determination and payment of the Definitive Commencement
Date Value shall be made as provided in the Inventory Sales Agreements.

4.3 Initial Margin Amount. The Company shall post with Aron on the Commencement
Date and maintain during the Term cash in the amount of $7,033,475 (the “Initial
Margin Amount”); provided, as further agreed by the Parties, all or a portion of
such amount may be posted by Aron holding back a portion of the amount payable
to the Company under the Company Inventory Sales Agreement. The Initial Margin
Amount shall (i) constitute credit support for all of the Company’s obligations
under the Transactions Documents and the Master Agreement, (ii) be subject to
the applicable provisions of this Agreement, including Section 13.4(a) and the
applicable provisions of the Master Agreement, and (iii) except as otherwise
applied in accordance with the terms of the Transaction Documents and the Master

 

36



--------------------------------------------------------------------------------

Agreement, be returned to the Company only if the Transaction Documents and the
Master Agreement have been terminated and all the Company’s obligations under
the Transactions Documents and the Master Agreement having been satisfied in
full.

4.4 Transition Adjustment Amount. Promptly after the Commencement Date, Aron
shall determine in accordance with the procedure and methodology set forth on
Schedule Z hereto the Transition Adjustment Amount and, after such determination
is made, Aron shall provide to the Company written notice of such amount,
together with a statement setting forth in reasonable detail Aron’s calculation
thereof. If such notice is given at least two Business Days prior to the date on
which payment with respect to the Definitive Commencement Date Value is to be
made under the Inventory Sales Agreement, then the Party obligated to pay such
Transition Adjustment Amount (as provided on Schedule Z) shall pay such amount
on such payment date under the Inventory Sales Agreement and, to the extent
appropriate, the Transition Adjustment Amount shall be aggregated with or netted
against the amount being paid by one Party to the other under the Inventory
Sales Agreement. If such notice is given at a later date than specified in the
preceding sentence, then the Party obligated to pay the Transition Adjustment
Amount (as provided in Schedule Z) shall be obligated to pay such amount no
later than the second Business Day following the date such notice is given.

ARTICLE 5

PURCHASE AND SALE OF CRUDE OIL

5.1 Sale of Crude Oil. On and after the Commencement Date through the end of the
Term, and subject to (a) Aron’s ability to procure Crude Oil in accordance with
the terms hereof, (b) its receipt of Crude Oil under Aron Procurement Contracts
and (c) the Company’s maintenance of the Base Agreements and Required Storage
and Transportation Arrangements, if any, and compliance with the terms and
conditions hereof, Aron will endeavor, in a commercially reasonable manner, to
enter into Aron Procurement Contracts which will accommodate, in the aggregate,
monthly deliveries of Crude Oil of up to an average of ninety-four thousand
(94,000) Barrels per day and the Company agrees to purchase and receive from
Aron all such Crude Oil as provided herein. Aron shall, in accordance with the
terms and conditions hereof, have the right to be the exclusive owner of Crude
Oil in the Crude Storage Tanks.

5.2 Monthly and Weekly Forecasts and Projections.

(a) No later than the fifth (5th) Business Day of the month preceding a Delivery
Month, the Company shall provide Aron with a preliminary written forecast of the
Target Month End Crude Volume and Target Month End Product Volume for the
Delivery Month. During the first (1st) month of deliveries of Crude Oil made
pursuant to this Agreement, the Target Month End Crude Volume and Target Month
End Product Volume shall be the amounts set forth on Schedule I.

(b) No later than the fifth (5th) Business Day of the month preceding a Delivery
Month, the Company shall provide Aron with a written forecast of the Refinery’s
anticipated Crude Oil requirements for the following Delivery Month and the
immediately following month (each, a “Monthly Crude Forecast”).

 

37



--------------------------------------------------------------------------------

(c) No later than 5:00 p.m., EST on Friday, the Company shall provide Aron with
a written summary of the Refinery’s projected Crude Oil runs for the upcoming
production week (each, a “Weekly Projection”).

(d) The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or Weekly Projection or if it is
necessary to delay any previously scheduled pipeline nominations.

(e) The Parties acknowledge that the Company is solely responsible for providing
the Monthly Crude Forecast and the Weekly Projection and for making any
adjustments thereto, and the Company agrees that all such forecasts and
projections shall be prepared in good faith, with due regard to all available
and reliable historical information and the Company’s then-current business
prospects, and in accordance with such standards of care as are generally
applicable in the U.S. oil refining industry; provided, however, the Parties
acknowledge and agree that such forecasts and projections are only estimates,
and the Company shall have no liability to Aron for any differences between such
forecasts and projections provided by Producer in good faith and the actual
crude requirements or runs. The Company acknowledges and agrees that (i) Aron
shall be entitled to rely and act, and shall be fully protected in relying and
acting, upon all such forecasts and projections, and (ii) Aron shall not have
any responsibility to make any investigation into the facts or matters stated in
such forecasts or projections.

5.3 Procurement of Crude Oil.

(a) As of the Commencement Date, Aron may have entered into or novated from the
Existing Supplier/Offtaker one or more Aron Procurement Contracts for the
purchase of Crude Oil to be processed at the Refinery.

(b) From time to time during the Term of this Agreement, the Company may propose
that one or more additional Aron Procurement Contracts be entered into,
including any such additional Aron Procurement Contract as may be entered into
in connection with the expiration of an outstanding Aron Procurement Contract.
If the Parties mutually agree to seek additional Aron Procurement Contracts,
then the Company shall endeavor to identify quantities of Crude Oil that may be
acquired from one or more Third Party Suppliers under contracts that provide for
one or more shipment(s) of Crude Oil. The Company may negotiate with any such
Third Party Supplier regarding the price and other terms of such potential
additional Aron Procurement Contract. The Company shall have no authority to
bind Aron to, or enter into on Aron’s behalf, any additional Aron Procurement
Contract or Procurement Contract Assignment, and the Company shall not represent
to any third party that it has such authority. If the Company has negotiated an
offer from a Third Party Supplier for an additional Aron Procurement Contract
(and if relevant, Procurement Contract Assignment) that the Company wishes to be
executed, the Company shall apprise Aron in writing, using the applicable trade
sheet included in Schedule Q (the “Crude Procurement Request”), of the terms of
such offer, and Aron

 

38



--------------------------------------------------------------------------------

shall promptly, but no later than two (2) Business Days after the Company’s
delivery of such applicable trade sheet (at which time the Crude Procurement
Request shall terminate), determine and advise the Company as to whether Aron
desires to accept such offer; provided that the Company agrees that the delivery
of a Crude Procurement Request shall also obligate the Company to enter into the
related intermonth spread as contemplated by Section 5.3(h) below and the
Company shall be obligated to enter into such intermonth spread concurrently
with or promptly following Aron’s execution of an Aron Procurement Contract. If
Aron indicates its desire to accept such offer, then Aron shall promptly
endeavor to formally communicate its acceptance of such offer to the Company and
such Third Party Supplier so that the Third Party Supplier and Aron may enter
into a binding additional Aron Procurement Contract (and if relevant,
Procurement Contract Assignment) provided that any additional Aron Procurement
Contract (and, if relevant, related Procurement Contract Assignment) shall
require Aron’s express agreement and Aron shall not have any liability under or
in connection with this Agreement if for any reason it, acting in good faith,
does not agree to any proposed additional Aron Procurement Contract or related
Procurement Contract Assignment. If any Aron Procurement Contract is a term
contract pursuant to which Aron may, from time to time, nominate a shipment by a
Nomination Cutoff Date for expected delivery during a designated month, Aron
will apprise the Company of such timing requirements relating to such Nomination
Cutoff Date.

(c) Aron may, in its discretion, acting in good faith, elect to reject any such
offer to enter into an Aron Procurement Contract, provided that from time to
time during the Term hereof Aron shall, upon the reasonable request of the
Company, consult with the Company regarding those counterparties that Aron would
be prepared to trade with as of the time of such consultation upon review of
acceptable documentation as further contemplated herein. Aron’s decision to
reject any such offer shall be based on such factors and considerations as Aron
deems relevant, which may include (without limitation) the proposed commercial
terms, credit considerations (including credit quality and credit limits),
reputational considerations, prior or current interactions between Aron and the
proposed Third Party Supplier, the presence or absence of trading documentation
between Aron and the proposed Third Party Supplier, the presence or absence of a
pre-existing trading relationship with the proposed Third Party Supplier or the
suitability of the proposed Third Party Supplier for such transaction. Without
limiting the foregoing, any proposed Third Party Supplier shall be required to
satisfy Aron’s internal requirements and policies as they relate to any
applicable “know-your-customer” rules, anti-money laundering policies and
procedures, laws, rules and regulations (including without limitation, the
Patriot Act, rules and regulations of the Office of Foreign Assets Control) and
other similar client identification and business conduct standard and dealing
policies and procedures (including reputational considerations), in each case,
as consistently applied by Aron and to have provided to Aron all material
documentation and other information required by such policies and procedure and
applicable regulatory authorities. Notwithstanding the foregoing, Aron shall not
reject any such offer to enter into an Aron Procurement Contract with any
counterparty based solely on the fact that such offer was presented to it by the
Company hereunder where, at such time, Aron would otherwise have transacted with
such counterparty on such terms and under all other applicable policies and
limitations.

 

39



--------------------------------------------------------------------------------

(d) If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a Refinery Procurement Contract to acquire such Crude Oil
for the Company’s account, with such Crude Oil constituting Other Barrels
pursuant to Section 5.3(g)(ii) below.

(e) With respect to each shipment of Crude Oil delivered under an Aron
Procurement Contract and/or a Procurement Contract Assignment that provides for
delivery at the SPM Delivery Point, (i) the Company and Aron shall automatically
be deemed to have entered into a buy/sell transaction (each, an “SPM Buy/Sell
Crude Transaction”) subject to and in accordance with the terms and conditions
of the SPM Master Buy/Sell Crude Confirmation, with the Company buying such
shipment of Crude Oil from Aron at the SPM Delivery Point (the “Crude Buy Leg”)
and selling an equal quantity and quality of Crude Oil to Aron at the Crude
Intake Point (the “Crude Sell Leg”), (ii) under the Crude Buy Leg of each SPM
Buy/Sell Crude Transaction, the Company shall purchase from Aron the quantity of
Crude Oil delivered under the relevant shipment with delivery and transfer of
title and risk of loss all occurring at the SPM Delivery Point on the same basis
as transfer of title and risk of loss are to occur under the Aron Procurement
Contract and/or a Procurement Contract Assignment so that, simultaneously with
the transfer of title to such Crude Oil from the Third Party Supplier to Aron,
title to such Crude Oil is transferred from Aron to the Company and (iii) under
the Crude Sell Leg of such SPM Buy/Sell Crude Transaction, the Company shall
sell to Aron Crude Oil in a quantity equal to, and of a grade and quality at
least equivalent to, that of the Crude Oil purchased by the Company under the
Crude Buy Leg of such SPM Buy/Sell Crude Transaction, with delivery and transfer
of title and risk of loss occurring at and as such Crude Oil passes the Crude
Intake Point. With respect to each SPM Buy/Sell Crude Transaction, the parties
acknowledge and agree that (A) any quantity shortfall, or grade or quality
deficiency, with respect to the Crude Oil delivered under the Crude Sell Leg
shall be borne by and is solely for the account of the Company, (B) as a result
of the foregoing arrangements, title to Crude Oil shall be held exclusively by
the Company at all times as and after such Crude Oil passes the SPM Delivery
Point, while such Crude Oil is being held in or transported by any subsea hoses,
subsea pipelines or other infrastructure connecting the SPM Delivery Point to
the Crude Intake Point and until such Crude Oil passes the Crude Intake Point,
(C) all such Crude Oil in which the Company holds title shall be subject to the
security interest and lien in favor of Aron under the Lien Documents, (D) for
purposes of calculating inventory measurements, determining cash settlements
under Sections 10.1 and 10.2 and calculating any fees due hereunder or under any
other Transaction Document, quantities of Crude Oil in which the Company has
title as contemplated by clause (B) above shall not be counted as quantities of
Crude Oil held in an Included Location and (E) for purposes hereof, neither an
SPM Buy/Sell Crude Transaction nor the Crude Buy Leg or Crude Sell Leg
thereunder shall constitute an Aron Procurement Contract, a Procurement Contract
Assignment, or a Refinery Procurement Contract.

 

40



--------------------------------------------------------------------------------

(f) For deliveries of Crude Oil not made via the SPM Delivery Point, title for
each quantity of Crude Oil shall pass to Aron as the Crude Oil passes the Crude
Intake Point. The Parties acknowledge that the consideration due from Aron to
the Company for any Crude Oil that is not delivered under a Procurement Contract
will be reflected in the Monthly True-Up Amounts determined following delivery
and in accordance with Schedule C.

(g) The following provisions shall be applicable to Refinery Procured Barrels:

(i) No later than the fifth (5th) Business Day of the month preceding a Delivery
Month, the Company shall inform Aron whether the Company has purchased or
intends to purchase any Crude Oil that is being procured under a Refinery
Procurement Contract for delivery during such Delivery Month (“Refinery Procured
Barrels”). In connection with each such quantity of Refinery Procured Barrels,
the Company shall provide to Aron a trade ticket stating the quantity, grade and
delivery terms of such Refinery Procured Barrels expected to be delivered to the
Crude Storage Tanks during such Delivery Month and, provided no Default or Event
of Default with respect to the Company has occurred and is then continuing, the
Company and Aron shall enter into an Aron Procurement Contract under which Aron
shall purchase such quantity from the Company as and when it passes the Crude
Intake Point and Aron shall promptly provide to the Company a written
confirmation of such Aron Procurement Contract. If any change occurs in the
quantity, grade or delivery terms of the Refinery Procured Barrels that the
Company expects to procure for delivery during such month, the Company shall
promptly advise Aron of such change and the related Aron Procurement Contract
shall be modified accordingly.

(ii) In the event that the Company enters into a Refinery Procurement Contract,
but does not enter into a related Aron Procurement Contract pursuant to a trade
ticket as contemplated under Section 5.3(g)(i) above, and the Crude Oil procured
under such Refinery Procurement Contract is delivered to the Crude Storage Tanks
(“Other Barrels”), then such Other Barrels shall be deemed sold to Aron as and
when they pass the Crude Intake Point at the Current Month Pricing Benchmark,
provided that prior to the delivery of any Other Barrels hereunder, the Parties
shall establish procedures and mechanisms, reasonably satisfactory to Aron, for
determining and reporting specific volumes of such Other Barrels. With respect
to any Other Barrels that the Company expects to deliver to the Crude Storage
Tanks, the Company shall give Aron written notice of such expected delivery at
least ten (10) Business Days preceding the expected delivery month for such
Other Barrels and in such notice the Company shall provide to Aron the quantity,
grade and delivery terms of such Other Barrels expected to be delivered. If
thereafter any change occurs in the quantity, grade or delivery terms of the
Other Barrels that the Company expects to procure for delivery during such
month, the Company shall promptly advise Aron of such change.

(h) Concurrently with or promptly after entering into an Aron Procurement
Contract pursuant to Section 5.3(b), Aron and the Company shall agree to the
terms of the intermonth time spread transaction that the Parties have entered
into in connection with such Aron Procurement Contract, which (unless otherwise
agreed by Aron) shall

 

41



--------------------------------------------------------------------------------

consist of a time spread based on the period between cargo pricing and the
expected delivery month, with pricing based on the first nearby ICE Brent
Futures for the Cargo Pricing Window (as defined in Schedule K) and the ICE
Brent calendar month swap for the relevant expected delivery month; provided
that the Parties agree that each such time spread shall be a “Transaction” under
and subject to the Master Agreement and Aron shall issue a confirmation of each
such time spread confirming it as a “Transaction” under and subject to the
Master Agreement.

5.4 Nominations under Aron Procurement Contracts.

(a) Concurrently with its delivery of a Monthly Crude Forecast to Aron, the
Company shall provide to Aron the Company’s Target Month End Crude Volume and
Target Month End Product Volumes for the related Delivery Month if different
from the Target Month End Crude Volume and/or Target Month End Product Volumes
for the related Delivery Month previously provided in Section 5.2(a). With
respect to each Delivery Month, based on its Projected Monthly Run Volume, Crude
Oil volumes then in Included Locations, shipments previously nominated under
Aron Procurement Contracts, Other Barrels being delivered under Refinery
Procurement Contracts and such other information as it deems relevant, the
Company shall determine, in its commercially reasonable judgment, (i) the
additional shipments of Crude Oil under Aron Procurement Contracts that the
Company desires be delivered to the Included Locations during such Delivery
Month and (ii) the aggregate number of shipments of Crude Oil under Aron
Procurement Contracts that the Company desires be in transit but not delivered
during such Delivery Month. With respect to each shipment under an Aron
Procurement Contract that the Company desires be delivered by a specified
Delivery Month, the Company shall notify Aron of such shipment at least 15
Business Days prior to the first applicable Nomination Cutoff Date for such
month, if any (each, a “Shipment Notification”). As part of such Projected
Monthly Run Volume, the Company may specify the grade of such Projected Monthly
Run Volume, provided that such grades and their respective quantities specified
by the Company shall fall within the grades and quantities then available to be
nominated by Aron under the outstanding Aron Procurement Contracts.

(b) Provided that the Company provides Aron with the Projected Monthly Run
Volume and the Shipment Notifications as required under Section 5.4(a), Aron and
the Company shall consult regarding scheduling and other selections and
nominations (collectively, “Contract Nominations”) to be made by Aron under then
outstanding Aron Procurement Contracts on or before any applicable Nomination
Cutoff Dates taking into account the quantities of Other Barrel being acquired
pursuant to Refinery Procurement Contracts. To the extent reasonably practicable
and in accordance with its consultation with the Company, Aron shall endeavor to
make Contract Nominations that reflect the quantity of each grade specified by
the Company in such Projected Monthly Run Volume. Should any Contract Nomination
not be accepted by any Third Party Supplier under an Aron Procurement Contract,
Aron shall promptly advise the Company and use commercially reasonable efforts
with the Company and such Third Party Supplier to revise the Contract Nomination
subject to the terms of any such Aron Procurement Contract. Aron shall provide
the Company with confirmation of each such Contract Nomination that is made.

 

42



--------------------------------------------------------------------------------

(c) The Parties agree that the Company may, from time to time, request that Aron
make adjustments or modifications to Contract Nominations it has previously made
under the Aron Procurement Contracts. Promptly following receipt of any such
request, Aron will use its commercially reasonable efforts to make such
adjustment or modification, subject to any limitations or restrictions under the
relevant Aron Procurement Contracts. Any additional cost or expenses incurred as
a result of such an adjustment or modification shall constitute an Ancillary
Cost hereunder.

(d) Aron shall not nominate or to its knowledge otherwise acquire any Crude Oil
with characteristics that are not previously approved by the Company for use at
the Refinery, such approval to be in the Company’s sole and absolute discretion.

(e) In addition to the nomination process, Aron and the Company shall follow the
mutually agreed communications protocol as set forth on Schedule J hereto, with
respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil or other feedstocks outside of the normal
nomination procedures.

(f) Each of the Company and Aron agrees to use commercially reasonable efforts
in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.

(g) Prior to entering into any Ancillary Contract that is intended for the
exclusive benefit of the Company in connection with this Agreement and does not
by its terms expire or terminate on or before the Expiration Date, Aron will
endeavor, in good faith and subject to any confidentiality restrictions, to
afford the Company an opportunity to review and comment on such Ancillary
Contract or the terms thereof and to confer with the Company regarding such
Ancillary Contract and terms, and if Aron enters into any such Ancillary
Contract without the Company’s consent, the Company shall not be obligated to
assume such Ancillary Contract pursuant to Section 20.1(c) below.

5.5 Transportation, Storage and Delivery of Crude Oil.

(a) Aron shall have the exclusive right to inject (except for such injections by
the Company otherwise contemplated hereby, which result in title to any injected
Crude Oil being transferred to Aron), store and withdraw Crude Oil in and from
the Crude Storage Tanks as provided in the Storage Facilities Agreement. Aron
shall have exclusive right to store Crude Oil in the Crude Storage Tanks as
provided in the Storage Facilities Agreement.

(b) Provided no Default or Event of Default has occurred and is continuing, the
Company shall be permitted to withdraw from the Crude Storage Tanks and take
delivery of Crude Oil on any day and at any time. The withdrawal and receipt of
any Crude Oil by the Company at the Crude Delivery Point shall be on an “ex
works” basis (EXW Incoterms 2010). Aron shall be responsible only for arranging
transportation and

 

43



--------------------------------------------------------------------------------

delivery of Crude Oil into the Crude Storage Tanks and the Company shall bear
sole responsibility for arranging the withdrawal of Crude Oil from the Crude
Storage Tanks. The Company shall take all commercially reasonable actions
necessary to maintain a connection with the Crude Storage Tanks to enable
withdrawal and delivery of Crude Oil to be made as contemplated hereby.

5.6 Title, Risk of Loss and Custody.

(a) Title to and risk of loss of the Crude Oil shall pass from the Company to
Aron at the Crude Intake Point. Aron shall retain title to and risk of loss of
such Crude Oil during the time such Crude Oil is held in any Storage Facilities.
Title to and risk of loss of the Crude Oil shall pass from Aron to the Company
at the Crude Delivery Point. The Company shall assume custody of the Crude Oil
as it passes the Crude Delivery Point.

(b) During the time any Crude Oil or Products are held in any Storage
Facilities, the Company, in its capacity as operator of the Storage Facilities
and pursuant to the Storage Facilities Agreement, shall be solely responsible
for compliance with all Applicable Laws, including all Environmental Laws,
pertaining to the possession, handling, use and processing of such Crude Oil or
Products and shall indemnify and hold harmless Aron, its Affiliates and their
agents, representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising therefrom except to the extent such
Liabilities are caused by or attributable to any of the matters for which Aron
is indemnifying the Company pursuant to Article 21.

(c) At and after transfer of any Crude Oil at the Crude Delivery Point, the
Company and its Affiliates shall be solely responsible for compliance with all
Applicable Laws, including all Environmental Laws pertaining to the possession,
handling, use and processing of such Crude Oil and shall indemnify and hold
harmless Aron, its Affiliates and their agents, representatives, contractors,
employees, directors and officers, for all Liabilities directly or indirectly
arising therefrom.

(d) To the extent the Company wishes to sell any Crude Oil to any third party,
the Company acknowledges that it shall not have the authority to agree to such
sale without Aron’s prior written consent.

5.7 Contract Documentation, Confirmations and Conditions.

(a) Aron’s obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company identifying and negotiating potential Aron
Procurement Contracts, in accordance with Section 5.3, that are acceptable to
both the Company and Aron relating to a sufficient quantity of Crude Oil to meet
the Refinery’s requirements, (ii) the Company performing its obligations
hereunder with respect to providing Aron with timely nominations, forecasts and
projections (including Projected Monthly Run Volumes, as contemplated in Section
5.4(a)) so that Aron may make timely nominations under the Aron Procurement
Contracts, (iii) all of the terms and conditions of the Aron Procurement
Contracts, (iv) any other condition set forth in Section 5.1 above and (v) no
Event of Default having occurred and continuing with respect to the Company.

 

44



--------------------------------------------------------------------------------

(b) In documenting each Aron Procurement Contract, Aron will endeavor and
cooperate with the Company, in good faith and in a commercially reasonable
manner, to obtain the Third Party Supplier’s agreement that a copy of such Aron
Procurement Contract may be provided to the Company; provided that this Section
5.7(b) in no way limits the Company’s rights to consent to all Aron Procurement
Contracts as contemplated by Section 5.3. In addition, to the extent it is
permitted to do so, Aron will endeavor to keep the Company apprised of, and
consult with the Company regarding, the terms and conditions being incorporated
into any Aron Procurement Contract under negotiation with a Third Party
Supplier.

(c) The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Aron Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in Section
5.4 above. In the event of a dispute, Aron will provide, to the extent legally
and contractually permissible, to the Company, a copy of the Aron Procurement
Contract in question.

5.8 DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT TO
CRUDE OIL OR PRODUCTS DELIVERED HEREUNDER, NEITHER PARTY MAKES ANY WARRANTY,
CONDITION OR OTHER REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS OR SUITABILITY OF SUCH CRUDE OIL OR PRODUCTS FOR ANY
PARTICULAR PURPOSE OR OTHERWISE. FURTHER, NEITHER PARTY MAKES ANY WARRANTY OR
REPRESENTATION THAT SUCH CRUDE OIL OR PRODUCTS CONFORMS TO THE SPECIFICATIONS
IDENTIFIED IN ANY CONTRACT WITH ANY THIRD PARTY SUPPLIER.

5.9 Quality Claims and Claims Handling.

(a) The failure of any Crude Oil or Product that Aron hereunder sells to the
Company to meet the specifications or other quality requirements applicable
thereto as stated in an Aron Procurement Contract for that Crude Oil or Product
shall be for the sole account of the Company and shall not entitle the Company
to any reduction in the amounts due by it to Aron hereunder; provided, however,
that any claims made by Aron with respect to such non-conforming Crude Oil or
Product shall be for the Company’s account and resolved in accordance with this
Section 5.9.

(b) The Parties shall consult with each other and coordinate how to handle and
resolve any claims arising in the ordinary course of business (including claims
related to Crude Oil, Products, pipeline, tank transfers, or ocean
transportation, and any dispute, claim, or controversy arising hereunder between
Aron and any of its vendors who supply goods or services in conjunction with
Aron’s performance of its obligations under this Agreement) made by or against
Aron. In all instances wherein claims are made by a third party against Aron
which will be for the account of the Company, the Company shall

 

45



--------------------------------------------------------------------------------

have the right, subject to Section 5.9(d), to either direct Aron to take
commercially reasonable actions in the handling of such claims or assume the
handling of such claims in the name of Aron, all at the Company’s cost and
expense; provided that Aron may require that the Company assume the handling of
any such claim. To the extent that the Company believes that any claim should be
made by Aron for the account of the Company against any third party (whether a
Third Party Supplier, terminal facility, pipeline, storage facility or
otherwise), and subject to Section 5.9(d) and the terms and conditions of the
Agency Agreement, Aron will take any commercially reasonable actions as
requested by the Company either directly, or by allowing the Company to do so,
to prosecute such claim all at the Company’s cost and expense and all recoveries
resulting from the prosecution of such claim shall be for the account of the
Company.

(c) Aron shall, in a commercially reasonable manner, cooperate with the Company
in prosecuting any such claim and shall be entitled to assist in the prosecution
of such claim at the Company’s expense, if the Company so requests. In the event
that Aron assists in the prosecution of such claim not at the request of
Company, such prosecution shall be at Aron’s sole cost and expense.

(d) Notwithstanding anything in Section 5.9(b) or Section 5.9(c) to the
contrary, Aron may notify the Company that Aron is retaining control over or
limiting its participation in the resolution of any claim referred to in
Section 5.9(b) or Section 5.9(c) if Aron, in its reasonable judgment, has
determined that it has commercially reasonable business considerations for doing
so based on any relationships that Aron or any of its Affiliates had, has or may
have with the third party involved in such claim; provided that, subject to such
considerations, Aron shall use commercially reasonable efforts to resolve such
claim, at the Company’s expense and for the Company’s account. In addition, any
claim that is or becomes subject to Article 21 shall be handled and resolved in
accordance with the provisions of Article 21.

5.10 Communications.

(a) Each Party shall promptly provide to the other copies of any and all written
communications and documents between it and any third party which in any way
relate to Ancillary Costs, including but not limited to written communications
and documents with Included Product Pipelines, provided that Aron has received
such communications and documents in respect of the Included Product Pipelines
and/or any communications and documents related to the nominating, scheduling
and/or chartering of vessels; provided that neither Party shall be obligated to
provide to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.

(b) With respect to any proprietary or confidential information referred to in
Section 5.10(a), Aron shall promptly notify the Company of the nature or type of
such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.

 

46



--------------------------------------------------------------------------------

(c) The Parties shall coordinate all nominations and deliveries according to the
communications protocol on Schedule J hereto.

ARTICLE 6

PURCHASE PRICE FOR CRUDE OIL

6.1 Daily Volumes. Each Business Day the Company shall provide to Aron, by no
later than 7:00 pm HST meter tickets and/or meter readings, and tank gauge
readings confirming the Measured Crude Quantity for each Crude Storage Tank for
all Delivery Dates since the prior Business Day.

6.2 Purchase Price for Crude Oil. The per Barrel purchase price for the Monthly
Net Crude Sales shall equal the Current Month Pricing Benchmark specified for
Crude Oil, subject to the calculation of the Total Monthly Crude Oil True-Up
Amount as provided for on Schedule C.

6.3 Refinery Crude Purchase Fee. As used herein:

(a) For any month, the Company shall owe to Aron when due the Refinery Crude
Purchase Fee.

(b) “Monthly Net Crude Run” means, for any month, (i) the Ending In-Tank Crude
Inventory for the prior month, plus (ii) the Aron Crude Purchases for such
month, plus (iii) the aggregate quantity of Other Barrels that are actually
delivered and received at the Crude Storage Tanks during such month, minus
(iv) the Ending In-Tank Crude Inventory for such month.

(c) The Refinery Crude Purchase Fee calculated under this Section 6.3 shall be
incorporated under Schedule C as an amount due to Aron.

6.4 Material Crude Grade Changes. If either the Company or Aron concludes in its
reasonable judgment that the specifications (including specific gravity and
sulfur content of the Crude Oil) of the Crude Oil procured, or projected to be
procured, differ materially from the grades that have generally been run by the
Refinery or such grades that the Company may run from time to time acting as a
prudent refinery operator, then the Company and Aron will endeavor in good faith
to mutually agree on (i) acceptable price indices for such Crude Oil, and (ii) a
settlement payment from one Party to the other that is sufficient to compensate
the relevant Party for the relative costs and benefits to each of the price
differences between the prior price indices and the amended price indices.

6.5 Counterparty Crude Sales. At the request of the Company and subject to the
applicable provisions of Article 5 above, Aron may from time to time enter into
one or more Counterparty Crude Sales. In such cases, the Counterparty Crude
Sales Fee shall be applicable to such Counterparty Crude Sales, and shall be
payable by the Company to Aron hereunder; provided, however, such Counterparty
Crude Sales Fee shall not be applicable to any other disposition of Crude Oil
made by Aron hereunder or under the Transaction Documents.

 

47



--------------------------------------------------------------------------------

6.6 Upon Aron’s request, the Company will provide documentation evidencing all
Barrels of Crude Oil purchased for any month under Refinery Procurement
Contracts.

ARTICLE 7

TARGET INVENTORY LEVELS AND DIFFERENTIAL ADJUSTMENT

7.1 Target Inventory Levels. Monthly inventory targets for Crude Oil and
Products shall be set pursuant to this Article 7. Such monthly inventory targets
for Crude Oil and Products shall be subject to the minimum and maximum inventory
levels in Schedule D for each Pricing Group. The Company represents and warrants
that the respective Target Month End Crude Volumes and Target Month End Product
Volumes that the Company sets for each month during the Term hereof shall be the
Company’s good faith estimate, at the time it sets such targets, of the Ending
In-Tank Crude Inventory and the Ending In-Tank Product Inventories at the end of
such month.

7.2 Target Month End Crude Volume.

(a) By no later than the fifth (5th) Business Day of the month preceding each
Delivery Month, the Company shall notify Aron of the aggregate quantity of Crude
Oil that the Company expects to run at the Refinery during such Delivery Month
(the “Projected Monthly Run Volume”).

(b) For each month of the Term, the Company shall from time to time (but subject
to any applicable notification deadlines specified on Schedule D hereto) specify
the “Target Month End Crude Volume” which shall equal (i) the Target Month End
Crude Volume for the immediately preceding month, plus (ii) the aggregate volume
of Crude Oil that Aron has nominated under the Aron Procurement Contracts for
delivery during that month pursuant to Section 5.4(b), plus (iii) the aggregate
volume of the Other Barrels expected to be delivered during such month, minus
(iv) the Projected Monthly Run Volume for that month (except that the Target
Month End Crude Volume as of the Commencement Date and as of the end of the
first month of the Term shall be the respective volumes specified as such on
Schedule I hereto).

(c) In establishing a Target Month End Crude Volume, the Parties acknowledge
that any increase in a Target Month End Crude Volume is constrained to the
extent that the Crude Oil available for delivery under the Aron Procurement
Contracts with Third Party Suppliers plus Other Barrels available for delivery
during such month are not greater than the Company’s Crude Oil requirements for
the Refinery for the month related to such Target Month End Crude Volume.

(d) The Parties may, by mutual agreement, adjust the Target Month End Crude
Volume for any month. Any change to a Target Month End Crude Volume shall affect
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to Section 7.2(b).

 

48



--------------------------------------------------------------------------------

7.3 Target Month End Product Volume.

(a) By no later than the fifth (5th) Business Day of the month preceding each
Delivery Month, the Company shall provide to Aron its standard run-out report
substantially in the form of Schedule O (the “Run-out Report”) showing the
estimated quantities of each Product that it expects to produce and deliver to
Aron during the following month and the quantities of each Product it expects to
sell under the Marketing and Sales Agreement during such following month (for
each Product, the “Projected Monthly Production Volume”), which may, from time
to time, be adjusted by the Company.

(b) For each month and each type of Product, the Company shall from time to time
(but subject to any applicable notification deadlines specified on Schedule D
hereto) specify an aggregate quantity and grade that shall be the “Target Month
End Product Volume” for that month, which shall represent a volume which may be
zero or a positive number (except that the Target Month End Product Volume for
each type of Product as of the Commencement Date and as of the end of the first
month of the Term shall be the respective volumes specified as such on Schedule
I hereto).

(c) Subject to events of Force Majeure, facility turnarounds, the performance of
any third parties (including purchasers of Products under the Marketing and
Sales Agreement), the Company will, in establishing each Target Month End
Product Volume, cause such Target Month End Product Volume to be within the
applicable range specified for such Product on Schedule D hereto.

(d) At any time prior to the beginning of the month to which a Target Month End
Product Volume relates (but subject to any applicable notification deadlines
specified on Schedule D hereto), the Parties may, by mutual agreement, change
such Target Month End Product Volume.

(e) In addition, Aron may adjust the Target Month End Product Volume with the
consent of the Company.

(f) For any calendar month in which quantities of Products are delivered by Aron
under one or more Additional Product Transactions entered into during such month
pursuant to the Marketing and Sales Agreement, the Target Month End Product
Volume of any such Product for the end of such month shall be reduced by the
aggregate net quantity of such Product so delivered to the extent such
Additional Product Transactions are entered into after such Target Month End
Product Volume is established.

7.4 Differential Adjustments.

(a) Pursuant to the procedures set forth in Schedule K hereto, Aron shall
determine for each month during the term hereof whether any adjustment to the
Crude Differential is required. Promptly after Aron has completed such
calculation, it shall advise the Company in writing as to whether any Crude
Differential adjustment is appropriate and if so the amount of such Crude
Differential adjustments. Any such adjusted Crude Differential shall become
applicable commencing with the month immediately following the month with
respect to which such determination was made.

 

49



--------------------------------------------------------------------------------

(b) Promptly following each Differential Adjustment Month, Aron shall review the
realized sales data for such Differential Adjustment Month and calculate
whether, based on such data, an adjustment to any of the Product Differentials
is appropriate (or, in the case of an Interim Differential Adjustment Month, the
Product Differentials identified by whichever Party provides notification
thereof); provided that, if Aron determines in its reasonable judgment that the
data for such Differential Adjustment Month do not provide a representative
basis for such determination (due to anomalies, distortions or other factors
identified by Aron), then Aron may, at its election, make such calculation based
on data for the three calendar month period preceding the Differential
Adjustment Month. Promptly after Aron has completed such calculation, it shall
advise the Company in writing as to whether any Product Differential adjustments
are appropriate and if so the amounts of such Product Differential adjustments.
Any such adjusted Product Differentials shall become applicable commencing with
the month immediately following such Differential Adjustment Month.

(c) For any month for which a Crude Differential adjustment is to be made
pursuant to Section 7.4(a) or for any Differential Adjustment Month for which
any Product Differential adjustments are to be made pursuant to Section 7.4(b),
Aron shall determine either the Product Differential Adjustment Settlement
Amount or the Crude Differential Adjustment Settlement Amount and such amount
shall be included in the Total Monthly Crude True-Up Amount (in the case of a
Crude Differential Adjustment) or Aggregate Monthly Product True-Up Amount (in
the case of a Product Differential Adjustment) that is incorporated into the
Monthly True-Up Payment for such month or Differential Adjustment Month;
provided that, in the case of an Interim Differential Adjustment Month, such
determination shall be made only with respect to those Product Differentials
identified in Aron’s notification to the Company relating to such Interim
Differential Adjustment Month.

(d) As used herein,

(i) “Differential Adjustment Month” means either a Scheduled Differential
Adjustment Month or an Interim Differential Adjustment Month;

(ii) “Interim Differential Adjustment Month” means any month (other than a
Scheduled Differential Adjustment Month) during which either Party notifies the
other Party in writing (including via email) on or prior to the last Business
Day of such month that, in such notifying Party’s commercially reasonable
judgment, a material change has occurred in one or more of the market
differentials used to establish any of the Product Differentials hereunder;
provided that for each such Product Differential no more than one Interim
Differential Adjustment Month shall occur between any two consecutive Scheduled
Differential Adjustment Months; and

(iii) “Scheduled Differential Adjustment Month” means each January, April, July
and October during the term hereof (except for the final month of the Term).

 

50



--------------------------------------------------------------------------------

7.5 Monthly Product Adjustments.

(a) Monthly Product Sale Adjustment. For each month (or portion thereof) during
the term of the Marketing and Sales Agreement and for each Product Group, Aron
shall determine whether an amount is due by one Party to the other (for each
Product Group, a “Monthly Product Sale Adjustment”) in accordance with the
following terms and conditions:

(i) For each Product Group and relevant period, Aron shall determine the
aggregate quantity of Barrels of such Product Group sold during such period
under Included Sales Transactions;

(ii) If, for any Product Group and relevant period, (i) the Aggregate Sale
Receipts exceeds the Index Sale Value (as defined below), then the Monthly
Product Sale Adjustment for that Product Group shall equal such excess and shall
be due to the Company and (ii) the Index Sale Value exceeds the Aggregate Sale
Receipts, then the Monthly Product Sale Adjustment for that Product Group shall
equal such excess and shall be due to Aron;

(iii) If Aron determines that any Monthly Product Sale Adjustment is due, it
will include its calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.2 and such Monthly
Product Sale Adjustment shall be incorporated as a component of the Monthly
True-Up Amount due for such period which, if due to the Company, shall be
expressed as a negative number and, if due to Aron, shall be expressed as a
positive number;

(iv) As used herein:

(A) “Aggregate Sale Receipts” shall mean, for any Product Group and relevant
period, the sum of the actual aggregate purchase value invoiced by Aron for all
quantities of such Product Group that Aron delivered during such period under
Included Sales Transactions with Customers (as defined in the Marketing and
Sales Agreement); and

(B) “Index Sale Value” shall mean, for any Product Group and relevant period,
the product of (i) the sum of the aggregate quantity of Barrels of such Product
Group sold during such period under Included Sales Transactions, multiplied by
(ii) the Current Month Pricing Benchmark for that Product Group and period.

(b) Monthly Product Purchase Adjustment. For each month (or portion thereof)
during the term of the Marketing and Sales Agreement and for each Product Group,
Aron shall determine whether an amount is due by one Party to the other (for
each Product Group, a “Monthly Product Purchase Adjustment”) in accordance with
the following terms and conditions:

 

51



--------------------------------------------------------------------------------

(i) For each Product Group and relevant period, Aron shall determine the
aggregate quantity of Barrels of such Product Group purchased during such period
under Included Purchase Transactions;

(ii) If, for any Product Group and relevant period, (i) the Aggregate Purchase
Proceeds exceeds the Index Purchase Value (as defined below), then the Monthly
Product Purchase Adjustment for that Product Group shall equal such excess and
shall be due to Aron and (ii) the Index Purchase Value exceeds the Aggregate
Purchase Proceeds, then the Monthly Product Purchase Adjustment for that Product
Group shall equal such excess and shall be due to the Company;

(iii) If Aron determines that any Monthly Product Purchase Adjustment is due, it
will include its calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.2 and such Monthly
Product Purchase Adjustment shall be incorporated as a component of the Monthly
True-Up Amount due for such period which, if due to the Company, shall be
expressed as a negative number and, if due to Aron, shall be expressed as a
positive number;

(iv) As used herein:

(A) “Aggregate Purchase Proceeds” shall mean, for any Product Group and relevant
period, the sum of the actual aggregate purchase value invoiced to Aron for all
quantities of such Product Group that Aron purchased during such period under
Included Purchase Transactions with Product Supplier (as defined in the
Marketing and Sales Agreement); and

(B) “Index Purchase Value” shall mean, for any Product Group and relevant
period, the product of (i) the sum of the aggregate quantity of Barrels of such
Product Group purchased during such period under Included Purchase Transactions,
multiplied by (ii) the Current Month Pricing Benchmark for that Product Group
and period.

7.6 Monthly Product Sales Fees. For each month, the applicable Product Sales Fee
shall be applied to each Barrel of Product, if any, sold by Aron under any
Included Sales Transaction during such month. With respect to each month, the
aggregate monthly value of the Product Sale Fees (the “Aggregate Monthly Product
Sales Fee”) shall be calculated pursuant to Schedule C and shall be due and
payable from the Company to Aron as specified in Schedule C.

7.7 Monthly Cover Costs. If, for any month (or portion thereof), Aron reasonably
determines that, as a result of the Company’s failure to produce the quantities
of Product projected under this Agreement or the Company’s failure to comply
with its obligations under the Marketing and Sales Agreement, Aron retains
insufficient quantities of Product to comply with its obligations to any third
parties, under Included Sales Transactions, and Aron incurs any additional costs
and expenses or related damages in procuring and transporting Product from other
sources for purposes of covering such delivery obligations or the shortfall in
the quantity

 

52



--------------------------------------------------------------------------------

held for its account (collectively, “Monthly Cover Costs”), then the Company
shall be obliged to reimburse Aron for such Monthly Cover Costs, subject to the
limitations set forth in Article 22. If Aron determines that any Monthly Cover
Costs are due to it, Aron shall promptly communicate such determination to the
Company and, subject to any mitigation of such costs actually achieved by the
Company, include the calculation of such amount in the documentation provided to
the Company for the relevant period pursuant to Section 10.2 and such Monthly
Cover Costs shall be incorporated as a component of the Monthly True-Up Amount
due for such period hereunder. If, for any month (or portion thereof), Aron
reasonably determines that, as a result of the Company’s failure to produce the
quantities of Product projected under this Agreement or the Company’s failure to
comply with its obligations under the Marketing and Sales Agreement, Aron
retains insufficient quantities of Product to comply with its obligations to
Company, under any Company Agreements or otherwise pursuant to Section 2.6 of
the Marketing and Sales Agreement, the Company shall be solely responsible for
covering any delivery obligations to third parties or the shortfall in the
quantity held for such third parties in connection with the Company’s Product
Marketing Operations (as defined in the Marketing and Sales Agreement).

7.8 Costs Related to Shortfall. To the extent that Aron is required to cover any
shortfall in any Product delivery, under an Included Sales Transaction, by any
inventory it owns and acquires separately from the inventory owned and
maintained in connection with this Agreement, any cost or loss incurred by Aron
in connection therewith that is not otherwise included as a Monthly Cover Cost
shall constitute an Ancillary Cost that is to be reimbursed to Aron.

7.9 Excess Target Levels. No later than five (5) Business Days prior to the date
on which the Company is obligated to establish the Target Month End Crude Volume
or the Target Month End Product Volumes for any month, the Company may request
that Aron agree to a level for any of the foregoing that exceeds that applicable
maximum level set forth on Schedule D hereto (an “Excess Inventory Level”);
provided that such request may be for only such month or for a period of two or
more consecutive months starting with such month, as the Company shall specify
in its request. If such request is made in a timely manner, Aron shall promptly
review such request and advise the Company as to whether Aron accepts or rejects
such Excess Inventory Level; provided that, Aron is under no obligation to
accept any such request. If Aron accepts any request for an Excess Inventory
Level, then for all purposes of this Agreement and in lieu of the relevant level
set forth on Schedule D, such Excess Inventory Level shall constitute the
maximum level the relevant Product Group for the period specified in such
request; provided that, after such period, the applicable level set forth on
Schedule D shall be in effect for purposes of this Agreement. If Aron rejects
any such request, then the applicable level set forth on Schedule D shall
continue in effect, unless otherwise expressly agreed by the Parties in writing.

7.10 Excess Inventory Levels.

(a) If, at any time, either Party determines, with respect to any Product Group,
that the aggregate quantity of such Product Group being held in the Included
Locations exceeds the Maximum Inventory Level for such Product Group (such
excess, an “Excess Quantity”), such Party shall promptly notify the other Party
of the existence and volume of such Excess Quantity. Within three (3) Business
Days after such notice is given, Aron shall advise the Company as to whether
Aron accepts such Excess Quantity (in which case Section 7.10(b) shall apply) or
rejects such Excess Quantity (in which case Section 7.10(c) shall apply).

 

53



--------------------------------------------------------------------------------

(b) If Aron accepts an Excess Quantity then, for all purposes of this Agreement,
such Excess Quantity shall constitute the Maximum Inventory Level for the
relevant Product Group for the balance of the month in which such Excess
Quantity was first identified and, at Aron’s option, for such additional month
or months as Aron may specify; provided that if Aron does not accept such Excess
Quantity for any additional month or months, such Excess Quantity shall only be
in effect for the then current month and if such Excess Quantity remains after
the end of such current month, the provisions of this Section 7.10 shall apply
anew as of the beginning the following month.

(c) If Aron rejects an Excess Quantity then, for purposes of determining amounts
due under Sections 10.1 and 10.2 of this Agreement, such Excess Quantity shall
not be counted as Crude Oil or Products being held at an Included Location. In
such case, if the Company is able to segregate in one or more Included Tanks a
quantity of the relevant Product Group at least equal to such Excess Quantity,
the Company may, at its option, elect to designate such Included Tanks and
purchase from Aron the segregated quantity of such Product Group held in such
designated Included Tanks so that the quantity of such Product Group owned by
Aron would not exceed the Maximum Inventory Level for the relevant Product Group
after giving effect to such purchase, at a price equal to the product of (a) the
volume of such Product Group held in such Included Tanks and (b) the Current
Month Pricing Benchmark for the applicable Product Group. After settlement of
such purchase, such Included Tanks shall no longer constitute Included Locations
for purposes hereof unless and until Aron determines, in its reasonable
discretion, that Aron’s ownership of the quantities held in such tanks would not
result, as of the time of such determination, in the aggregate quantity of the
relevant Product Group owned by Aron exceeding the applicable Maximum Inventory
Level. If and when such determination is made, the Parties shall confirm the
sale by the Company to Aron of the quantities held in such Included Tanks at a
price equal to the product of (a) such quantity and (b) the Current Month
Pricing Benchmark for the applicable Product Group and upon the settlement of
such purchase, such Included Tanks shall thereafter again constitute Included
Locations for all purposes hereof.

ARTICLE 8

PURCHASE AND DELIVERY OF PRODUCTS

8.1 Purchase and Sale of Products.

(a) Aron agrees to purchase and receive from the Company, and the Company agrees
to sell and deliver to Aron, the entire Products output of the Refinery from and
including the Commencement Date through the end of the Term of this Agreement,
at the prices determined pursuant to this Agreement and otherwise in accordance
with the terms and conditions of this Agreement.

 

54



--------------------------------------------------------------------------------

(b) From time to time, under the Marketing and Sales Agreement, the Company may
propose that Aron enter into an Included Purchase Transaction with an identified
Product Supplier. Such proposal and Aron’s acceptance and rejection of such
proposal shall be made pursuant to Section 2.3 of the Marketing and Sales
Agreement.

(c) The following provisions shall be applicable to Refinery Procured Product
Barrels:

(i) No later than the fifth (5th) Business Day of the month preceding a Delivery
Month, the Company shall inform Aron whether the Company has purchased or
intends to purchase any Product that is being procured under a Refinery Product
Contract for delivery during such Delivery Month (“Refinery Procured Product
Barrels”). In connection with each such quantity of Refinery Procured Product
Barrels, the Company shall provide to Aron a trade ticket stating the quantity,
grade and delivery terms of such Refinery Procured Product Barrels expected to
be delivered to the Refinery Product Storage Tanks or such other location
designated by the Company during such Delivery Month and, provided no Default or
Event of Default with respect to the Company has occurred and is then
continuing, the Company and Aron shall enter into a Included Purchase
Transaction under which Aron shall purchase such quantity from the Company as
and when it passes the Products Intake Point and Aron shall promptly provide to
the Company a written confirmation of such Included Purchase Transaction. If any
change occurs in the quantity, grade or delivery terms of the Refinery Procured
Product Barrels that the Company expects to procure for delivery during such
month, the Company shall promptly advise Aron of such change and the related
Included Purchase Transaction shall be modified accordingly.

(ii) In the event that the Company enters into a Refinery Product Contract, but
does not enter into a related Included Purchase Transaction pursuant to a trade
ticket as contemplated under Section 8.1(c) above, and the Products procured
under such Refinery Purchase Contract is delivered to the Refinery Product
Storage Tanks or such other location designated by the Company (“Other Product
Barrels”), then such Other Product Barrels shall be deemed sold to Aron as and
when they pass the Products Intake Point at the Current Month Pricing
Benchmarks, provided that prior to the delivery of any Other Product Barrels
hereunder, the Parties shall establish reasonable procedures and mechanisms for
determining and reporting specific volumes of such Other Product Barrels. With
respect to any Other Product Barrels that the Company expects to deliver to the
Refinery Product Storage Tanks or such other designated Included Product Tanks,
the Company shall give Aron written notice of such expected delivery at least
ten (10) Business Days preceding the expected delivery month for such Other
Product Barrels and in such notice the Company shall provide to Aron the
quantity, grade and delivery terms of such Other Product Barrels expected to be
delivered. If thereafter any change occurs in the quantity, grade or delivery
terms of the Other Product Barrels that the Company expects to procure for
delivery during such month, the Company shall promptly advise Aron of such
change.

 

55



--------------------------------------------------------------------------------

(d) With respect to each shipment of Products delivered under an Included
Purchase Transaction that provides for delivery at the SPM Delivery Point,
(i) the Company and Aron shall automatically be deemed to have entered into a
buy/sell transaction (each, an “SPM Buy/Sell Product Transaction”) subject to
and in accordance with the terms and conditions of the SPM Master Buy/Sell
Product Confirmation, with the Company buying such shipment of Products from
Aron at the SPM Delivery Point (the “Product Buy Leg”) and selling an equal
quantity and quality of Crude Oil to Aron at the Products Intake Point (the
“Product Sell Leg”), (ii) under the Product Buy Leg of each SPM Buy/Sell Product
Transaction, the Company shall purchase from Aron the quantity of Crude Oil
delivered under the relevant shipment with delivery and transfer of title and
risk of loss all occurring at the SPM Delivery Point on the same basis as
transfer of title and risk of loss are to occur under the Included Purchase
Transaction so that, simultaneously with the transfer of title to such Products
from the Third Party Supplier to Aron, title to such Products is transferred
from Aron to the Company and (iii) under the Product Sell Leg of such SPM
Buy/Sell Products Transaction, the Company shall sell to Aron Products in a
quantity equal to, and of a grade and quality at least equivalent to, that of
the Products purchased by the Company under the Product Buy Leg of such SPM
Buy/Sell Product Transaction, with delivery and transfer of title and risk of
loss occurring at and as such Product passes the Products Intake Point. With
respect to each SPM Buy/Sell Product Transaction, the parties acknowledge and
agree that (A) any quantity shortfall, or grade or quality deficiency, with
respect to the Products delivered under the Product Sell Leg shall be borne by
and is solely for the account of the Company, (B) as a result of the foregoing
arrangements, title to Product shall be held exclusively by the Company at all
times as and after such Product passes the SPM Delivery Point, while such
Product is being held in or transported by any subsea hoses, subsea pipelines or
other infrastructure connecting the SPM Delivery Point to the Products Intake
Point and until such Product passes the Products Intake Point, (C) all such
Products in which the Company holds title shall be subject to the security
interest and lien in favor of Aron under the Lien Documents, (D) for purposes of
calculating inventory measurements, determining cash settlements under Sections
10.1 and 10.2 and calculating any fees due hereunder or under any other
Transaction Document, quantities of Products in which the Company has title as
contemplated by clause (B) above shall not be counted as quantities of Products
held in an Included Location and (E) for purposes hereof, neither an SPM
Buy/Sell Product Transaction nor the Product Buy Leg or Product Sell Leg
thereunder shall constitute a Included Purchase Transaction.

(e) For purposes of all computations hereunder relating to the value of any
materials held in the Honolulu 10” Pipeline, including without limitation, for
the purposes of Sections 10.1 and 10.2 hereof, the per-barrel price of any such
materials shall equal the applicable price benchmark for the Slop Product Group.

8.2 Delivery and Storage of Products.

(a) Unless otherwise agreed by Aron, all Products shall be delivered by the
Company to Aron at the Products Intake Point of the Refinery Product Storage
Tanks or any other Included Product Tanks (as the case may be) on a DDP
(Incoterms 2010) basis, with the Company being responsible for ensuring delivery
of such Product into the Refinery Product Storage Tanks.

 

56



--------------------------------------------------------------------------------

(b) Aron shall have exclusive right (to the extent that such exclusive right can
be granted) to store Products in the Refinery Product Storage Tanks and all
other Included Product Tanks as provided under the Storage Facilities Agreement
and, if hereafter entered into, any Required Storage and Transportation
Arrangements.

8.3 Expected Yield and Estimated Output.

(a) From time to time, based on its then current operating forecast for the
Refinery, the Company may provide to Aron a revised expected Product yield for
the Refinery (each, a “Revised Estimated Yield” and, together with the Initial
Estimated Yield, an “Estimated Yield”).

(b) On the Commencement Date and thereafter as set forth on Schedule J, the
Company shall, based on the then current Estimated Yield and such other
operating factors as it deems relevant, prepare and provide to Aron an estimate
of the Product quantities it expects to deliver to Aron during such month (each,
a “Monthly Product Estimate”).

8.4 Delivered Quantities.

(a) For each Delivery Date, the Company shall provide to Aron, by no later than
7:00 p.m., HST on the second (2nd) Business Day following such Delivery Date,
meter tickets and/or meter readings and tank gauge readings confirming the
Measured Product Quantity in each Included Product Tank for each Product
delivered during that Delivery Date and other such relevant information
including but not limited to Product identifiers and the location of Products,
aggregated on a Product Group basis.

(b) If the Company determines that any meter tickets and/or meter readings and
tank gauge readings provided pursuant to clause (a) above are inaccurate, the
Company will provide to Aron such corrected meter tickets and/or meter readings
and tank gauge readings by no later than 7:00 p.m., HST on the third
(3rd) Business Day following the date on which such determination is made.

8.5 Title and Risk of Loss. Title and risk of loss to Products shall pass from
the Company to Aron as Products pass the Products Intake Point. Aron shall
retain title and risk of loss through the Included Product Pipelines and in the
Included Product Tanks. Title and risk of loss to Products shall pass from Aron
(i) to the Company as Products pass at a Products Delivery Point or (ii) in the
case of sales of Product by Aron under the Marketing and Sales Agreement, to the
Company or third parties (as the case may be) at a Products Offtake Point,
including tank to tank transfer.

8.6 Product Specifications. The Company agrees that all Products sold to Aron
hereunder shall conform to the respective specifications set forth on Schedule A
or to such other specifications as are from time to time agreed upon by the
Parties.

 

57



--------------------------------------------------------------------------------

8.7 Purchase Price of Products. The per Barrel purchase price for the Monthly
Net Product Group Sales for each type of Product Group sold to Aron hereunder
shall equal the Current Month Pricing Benchmark specified for such Product
Group, subject to the calculation of the Aggregate Monthly Product True-Up
Amount as provided for on Schedule C.

8.8 Fees for Included Purchase Transactions. The Product Procurement Fee shall
be applied to each Barrel of Product to be delivered to an Included Location or
the Refinery pursuant to an Included Purchase Transaction. With respect to each
month, the aggregate monthly value of the Product Procurement Fees (the
“Aggregate Monthly Purchased Products Fee”) shall be calculated pursuant to
Schedule C and shall be due and payable from the Company to Aron as specified in
Schedule C.

8.9 Transportation, Storage and Delivery of Products.

(a) Aron shall have the exclusive right (to the extent that such exclusive right
can be granted) to inject, store and withdraw Products in the Storage Facilities
as provided in the Storage Facilities Agreement.

(b) Pursuant to the Required Storage and Transportation Arrangements, Aron shall
have the exclusive right (to the extent that such exclusive right can be
granted) to inject (except for such injections by the Company otherwise
contemplated hereby), store, transport and withdraw Products in and on the
Included Product Pipelines and the Included Product Tanks to the same extent as
the Company’s rights to do so prior to the implementation of the Required
Storage and Transportation Arrangements.

(c) Insofar as any pipeline nominations are required to be made by Aron for any
Product prior to any applicable Pipeline Cutoff Date for any month, Aron shall
be responsible for making such pipeline and terminal nominations for that month;
provided that, Aron’s obligation to make such nominations shall be conditioned
on its receiving from the Company scheduling instructions for that month a
sufficient number of days prior to such Pipeline Cutoff Date so that Aron can
make such nominations within the lead times required by such pipelines and
terminals. Aron shall not be responsible if an Included Product Pipeline is
unable to accept Aron’s nomination or if the Included Product Pipelines must
allocate capacity among its shippers.

8.10 Material Product Grade Changes. If either the Company or Aron concludes in
its reasonable judgment that the specifications or the mix of the constituents
of a Pricing Group produced, or projected to be produced, differ materially from
those that have generally been produced by the Refinery or those that the
Company may produce from time to time acting as a prudent refinery operator,
then the Company and Aron will endeavor in good faith to mutually agree on
(i) acceptable price indices for such Product, and (ii) a settlement payment
from one Party to the other sufficient to compensate the relevant Party for the
relative costs and benefits to each of the price differences between the prior
price indices and the amended price indices.

 

58



--------------------------------------------------------------------------------

ARTICLE 9

ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE

9.1 Ancillary Costs.

(a) The Parties agree that, to the maximum extent reasonably practicable, the
Company shall pay directly any item that would constitute an Ancillary Cost. The
Parties shall cooperate and endeavor in a commercially reasonable manner to
arrange for all such items to be billed directly to the Company and for the
payee of such item to expect payment of such item solely from the Company.

(b) Without limiting the foregoing, the Company agrees to reimburse Aron for all
Ancillary Costs incurred by Aron. Such reimbursement shall occur from time to
time upon demand of Aron to the Company. When making such demand, Aron shall
promptly provide the Company with copies of any relevant trade tickets, invoices
or other supporting documentation for Ancillary Costs incurred by Aron.

(c) To the extent the Company has not paid or reimbursed Aron for any Ancillary
Costs then outstanding and payable with respect to any month or any adjustments
or refunds have occurred with respect to any Ancillary Costs previously paid or
reimbursed, Aron may include in the Monthly True-Up Amount for such month as a
separate line item on the applicable Monthly True-Up Amount invoice an amount to
compensate the Parties, as appropriate, for such items.

(d) From time to time upon the reasonable request of either Party, the Parties
shall consult to assess whether (i) Ancillary Costs actually being incurred are
consistent with the expectations of the Parties and the terms of this Agreement,
(ii) procedures for paying, handling or otherwise dealing with Ancillary Costs
can be improved or should be modified, (iii) documentation relating to
substantiation of Ancillary Costs is sufficient and (iv) in any other respect
the processing of Ancillary Costs hereunder can or improved or modified.

9.2 Month End Inventory.

(a) As of 11:59:59 p.m., HST, on the last day of each month, the Company shall
apply the Volume Determination Procedures to the Included Locations, and based
thereon shall determine for such month (i) the aggregate volume of Crude Oil
held in the Crude Storage Tanks at that time (the “Ending In-Tank Crude
Inventory”) and (ii) for each Product, the aggregate volume of such Product held
in the Refinery Product Storage Tanks and the other Included Product Tanks at
that time, plus the Product Linefill for such Product at that time (each, an
“Ending In-Tank Product Inventory”). The Company shall notify Aron of the Ending
In-Tank Crude Inventory and each Ending In-Tank Product Inventory by no later
than 5:00 p.m., HST on the tenth day thereafter, except that with respect to
volume information provided by third parties, the Company shall endeavor to
cause third parties to provide such information to Aron by the tenth (10th) day
after the end of such month.

 

59



--------------------------------------------------------------------------------

(b) Aron may, or may have Supplier’s Inspector, at Aron’s sole cost and expense,
witness all or any aspects of the Volume Determination Procedures as Aron shall
direct. If, in the reasonable judgment of Aron or Supplier’s Inspector, the
Volume Determination Procedures have not been applied correctly, then the
Company will cooperate with Aron, or Supplier’s Inspector, to ensure the correct
application of the Volume Determination Procedures, including making such
revisions to the Ending In-Tank Crude Inventory and any Ending In-Tank Product
Inventory as may be necessary to correct any such errors.

(c) The Company agrees that in addition to reporting to Aron the volume
determinations made by the Company pursuant to Section 9.2(a), the Company will
provide to Aron copies of all volume reports and statements related to Crude Oil
or Products held at any Included Locations or with respect to any hydrocarbon
inventories held by the Company at any other locations including any inventory,
quantity, or quality inspection reports prepared by a third party.

9.3 Calculation of Sales.

(a) For any month, the “Monthly Net Crude Sales” shall be determined as set
forth on Schedule C.

(b) For any month, and for each Pricing Group (as defined on Schedule P), the
“Monthly Net Product Group Sales” shall be determined as set forth on Schedule
C.

9.4 Disposition Following Force Majeure.

(a) Notwithstanding anything to the contrary, if Aron decides or is required,
due to an event of Force Majeure affecting either Party or otherwise, to sell to
any unrelated third parties, in arm’s length transactions, any quantities of
Crude Oil that, based on the then current Monthly Crude Forecast or Weekly
Projection, Aron would reasonably have expected to have sold to the Company (any
quantity of Crude Oil so disposed of by Aron being referred to as a “Disposed
Quantity”), then the Company shall be obligated to pay to Aron an amount equal
to the difference between the price at which such Disposed Quantity would have
been sold to the Company, minus the amount realized in the sale to a third party
(the “Disposition Amount”); provided, however, prior to Aron making any such
disposition and provided that no Event of Default with respect to the Company
has occurred and is continuing, the Company shall have a period equal to the
lesser of (i) ten (10) Business Days from the occurrence of such Force Majeure
event or (ii) the remaining time period before an event of default would occur
under the contracts relevant to the Disposed Quantity as a result of such Force
Majeure event, in which to arrange the disposition of such Disposed Quantity on
commercially reasonable terms and conditions. In no event shall the Disposed
Quantity exceed the aggregate amount of Crude Oil that the Company would have
been expected to purchase based on their current Monthly Crude Forecast or
Weekly Projection for the period during which the Company is unable to take
delivery of Crude Oil as the result of the Force Majeure event or otherwise.

 

60



--------------------------------------------------------------------------------

(b) In connection with its selling any Disposed Quantity, Aron shall promptly
determine the Disposition Amount and issue to the Company an invoice for such
amount. The Company shall pay to Aron the invoiced amount no later than the
second Business Day after the date of such invoice. If, in connection with the
sale of any Disposed Quantity, the Disposition Amount is a negative number, then
Aron shall pay the amount of such excess to the Company no later than the second
Business Day after the date of such invoice.

(c) In connection with any disposition by Aron permitted by this Section 9.4,
Aron will endeavor, in good faith, to consult with the Company regarding, and
keep the Company apprised of Aron’s negotiations relating to, such disposition
so long as, in Aron’s commercially reasonable judgment, doing so does not in any
way interfere with or limit Aron’s ability to execute such disposition in such
manner as it deems acceptable.

9.5 Tank and Pipeline Maintenance.

(a) Promptly after the Company completes its annual business plan with respect
to any year, it shall notify Aron of any tank maintenance contemplated with
respect to such year that would result in any SPM Delivery Point, Crude Storage
Tank, Product Storage Tank or Included Product Pipelines being unavailable.

(b) The Company immediately shall notify Aron orally (followed by prompt written
notice) of any previously unscheduled downtime or maintenance of any SPM
Delivery Point, or in the case of any Crude Storage Tank, Product Storage Tank
or Included Product Pipeline, any previously unscheduled downtime or maintenance
expected to have a duration in excess of ten (10) days.

(c) The Company shall give Aron at least thirty (30) days’ prior written notice
of any scheduled maintenance that the Company and/or any of its Affiliates
intends to conduct on any of the Crude Storage Tanks or the Included Company
Product Tanks that would result in such storage tank being taken out of service
for a period greater than thirty (30) days (“Tank Maintenance”).

(d) In connection with any Tank Maintenance, the Parties shall promptly consult
and endeavor to agree on adjusted inventory minimum and maximum levels and other
appropriate adjustments hereunder that are to apply during the period of such
Tank Maintenance, if deemed necessary by the Parties.

(e) The Company agrees that it will use its best efforts, consistent with good
industry standards and practices, to complete (and to cause any third parties to
complete) any Tank Maintenance as promptly as practicable. The Company shall
provide Aron with an initial estimate of the period of any Tank Maintenance and
shall regularly update Aron as to the progress of such Tank Maintenance. If, the
Company determines that the expected completion date for Tank Maintenance has or
is likely to change by thirty (30) days or more, it shall promptly notify Aron
of such determination.

 

61



--------------------------------------------------------------------------------

9.6 Certain Regulatory Matters. If Aron shall determine, in its reasonable
judgment, that as a result of (a) the adoption or taking effect of any
Applicable Law, (b) any change in Applicable Law or in the administration,
interpretation or application thereof by any Governmental Authority, (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority or (d) any interpretation of or
proposal to implement any of the foregoing (each, a “Regulatory Event”), Aron is
or would (i) not permitted to hold or own all or certain types of Crude Oil
and/or Products, (ii) be unable to perform in any material respect its
obligations under this Agreement and/or the other Transaction Documents or
(iii) were it to continue to hold or own such Crude Oil and/or Product or
perform such obligations, be or likely to be subject to additional or increased
burdens or costs, then it shall notify the Company in writing of such
determination and the Parties shall promptly shall consult in good faith to
determine and assess what actions or steps, if any, either Party or both Parties
could implement to alleviate, minimize and/or mitigate the effect of any such
Regulatory Event. If the Parties identify actions or steps that, in Aron’s
reasonable judgment, can be implemented without resulting in Aron incurring any
additional costs or expenses hereunder or under the other Transaction Documents
while preserving the economic terms and conditions of this Agreement and the
other Transaction Documents (including economic benefits, risk allocation, costs
and liabilities), then the Parties shall, in good faith and in a commercially
reasonable manner, endeavor to implement such actions and steps. If the Parties
are unable to identify such actions or steps or are unable to implement any
actions and steps that have been so identified, that so long as such Regulatory
Event continues, Aron may, by written notice to the Company, elect to terminate
this Agreement in the manner provided for in Article 20 on such date Aron shall
specify in such notice, which date shall constitute a Termination Date for
purposes of Section 20; provided that (unless such Regulatory Event has or is
expected to become effective at an earlier date) the date specified in such
notice shall occur at least thirty (30) days after the date such notice is given
and if practicable on the last day of a month; provided further that, to the
extent not inconsistent with or in violation of such Regulatory Event and
subject to the expected or actual effective date of such Regulatory Event, Aron
will specify a Termination Date occurring at least six (6) months but no more
than nine (9) months after such notice, but is under no obligation to specify
such later Termination Date if, in Aron’s sole good faith judgment, doing so
presents any risk to Aron that it may become subject to such Regulatory Event or
any additional material costs, burdens or restrictions as a result thereof.

ARTICLE 10

PAYMENT PROVISIONS

10.1 Interim Payments.

(a) For each day, Aron will calculate a provisional payment (each an “Interim
Payment”) by applying the applicable Daily Prices to the Estimated Daily Net
Crude Sales and Estimated Daily Net Product Sales for that day, in the manner
illustrated on Schedule G and using Best Available Inventory Data; provided that
if inventory data have not been reported on any day within a two (2) Business
Day period, Aron will use the inventory data for the day occurring during the
thirty (30) day period preceding such calendar day that results in the largest
Estimated Daily Net Crude Sales or the smallest Estimated Daily Net Product
Sales (as the case may be), in any case resulting in an amount equal to the
highest daily amount that would be payable to Aron; provided further that, if
Aron determines that any inventory data it has used in such determination was
inaccurate by at least 20,000 barrels, then Aron shall adjust future Interim
Payments to take account of any corrected inventory data.

 

62



--------------------------------------------------------------------------------

The “Interim Payment” shall be an amount equal to the value of the Estimated
Daily Net Crude Sales based on the applicable Daily Prices minus the sum of the
value of the Estimated Daily Net Product Sales based on the applicable Daily
Prices. If this is a negative amount, the absolute value will represent an
amount payable to the Company and if this is a positive amount, it will
represent an amount payable to Aron.

(b) With respect to the Estimated Daily Net Crude Sales and Estimated Daily Net
Product Sales,

(i) The inventory data to be used in determining each shall include the Best
Available Inventory Data.

(ii) The Company shall, at the end of each day, provide to Aron inventory
reports in the form set forth on Schedule H, showing the quantity of Crude Oil
held in the Crude Storage Tanks and the quantities of Products held in the
Included Product Tanks; and

(c) For the purposes hereof,

(i) “Estimated Daily Net Crude Sales” “Estimated Daily Net Crude Sales” for any
day shall be the estimate for that day of the Crude Oil volume, excluding any
Other Barrels, that equals the Ending Inventory for the Material “#CRUDERUN” (as
shown in the Inventory Report), which will equal the total number of Crude Oil
Barrels run for such day, excluding any Other Barrels;

(ii) “Estimated Daily Net Product Sales” for any day and Product shall be the
estimate for that day of the Product volume that equals (A) the total of (w) the
aggregate volume of such Product held in the Product Storage Facilities at the
end of such day, plus (x) the Daily Product Sales of such Product for such day,
minus (y) the Daily Product Purchases of such Product for such day, minus
(z) the aggregate volume of such Product held in the Product Storage Facilities
at the beginning of such day; and

(d) For each day, Aron shall determine the Estimated Daily Net Crude Sales and
Estimated Daily Net Product Sales, in a commercially reasonable manner based on
the inventory data and otherwise in the manner contemplated by this Section 10.1
and Schedule G, and to the extent it deems appropriate taking into account such
other data as may be relevant to the determination of such estimates.

(e) Aron shall advise the Company of the amount of an Interim Payment via
invoice issued in accordance with Schedule G. The party obligated to make such
Interim Payment shall cause such payment to be made on the applicable Payment
Date indicated on Schedule G.

 

63



--------------------------------------------------------------------------------

(f) For any Business Day, the Interim Payment to be determined and advised by
Aron shall be the Interim Payment for that day, provided that if such Business
Day is followed by one or more non-Business Days (whether weekends or Bank
Holidays), then Aron shall determine and advise to the Company the Interim
Payment for that Business Day as well as the Interim Payment each of such
following non-Business Days and all such Interim Payments shall be due on the
same day.

10.2 Monthly True-Up Amount.

(a) Aron will use commercially reasonable efforts to provide to the Company,
within five (5) Business Days following receipt of the Ending In-Tank Crude
Inventory and the Ending In-Tank Product Inventory pursuant to Section 9.2, a
calculation and appropriate documentation to support such calculation for such
month for a monthly true-up payment (the “Monthly True-Up Amount”). The Monthly
True-Up Amount for any month shall be equal to:

(i) the Total Monthly Crude Oil True-Up Amount (as defined in Schedule C); plus

(ii) the Aggregate Monthly Product True-Up Amount (as defined in Schedule C),
plus

(iii) the aggregate amount of unpaid or unreimbursed Ancillary Costs for such
month and any adjustments relating to estimated or paid Ancillary Cost, plus

(iv) the Counterparty Crude Sales Fee for such month, plus

(v) the Deferral Fee for such month, plus

(vi) the Deferred Payment Availability Fee for such month, plus

(vii) the Monthly Cover Costs; plus

(viii) any other amount then due from the Company to Aron under this Agreement
or any other Transaction Document, minus

(ix) any other amount then due from Aron to the Company under this Agreement or
any other Transaction Document.

If the Monthly True-Up Amount is a negative number, then the absolute value of
such number shall be the amount due from Aron to the Company, and if the Monthly
True-Up Amount is a positive number, such amount shall be due from the Company
to Aron. The Company shall pay any Monthly True-Up Amount due to Aron no later
than the earlier of (i) fifteen (15) Business Days after the Company’s receipt
of the monthly invoice and all related documentation supporting the invoiced
amount or (ii) the last Business Day of such month. Aron shall pay any Monthly
True-Up Amount due to the Company no later than the earlier of (i) fifteen
(15) Business Days after making its definitive determination of such amount or
(ii) the last Business Day of such month.

 

64



--------------------------------------------------------------------------------

(b) For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.2(a), the definitions and formulas set forth in Schedule C shall
apply and for purposes of determining the amount due under clause (v) and
(vi) of Section 10.2(a), the definitions and formula set forth in Schedule F
shall apply. In addition, the Fee Letter contains various definitions and
formulas that shall be applied for purposes of determining certain of the
amounts referred to in Section 10.2(a).

10.3 Maximum Inventory Levels. Notwithstanding any transfer of title to Aron to
all such Crude Oil or Products, Aron shall not be obligated at any time to pay
for any quantity of Crude Oil or Product under Section 10.1 or 10.2 or otherwise
hereunder to the extent such payment would relate to an aggregate quantity of
Crude Oil or such Products in the Included Locations in excess of the then
applicable maximum level as set forth on Schedule D or as may have been
temporarily adjusted under Section 7.9.

10.4 Invoices.

(a) Invoices shall be prepared and submitted in accordance to Schedule G.

(b) If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Interim Payments,
Monthly True-Up Amounts or Ancillary Costs), it nonetheless shall pay Aron the
full amount of such invoice by the due date and inform Aron in writing of the
portion of the invoice with which it disagrees and why; provided that, to the
extent that the Company promptly informs Aron of a calculation error that is
obvious on its face, the Company shall pay Aron the undisputed amounts and may
retain such disputed amount pending resolution of such dispute. The Parties
shall cooperate in resolving the dispute expeditiously. If the Parties agree
that the Company does not owe some or all of the disputed amount or as may be
determined by a court pursuant to Article 25, Aron shall return such amount to
the Company, together with interest at the Fed Funds Rate from the date such
amount was paid, within two (2) Business Days from, as appropriate, the date of
their agreement or the date of the final, non-appealable decision of such court.
Following resolution of any such disputed amount, Aron will issue a corrected
invoice and any residual payment that would be required thereby will be made by
the appropriate Party within two (2) Business Days.

10.5 Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the Parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the daily and monthly settlements contemplated by Sections
10.1 and 10.2 above.

10.6 Interest. Interest shall accrue on late payments under this Agreement at
the Default Interest Rate from the date that payment is due until the date that
payment is actually received by Aron.

 

65



--------------------------------------------------------------------------------

10.7 Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by wire transfer of same day funds in U.S. Dollars to
such bank account at such bank as the payee shall designate in writing to the
payor from time to time. Except as expressly provided in this Agreement, all
payments shall be made in full without discount, offset, withholding,
counterclaim or deduction whatsoever for any claims which a Party may now have
or hereafter acquire against the other Party, whether pursuant to the terms of
this Agreement or otherwise.

ARTICLE 11

DEFERRED PAYMENT

11.1 Deferred Payment Period. From and after the Commencement Date until the
Deferred Payment Termination Date (the “Deferred Payment Period”), payment of
amounts due from the Company to Aron or Aron to the Company under this Agreement
shall be deferred or applied to the extent provided in, and subject to the terms
and conditions of, this Article 11.

11.2 Daily Deferrals. Aron shall, on each Business Day, pursuant to the terms
and conditions set forth on Schedule F hereto, determine whether and the extent
to which either (i) payments due hereunder from one Party to the other shall be
subject to deferred settlement or (ii) payments previously deferred hereunder
shall be subject to accelerated settlement. Promptly after such determination on
any Business Day, Aron shall notify the Company in writing (which include notice
by email) of the results of such determination and the Parties shall effect
payment hereunder in accordance with such results.

11.3 Invoicing and Other Communications. Aron will make commercially reasonable
efforts to incorporate payment deferrals and application under Sections 11.2
above in the invoice it issues for Interim Payments and Monthly True-Up Amounts
if such information is available prior to such issuance; provided that if such
information is not incorporated into such invoice, Aron will thereafter endeavor
in a commercially reasonable manner to apprise the Company, via separate
communication, of such information prior to the due date for such Interim
Payment or Monthly True-Up Amount.

11.4 Interim Increases or Reductions of Current Deferred Payment Amount. As
provided in Schedule F hereto, the Current Deferred Payment Amount will from
time to time increase or decrease based on a combination of variables as
determined and applied thereunder, including without limitation changes in the
Deferred Payment Credit Support Amount. In addition, as provided in Schedule F,
either Party may elect to prepay an amount that has been deferred prior to its
deferred settlement date, which shall result in adjustment to the Current
Deferred Payment Amount.

11.5 Deferral Fee. In consideration of the payment deferral provided for in this
Article 11, the Company shall owe and pay to Aron, for each month (or portion of
a month) during the Deferred Payment Period, the Deferral Fee for such month (or
portion of a month). The Deferral Fee shall be calculated as of the end of each
month or the last date of the Deferred Payment Period for the month or portion
of a month ending on such date. For purposes of calculating such Deferral Fee,
Aron shall determine the Average Deferral Amount for the relevant period in

 

66



--------------------------------------------------------------------------------

accordance with Schedule F. Each Deferral Fee calculated as of the end of a
month shall be due as provided in Section 10.2. A Deferral Fee calculated as of
the end of the Deferred Payment Period shall be due pursuant Section 19 or 20,
as applicable.

 

11.6 Termination of Deferred Payment Period.

(a) On the Deferred Payment Termination Date, the Current Deferred Payment
Amount shall be immediately due and payable by the Company to Aron, together any
Deferral Fee due with respect to the period ending on such date.

(b) The “Deferred Payment Termination Date” shall be the earliest to occur of
the following: (i) the Termination Date pursuant to Section 20; (ii) upon notice
by Aron after the occurrence and during the continuance of any Event of Default
with respect to the Company (other than an Event of Default under
Section 19.1(d)); (iii) upon the occurrence of an Event of Default with respect
to the Company under Section 19.1(d); and (iv) such date as the Parties shall
mutually agree in writing.

11.7 Eligible Receivables and Eligible Hydrocarbon Inventory.

(a) By no later than 7:00 p.m. HST on each Business Day, the Company shall
provide to Aron, via email, reports in form and substance reasonably
satisfactory to Aron as illustrated in Schedule H (the “Receivables Report”,
“Billing Due Report” and “Inventory Report”) showing (i) the then current total
amount of Eligible Receivables and a breakdown of such Eligible Receivables by
Acceptable Account Debtor, which breakdown shall indicate the amount and
remaining tenor of each Eligible Receivable owing by the relevant Acceptable
Account Debtor, and (ii) the inventory quantities that then constitute Eligible
Hydrocarbon Inventory, including the quantity and location of each type of
inventory.

(b) Promptly after receipt of each Receivables Report, Billing Due Report and
Inventory Report, Aron shall calculate the Deferred Payment Credit Support
Amount based on the information provided in such report; provided that Aron may
only exclude from such calculation any receivables included in such report that
Aron, in its reasonable judgment, determines in good faith do not constitute
Eligible Receivables and any Hydrocarbons that Aron, in its reasonable
judgement, determines in good faith do not constitute Eligible Hydrocarbon
Inventory.

(c) The Company, by delivering a Receivables Report, Billing Due Report and
Inventory Report shall be deemed to represent and warrant to Aron (to the same
extent as if set forth in this Agreement) that (i) all Accounts identified as
Eligible Receivables in such report meet all the requirements of an Eligible
Receivable set forth in this Agreement and (ii) all Hydrocarbons identified as
Eligible Hydrocarbon Inventory in such report meet all the requirements of
Eligible Hydrocarbon Inventory set forth in this Agreement.

(d) The Company agrees that, at least once every 6 months, the Company shall
procure and cause to be provided to Aron a due diligence report prepared by KPMG
LLP (or such other independent auditor as shall be acceptable to Aron) and
addressed to

 

67



--------------------------------------------------------------------------------

Aron relating to the Company’s Eligible Receivables and other matters pertaining
to the Company and its operations and financial condition, which report shall be
in substance comparable to the reports previously provided by KPMG to the
Company’s lenders (a “Receivables Assessment”). The Company further agrees that,
if Aron has in its reasonable judgment identified material discrepancies between
those Accounts that the Company has reported as Eligible Receivables and the
Accounts that actually qualify as Eligible Receivables, then Aron may require
that the Company procure and cause to be provided to Aron one or more additional
Receivables Assessments, provided that Aron shall not be entitled to require
more than two additional Receivables Assessments during any 12 month period. All
costs of procuring such Receivables Assessment shall be borne by the Company.

ARTICLE 12

INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT

12.1 Aron shall be entitled to have Supplier’s Inspector, at Aron’s sole cost
and expense, present at any time the Volume Determination Procedures are to be
applied in accordance with the terms of this Agreement and to observe the
conduct of Volume Determination Procedures.

12.2 In addition to its rights under Section 12.1, Aron may, from time to time
during the Term of this Agreement, upon reasonable prior notice to the Company,
at Aron’s own cost and expense, have Supplier’s Inspector conduct surveys and
inspections of any of the Storage Facilities or observe any Crude Oil or Product
transmission, handling, metering or other activities being conducted at such
Storage Facilities or the Delivery Points; provided that such surveys,
inspections and observations shall not materially interfere with the ordinary
course of business being conducted at such Storage Facilities or the Refinery.

12.3 Subject to the Storage Facilities Agreement between Aron and the Company,
Aron will have the right to inspect the Storage Facilities. In the event that
recalibration of meters, gauges or other measurement equipment is requested by
Aron such as “strapping,” the Parties shall select a mutually agreeable
certified and licensed independent petroleum inspection company (the
“Independent Inspection Company”) to conduct such recalibration. The cost of the
Independent Inspection Company is to be shared equally by the Company and Aron.

12.4 Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty one (231) cubic inches and forty two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).

 

68



--------------------------------------------------------------------------------

ARTICLE 13

FINANCIAL INFORMATION; CREDIT SUPPORT

13.1 Provision of Financial Information. The Company shall provide Aron
(i) within ninety (90) days following the end of each of its fiscal years, (a) a
copy of the annual report, containing audited consolidated financial statements
of the Company and its consolidated subsidiaries for such fiscal year certified
by independent certified public accountants and (b) the balance sheet, statement
of income and statement of cash flow of the Company for such fiscal year, as
reviewed by the Company’s independent certified public accountants, and
(ii) within forty five (45) days after the end of its first three fiscal
quarters of each fiscal year, a copy of the quarterly report, containing
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries for such fiscal quarter; provided that so long as the Company is
required to make public filings of its quarterly and annual financial results
pursuant to the Exchange Act, such filings are available on the SEC’s EDGAR
database and such filings are made in a timely manner, then the Company will not
be required to provide such annual or quarterly financial reports to Aron.

13.2 Additional Information.

(a) Upon reasonable notice, the Company shall provide to Aron such additional
information as Aron may reasonably request to enable it to ascertain the current
financial condition of the Company, including product reports in the form of
Schedule S; and

(b) From time to time, upon reasonable request by Aron, the Company shall obtain
and provide to Aron additional information from third party arrangements, if
any, but only to the extent the Company may contractually disclose such
arrangements to Aron.

13.3 Notification of Certain Events. The Company shall notify Aron within one
(1) Business Day after learning of any of the following events:

(a) The Company’s or any of its Affiliates’ binding agreement to sell, lease,
sublease, transfer or otherwise dispose of, or grant any Person (including an
Affiliate) an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets;

(b) The Company’s or any of its Affiliates’ binding agreement to consolidate or
amalgamate with, merge with or into, or transfer all or substantially all of its
assets to, another entity (including an Affiliate);

(c) An early termination of or any notice of any “event of default” under any
Base Agreement, if any;

(d) An amendment to any Financing Agreement; provided that the Company shall
notify Aron at least ten (10) Business Days prior to entering into any new
Financing Agreement; and

 

69



--------------------------------------------------------------------------------

(e) The execution of any agreement or other instrument or the announcement of
any transaction or proposed transaction that contemplates or could or does
result in a Change of Control.

13.4 Credit Support.

(a) As security for the prompt and complete payment of all amounts due or that
may become due from the Company to Aron and the performance by the Company of
all covenants and obligations to be performed by it pursuant to this Agreement
and all other Transaction Documents and all outstanding transactions hereunder
and thereunder (collectively, the “Obligations”), the Company hereby pledges,
assigns, conveys and transfers to Aron as margin, and hereby grants to Aron a
present and continuing security interest in and to, and a general first lien
upon and right of set off against, to amount of U.S. dollars constituting the
Initial Margin Amount and all interest and other proceeds from time to time
received, receivable or otherwise distributed in respect thereof, or in exchange
therefor; provided that (i) the Company shall effect such pledge, assignment,
conveyance and transfer of the Initial Margin Amount as and when required under
Section 4.3 hereof and (ii) once the full amount of the Initial Margin Amount
has been so pledge, assigned conveyed and transferred, the Company agrees that
for the duration of the Term, it shall maintain such pledge, assignment,
conveyance and transfer and take such action as Aron reasonably requests in
order to perfect Aron’s continuing security interest in, and lien on (and right
of setoff against), such amount. Notwithstanding the provisions of Applicable
Law, if no Event of Default has occurred and is continuing with respect to Aron,
then Aron shall have the right to sell, pledge, rehypothecate, assign, invest,
use, commingle or otherwise use in its business all or any portion of the
Initial Margin Amount, free from any claim or right of any nature whatsoever of
the Company, including any equity or right of redemption by the Company. Nothing
in this Section 13.4(a) shall limit any rights of Aron under any other provision
of this Agreement or any other Transaction Documents, including without
limitation, under Section 13.4(b) or Article 19 below. The Company acknowledges
and agrees that, as provided in the Master Agreement, the Initial Margin Amount
constitutes credit support for the Company’s obligations under the Master
Agreement in accordance with the terms thereof. Aron will exercise reasonable
care to assure the safe custody of the Initial Margin Amount to the extent
required by Applicable Law.

(b) As further security for the prompt and complete payment of all amounts due
or that may become due hereunder, the Company shall grant the Lien contemplated
by, comply with the terms of and maintain in full force and effect the Lien
Documents and assist Aron in maintaining any UCC financing statements or other
filings necessary to preserve Aron’s Liens pursuant to the Lien Documents.

 

70



--------------------------------------------------------------------------------

ARTICLE 14

REFINERY TURNAROUND, MAINTENANCE AND CLOSURE

14.1 The Company shall be responsible for all operations and maintenance of
Included Locations which are, directly or indirectly, owned by the Company. The
Company shall promptly notify Aron in writing of the date for which any
inspection, maintenance, restart or turnaround at the Refinery or the Refinery
Facilities has been scheduled, or any revision to previously scheduled
inspection, maintenance, restart or turnaround, which may affect receipts of
Crude Oil at the Refinery, the SPM or the Storage Facilities, the processing of
Crude Oil in the Refinery or the delivery of Products to Aron or by Aron to the
Company or any third parties; provided that, (i) promptly after the Company
completes its annual business plan with respect to any year, it shall notify
Aron of any such inspection, maintenance, restart or turnaround contemplated
with respect to such year and (ii) the Company shall give Aron at least two
(2) months’ prior written notice of any such scheduled inspection, maintenance,
restart or turnaround.

14.2 The Company shall promptly notify Aron orally (followed by prompt written
notice) of any previously unscheduled downtime at the Refinery hydrocracker or
Crude Oil unit exceeding twenty-four (24) hours.

14.3 In the event of a scheduled shutdown of the Refinery, the Company shall, to
the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.

14.4 (a) Subject to Section 14.4(b) below, if at any time Aron determines that
all or any portion of the facilities constituting an Included Location (in each
case, “Identified Facilities”) fail to satisfy Aron’s then applicable policies
and procedures (such policies and procedures to be in reasonable accordance with
and not to exceed industry, regulatory and customary practices) relating to the
prudent maintenance and operation of storage tanks, pipeline facilities, vessels
and other infrastructure used to store or transport crude oil and/or refined
products (“Aron’s Policies and Procedures”), and without limiting any other
rights and remedies available to Aron hereunder or under any other Transaction
Document, Aron may provide the Company notice of such failure so long as such
failure is continuing and, if Aron provides such notice, the following
provisions shall be applicable: (i) in the case of any Identified Facilities
that are subject to the Storage Facility Agreement, upon such date as Aron shall
specify, such Identified Facilities shall cease to constitute an Included
Location (or part of an Included Location) for purposes hereof and any payment
to Aron in respect of any Crude Oil or Products held in such Identified
Facilities shall become due in accordance with the provisions of Section 10
hereof; and (ii) in the case of any Identified Facilities that are subject to a
Required Storage and Transportation Arrangement, the Parties shall endeavor as
promptly as reasonably practicable to execute such rights, provide such notices,
negotiate such reassignments or terminations and/or take such further actions as
Aron deems necessary or appropriate to terminate Aron’s status as the party
entitled to use and/or hold Crude Oil or Products at such Identified Facilities
and, concurrently with effecting the termination of such status, such Identified
Facilities shall cease to constitute an Included Location (or part of an
Included Location) for purposes hereof and any payment to Aron in respect of any
Crude Oil or Products held in such Identified Facilities shall become due in
accordance with the provisions of Section 10 hereof.

(b) Aron’s rights under Section 14.4(a) above are subject to the following
additional terms and conditions:

 

71



--------------------------------------------------------------------------------

(i) Aron shall apply Aron’s Policies and Procedures with respect to the Included
Locations in a non-discriminatory manner as compared with other similar storage
tanks and pipeline facilities utilized by Aron in a similar manner;

(ii) If the failure of any Identified Facilities to satisfy Aron’s Policies and
Procedures is a result of Aron’s Policies and Procedures exceeding the standards
or requirements imposed under Applicable Law or good and prudent industry
practice, then (1) Aron shall not require the removal of such Identified
Facilities as Included Locations until the 120th day after giving the Company
written notice of such failure, unless in Aron’s reasonable judgment such
failure presents an imminent risk relating to such Identified Facility in which
case Aron may require that such Identified Facility immediately cease to
constitute an Included Location and the terms of Section 14.4(a) shall
immediately become applicable, (2) during such 120 day period, Aron shall
consult with the Company in good faith to determine whether based on further
information provided by the Company such Identified Facilities comply with
Aron’s Policies and Procedures and/or whether additional actions or procedures
can be taken or implemented so that, as a result, such Identified Facilities
would comply with Aron’s Policies and Procedures, and (3) if it is determined
that such Identified Facilities do comply with Aron’s Policies and Procedures
or, as a result of such additional actions or procedures, such Identified
Facilities become so compliant within such 120 day period, then such Identified
Facilities shall not cease to be Included Locations based on the noncompliance
stated in Aron’s notice to the Company;

(iii) If within the 120 day period referred to in clause (ii)(2) above, the
Company has identified and diligently commenced the implementation of additional
actions or procedures that are intended to result in such Identified Facilities
becoming compliant with Aron’s Policies and Procedures, but such implementation
cannot through commercially reasonable efforts be completed within such 120 day
period, then so long as the Company continues to diligently and in a
commercially reasonable manner pursue the implementation of such additional
actions and procedures, Aron will extend such 120 day period up for up to an
additional 60 days (or such longer period as the Parties may mutually agree) to
allow for such implementation to be completed and if such implementation is
completed within such additional 60 day period (or such longer period as the
Parties may mutually agree), then such Identified Facilities shall not cease to
be Included Locations based on the noncompliance stated in Aron’s notice to the
Company; and

(iv) If any Identified Facilities cease to be Included Locations pursuant to
Section 14.4(a) above and thereafter Aron determines, in its reasonable good
faith judgment, that such Identified Facilities have become compliant with
Aron’s Policies and Procedures, then Aron shall promptly cooperate with the
Company to reestablish such Identified Facilities as Included Locations
hereunder.

 

72



--------------------------------------------------------------------------------

ARTICLE 15

TAXES

15.1 (a) The Company shall pay and indemnify and hold Aron harmless against, the
amount of all sales, use, gross receipts, value added, severance, ad valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated regardless of the taxing authority, and
all penalties and interest thereon, except to the extent such penalties and
interest are due to the willful misconduct of Aron (each, a “Tax” and
collectively, “Taxes”), paid, owing, asserted against, or incurred by Aron
directly or indirectly with respect to the Crude Oil procured and sold to
Company hereunder, and the Products purchased and resold to Company hereunder,
and other transactions contemplated hereunder to the greatest extent permitted
by applicable law; in the event that the Company is not permitted to pay such
Taxes, the amount due hereunder shall be adjusted by Aron such that the Company
shall bear the economic burden of the Taxes. The Company shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Aron. To
the extent Aron is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as separately stated charges and
paid in full by the Company in accordance with this Agreement, unless the
Company is exempt from such Taxes and furnishes Aron with a certificate of
exemption; provided, however, that (i) the failure of Aron to separately state
or collect Taxes from the Company shall not alter the liability of the Company
for Taxes and (ii) Aron shall only be liable for Taxes if and to the extent that
such Taxes have been separately stated and collected from the Company. Any
refund or credit with respect to any Taxes paid or indemnified by Company
hereunder shall belong to Company. Aron shall be responsible for all taxes
imposed on Aron’s net or gross (or any derivative thereof) income, and the
Company shall be responsible for all taxes imposed on the Company’s net or gross
(or any derivative thereof) income. For avoidance of doubt, no taxes described
in the immediately preceding sentence shall include gross receipts taxes
described in the first sentence of this Section 15.1(a).

(b) In addition to paragraph (a), the Company shall complete and file all
necessary property tax returns on Aron’s behalf with respect to Crude Oil and
Products, regardless of whether property tax laws place the obligation to do so
on Aron or the Company, disclose Aron’s ownership interest therein, and pay such
amounts as due. Provided that the Company pays (or indemnifies Aron for) all
property taxes, the Company shall have the first right to claim income tax
credits for such property taxes paid and shall be solely responsible for the
extent to which such credits are available to or realized by the Company.

15.2 If the Company disagrees with Aron’s determination that any Tax is due with
respect to transactions under this Agreement, the Company shall have the right
to seek an administrative determination from the applicable taxing authority,
or, alternatively, the Company shall have the right to contest any asserted
claim for such Taxes, subject to its agreeing to indemnify Aron for the entire
amount of such contested Tax should such Tax be deemed applicable. Aron agrees
to reasonably cooperate with the Company, in the event the Company determines to
contest any such Taxes. Company shall be responsible for all costs and expenses
incurred by Company or Aron in the event Company decides to seek an
administrative determination from the applicable taxing authority or to contest
any such Taxes.

 

73



--------------------------------------------------------------------------------

15.3 (a) The Company and Aron shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Aron with
respect to such asserted liability shall be under Aron’s direction but the
Company shall be kept reasonably informed and consulted by Aron. Any legal
proceedings or any other action against the Company with respect to such
asserted liability shall be under the Company’s direction but Aron shall be
consulted. In any event, the Company and Aron shall fully cooperate with each
other as to the asserted liability. Each Party shall bear all the reasonable
costs of any action undertaken by the other at the Party’s request.

(b) In addition to paragraph (a) and other information sharing requirements
applicable to Aron and the Company, Aron and the Company shall seasonably and
from time to time as is otherwise reasonable exchange and share information with
each other as necessary to properly report, defend, challenge, and pay Taxes
(including but not limited to sales taxes and fuel taxes and file tax returns
(including without limitation any returns referred to in Section 15.1(b)),
including information that supports and demonstrates total sales, sales that are
exempt from Tax, and sales that are subject to Tax at a reduced rate.

15.4 Any other provision of this Agreement to the contrary notwithstanding, this
Article 15 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.

ARTICLE 16

INSURANCE

16.1 Insurance Coverages. The Company shall procure and maintain in full force
and effect throughout the Term of this Agreement insurance coverages of the
following types and amounts and with insurance companies rated not less than A-
by A.M. Best Company, or otherwise equivalent in respect of the Company’s
properties and operations:

(a) Property damage including business interruption coverage on an “all risk”
basis, including but not limited to flood, earthquake, windstorm, and tsunami,
covering damage to the Refinery Facilities and the Storage Facilities on a
repair or replacement cost basis in an amount sufficient to repair major
components of such Facilities as reasonably determined pursuant to an
engineering report prepared by an expert recognized by underwriters for such
purpose or loss limited reasonably acceptable to Aron. Aron shall be named as a
co-loss payee under such property damage coverage, and the losses, if any, for
property damage shall be payable to Aron for distribution by it to itself and to
the Company, as their respective interests may appear, or order, except that,
unless underwriters have been otherwise instructed by notice in writing from
Aron, in the case of any loss involving any damage to the Refinery or Storage
Facilities that is less than $10,000,000, the underwriters shall pay directly
for the repair or replacement or other charges involved or, if the Company shall
have first fully repaired the damage or replaced the damaged property and paid
the cost thereof, or discharged any other charges directly related thereto, then
the underwriters may pay the Company as reimbursement therefor without first
obtaining the written consent thereto of Aron. Business interruption

 

74



--------------------------------------------------------------------------------

and extra expense coverage shall include at least 18 months indemnity period and
shall be in an amount equal to the projected net income plus costs that would
necessarily continue from such Facilities based upon the Company’s reasonable
estimate thereof.

(b) Commercial general liability coverage which includes bodily injury, broad
form property damage and contractual liability, cross suit liability, products
and completed operations liability, sudden and accidental pollution liability
(excluding events that result in acidic deposition), liability arising out of
wharfinger, terminal operator and/or stevedoring operations and loss, and
contamination or degradation of Aron’s Crude Oil and Products inventory coverage
in a minimum amount of $1,000,000 per occurrence and $2,000,000 in the
aggregate, which coverage may be self-insured by the Company.

(c) (i) Workers compensation in the amount required by Applicable Law, and
(ii) employer’s liability with a minimum amount of $1,000,000 per accident,
$1,000,000 per disease, and $1,000,000 aggregate.

(d) Commercial automobile liability insurance in a minimum amount of $1,000,000
per accident.

(e) Umbrella/excess liability coverage providing coverage on a follow-form basis
with respect the coverage required under Sections 16.1(b) (not including
contamination or degradation of Aron’s Crude Oil and Products inventory),
(c)(ii) and (d) in a minimum amount of $400,000,000 per occurrence and in the
aggregate; provided that, to the extent such limit exceeds the insurance limits
available or the insurance limits available at commercially reasonable rates in
the insurance marketplace, the Company will maintain the highest insurance limit
available at commercially reasonable rates; provided further however, that the
Company will promptly notify Aron of the Company’s inability to procure and
maintain such limit of coverage.

(f) Pollution legal liability coverage (excluding events that result in acidic
deposition) in a minimum amount of $100,000,000 per occurrence and in the
aggregate.

(g) Charterer’s liability insurance (if applicable) in a minimum amount of
$50,000,000 per occurrence and in the aggregate.

16.2 Additional Insurance Requirements.

(a) The foregoing policies shall include or provide that the underwriters waive
all rights of subrogation against Aron and the insurance is primary without
contribution from Aron’s insurance. The foregoing policies with the exception of
those listed in Sections 16.1 (c) and (g) shall include Aron, its subsidiaries,
and affiliates and their respective directors, officers, employees and agents as
additional insured.

(b) The Company shall cause its insurance carriers or its authorized insurance
broker to furnish Aron with insurance certificates, in Acord form or equivalent,
evidencing the existence of the coverages and the endorsements required above.
The Company shall provide thirty (30) days’ written notice prior to cancellation
or material modification of insurance becoming effective. The Company also shall
provide renewal certificates prior to expiration of the policy.

 

75



--------------------------------------------------------------------------------

(c) The Company shall comply with all notice and reporting requirements in the
foregoing policies and timely pay all premiums.

(d) The Company shall be responsible for any deductibles or retentions that are
applicable to the insurance required pursuant to Section 16.1.

16.3 Aron Insurance Requirements. Aron shall, at Aron’s expense, carry and
maintain in full force and effect throughout the Term of this Agreement all risk
cargo insurance for the full market value with respect to the Crude Oil and
Products that it owns. Aron shall pay all premiums required to maintain these
policies in effect. In the event that the market value or potential full
replacement cost of all Crude Oil and Products exceeds the insurance limits
available or the insurance limits available at commercially reasonable rates in
the insurance marketplace, Aron will maintain the highest insurance limit
available at commercially reasonable rates.

16.4 No Reduction or Release. The mere purchase and existence of insurance does
not reduce or release either Party from any liability incurred or assumed under
this Agreement.

ARTICLE 17

FORCE MAJEURE

17.1 If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is hindered
by such event of Force Majeure; provided, however, that the Affected Party shall
use any commercially reasonable efforts to avoid or remove the event of Force
Majeure. During the period that performance by the Affected Party of a part or
whole of its obligations has been suspended by reason of an event of Force
Majeure, the other Party (the “Non-Affected Party”) likewise may suspend the
performance of all or a part of its obligations to the extent that such
suspension is commercially reasonable, except for any payment and
indemnification obligations. The Parties acknowledge that if, as a result of a
Force Majeure, the Company were to suspend its receipt and/or processing of
Crude Oil, then Aron would be entitled to suspend, to a comparable extent, its
purchasing of Products.

17.2 The Affected Party shall give prompt oral notice to the Non-Affected Party
of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four (24) hours after receiving such oral notice of the
occurrence of a Force Majeure event, including, to the extent feasible, the
details and the expected duration of the Force Majeure event and the volume of
Crude Oil or Products affected. The Affected Party also shall promptly notify
the Non-Affected Party when the event of Force Majeure is terminated. However,
the failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.

 

76



--------------------------------------------------------------------------------

17.3 In the event the Affected Party’s performance is suspended due to an event
of Force Majeure in excess of thirty (30) consecutive days after the date that
notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure (the
“Affected Obligations”) by giving notice of such termination or curtailment to
the Affected Party, and neither Party shall have any further liability to the
other in respect of such Affected Obligations to the extent terminated or
curtailed, except for the rights and remedies previously accrued under this
Agreement, any payment and indemnification obligations by either Party under
this Agreement and the obligations set forth in Article 20. Without limiting any
rights of any Non-Affected Party under this Article 17, the parties agree that
following notice of an event of Force Majeure, they will consult in good faith
to assess potential actions or steps with respect thereto.

17.4 If any Affected Obligation is not terminated pursuant to this Article 17 or
any other provision of this Agreement, performance shall resume to the extent
made possible by the end or amelioration of the event of Force Majeure in
accordance with the terms of this Agreement; provided, however, that the term of
this Agreement shall not be extended.

17.5 The Parties acknowledge and agree that the right of Aron to declare a Force
Majeure based upon any failure by a Third Party Supplier to deliver Crude Oil
under a Aron Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Aron
Procurement Contracts. Any claims that Aron may have as a result of such Third
Party Supplier’s failure shall be subject to Section 5.9 and any other
applicable provisions of this Agreement relating to claims against third
parties.

17.6 If at any time during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part) or any
of the applicable Included Product Pipelines or Included Product Tanks cease, in
whole or in part, to be available to Aron pursuant to the Required Storage and
Transportation Arrangements, and the foregoing is a result of or attributable to
any owner or operator of such Included Product Pipelines or Included Product
Tanks becoming Bankrupt or breaching or defaulting in any of its obligations
relating to the Required Storage and Transportation Arrangements, then:

(a) The Company shall promptly use commercially reasonable efforts to establish
for Aron’s benefit alternative and/or replacement storage and transportation
arrangements no less favorable to Aron (in Aron’s reasonable judgment) than
those that have ceased to be available;

(b) Until such alternative and/or replacement arrangements complying with clause
(a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is hindered by such lack of
effectiveness of any Required Storage and Transportation Arrangements or the
availability of any pipeline or storage facility related thereto; and

 

77



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing, in no event shall Aron
have any obligation under or in connection with this Agreement to store Crude
Oil or Product in any pipeline or store Crude Oil or Product in any storage
facility at any time from and after the owner or operator thereof becoming
Bankrupt. If any such storage facility is an Included Location then Aron may, in
its discretion, elect upon written notice to the Company that such storage
facility shall cease to be an Included Location as of a date specified in such
written notice in which case any Crude Oil or Product held by Aron therein shall
be purchased by the Company in accordance with the applicable provisions of
Sections 10.1 and 10.2 hereof.

ARTICLE 18

REPRESENTATIONS, WARRANTIES AND COVENANTS

18.1 Mutual Representations. Each Party represents and warrants to the other
Party as of the Effective Date and each sale of Crude Oil hereunder, that:

(a) It is an “Eligible Contract Participant,” as defined in Section 1a(18) of
the Commodity Exchange Act, as amended.

(b) It is a “forward contract merchant” in respect of this Agreement and this
Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code.

(c) It is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and in good standing under such laws.

(d) It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.

(e) The execution, delivery and performance of the Transaction Documents and the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.

(f) Except for the filing of UCC-1 or UCC-3 financing statements and the Lien
Documents in applicable state and county filing offices, all governmental and
other authorizations, approvals, consents, notices and filings that are required
to have been obtained or submitted by it with respect to the Transaction
Documents have been obtained or submitted and are in full force and effect, and
all conditions of any such authorizations, approvals, consents, notices and
filings have been complied with.

(g) Its obligations under the Transaction Documents constitute its legal, valid
and binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).

 

78



--------------------------------------------------------------------------------

(h) No Event of Default or Default has occurred and is continuing with respect
to such Party, and no such event or circumstance would occur as a result of its
entering into or performing its obligations under the Transaction Documents.

(i) There is not pending or, to its knowledge, threatened against it or any of
its Affiliates any action, suit or proceeding at law or in equity or before any
court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or its ability to perform its obligations under the Transaction
Documents.

(j) It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.

(k) It has entered into this Agreement as principal (and not as advisor, agent,
broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.

(l) It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.

(m) The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.

(n) It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.

(o) Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil or Products hereunder who is entitled to any compensation with respect
thereto.

(p) None of its directors, officers, employees or agents or those of its
Affiliates has received or will receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this Agreement.

18.2 Company’s Representations and Covenants.

(a) The Company will deliver true and complete copies of the Base Agreements and
all amendments thereto to Aron as and when such agreements are entered into by
the Company.

 

79



--------------------------------------------------------------------------------

(b) The Company shall in all material respects perform its obligations under and
comply with the terms of the Base Agreements and Required Storage and
Transportation Arrangements as and when such agreements are entered into by the
Company.

(c) The Company shall maintain and pursue diligently all its material rights
under the Base Agreements and Required Storage and Transportation Arrangements
and take all reasonable steps to enforce its rights and any rights granted to
the Company thereunder as and when such agreements are entered into by the
Company.

(d) With respect to any Aron Procurement Contract, Included Purchase
Transaction, buy/sell transaction or other transaction subject hereto in which
Aron is receiving delivery of any Crude Oil or Products from a vessel, the
Company covenants and agrees that it will use commercially reasonable efforts to
provide, or cause to be provided, a safe berth for such vessel free of all
wharfage, dockage and quay dues or than those dues being contested in good faith
for which adequate reserves have been established in accordance with GAAP, which
such vessel can proceed to, lie at, and depart from, always safely afloat.

(e) The Company shall not modify, amend or waive rights arising under any of the
Base Agreements or the Required Storage and Transportation Arrangements as and
when such agreements are entered into by the Company without the prior written
consent of Aron; provided, however, that if the Company provides Aron with
notice, the Company may make such modifications or amendments, including
extensions or elections under any of the foregoing, that do not adversely affect
Aron’s rights thereunder, degrade, reduce or limit the standards applicable to
the operator thereunder or otherwise interfere with Aron’s rights to use the
Included Product Pipelines and Included Product Tanks subject thereto without
the prior written consent of Aron.

(f) The Company shall not cause or permit any of the Crude Oil or Products held
at the Included Locations to become subject to any Liens, except for Permitted
S&O Liens.

(g) The Company represents and warrants that the Storage Facilities have been
maintained, repaired, inspected and serviced in accordance with good and prudent
industry standards and Applicable Law and are in good working order and repair
in all respects.

(h) The Company (i) represents and warrants that each Included Location is
within the FTZ and (ii) covenants and agrees that it will cause (and take such
actions as are necessary to cause) each Included Location at all times during
the Term of this Agreement to continue to be within FTZ or to otherwise be
entitled to the benefits of being within the FTZ (should any FTZ designation
change).

(i) Neither Company nor any Affiliate shall, from and after the Effective Date,
enter into any Financing Agreement (an “Additional Financing Agreement”) unless
such Additional Financing Agreement, at the time it is entered into,
(i) contains

 

80



--------------------------------------------------------------------------------

provisions that recognize the respective rights and obligations of the Parties
under this Agreement and the other Transaction Documents, (ii) does not
adversely affect in any respect any of Aron’s rights or remedies under this
Agreement or the other Transaction Documents and (iii) recognizes that Aron is
the owner of Crude Oil and Products to the extent contemplated hereby and by the
other Transaction Documents, free and clear of any liens of any lender or other
creditor that is party to such Financing Agreement, other than Permitted S&O
Liens. Neither Company nor any Affiliate shall modify or amend (including any
extensions of or elections under), or waive any rights arising under, any
Additional Financing Agreement without the prior written consent of Aron, if
doing so would (i) adversely affect in any respect any of Aron’s rights or
remedies under this Agreement or the other Transaction Documents or (ii) cause
such Additional Financing Agreement to no longer recognize that Aron is the
owner of Crude Oil and Products to the extent contemplated hereby and by the
other Transaction Documents, free and clear of any liens of any lender or other
creditor that is party to such Financing Agreement, other than Permitted S&O
Liens.

(j) To the extent deemed necessary or appropriate by Aron, the Company shall
cause acknowledgements and/or releases (including without limitation, amendments
or termination of UCC financing statements), in form and substance satisfactory
to Aron, to be duly executed by lenders or other creditors that are party to
Financing Agreements, confirming the release of any lien in favor of such lender
or other creditor, other than Permitted S&O Liens, that might apply to or be
deemed to apply to any Crude Oil and/or Products of which Aron is the owner as
contemplated by this Agreement and the other Transaction Documents or the
priority of the Lien granted to Aron under the Lien Documents, and agreeing to
provide Aron with such further documentation as it may reasonably request in
order to confirm the foregoing.

(k) In the event the Company becomes Bankrupt, and to the extent permitted by
Applicable Law, the Company intends that (i) Aron’s right to liquidate, collect,
net and set off rights and obligations under this Agreement and liquidate and
terminate this Agreement shall not be stayed, avoided, or otherwise limited by
the Bankruptcy Code, including sections 362(a), 547, 548 or 553 thereof;
(ii) Aron shall be entitled to the rights, remedies and protections afforded by
and under, among other sections, sections 362(b)(6), 362(b)(17), 362((b)(27),
362(o), 546(e), 546(g), 546(j), 548(d), 553, 556, 560, 561 and 562 of the
Bankruptcy Code; and (iii) any cash, securities or other property provided as
performance assurance, credit, support or collateral with respect to the
transactions contemplated hereby shall constitute “margin payments” as defined
in section 101(38) of the Bankruptcy Code and all payments for, under or in
connection with the transactions contemplated hereby, shall constitute
“settlement payments” as defined in section 101(51A) of the Bankruptcy Code.

(l) The Company agrees that each of them shall have no interest in or the right
to dispose of, and shall not permit the creation of, or suffer to exist, any
security interest, lien, encumbrance, charge or other claim of any nature
(collectively, “Liens”), other than Permitted S&O Liens, with respect to, any
quantities of Crude Oil prior to the delivery thereof by Aron to the Company at
the Crude Delivery Point or any quantities of Products after delivery thereof to
Aron at a Products Intake Point (collectively, “Aron’s

 

81



--------------------------------------------------------------------------------

Property”). The Company authorizes Aron to file at any time and from time to
time any Uniform Commercial Code financing statements describing the quantities
of Aron’s Property subject to this Agreement and Aron’s ownership thereof and
title thereto, as well as any cash, accounts receivables, inventory, PP&E or
other Collateral on which the Company has granted to Aron as a first priority
Lien pursuant to the Lien Documents, and the Company shall execute and deliver
to Aron, and the Company hereby authorizes Aron to file (with or without the
Company’s signature), at any time and from time to time, all amendments to
financing statements, assignments, continuation financing statements,
termination statements, and other documents and instruments, in form reasonably
satisfactory to Aron, as Aron may reasonably request, to provide public notice
of Aron’s ownership of and title to the quantities of Aron’s Property subject to
this Agreement and to otherwise protect Aron’s interest therein.

(m) The Parties acknowledge that, as provided herein and in the other
Transaction Documents, Crude Oil and Products owned by Aron may be subject to
Permitted S&O Liens. Notwithstanding the foregoing, the Company covenants and
agrees that (i) the Company in its capacity as owner and/or operator of any
Storage Facilities shall not have or assert any Permitted S&O Lien with respect
to any Crude Oil or Products owned by Aron (excluding, however, any Permitted
S&O Lien granted to the Company by Aron pursuant to the Storage Facilities
Agreement), (ii) the permissibility or existence of any Permitted S&O Liens does
not, and shall not be deemed to, in any way limit the Company’s obligations
hereunder and the other Transactions Documents to pay amounts that are or could
be the basis for any third parties (whether or not a Governmental Authority)
asserting or enforcing, or attempting to assert or enforce, any Permitted S&O
Lien, including any obligations of the Company with respect to Ancillary Costs
or Taxes and (iii) the permissibility or existence of any Permitted S&O Liens
does not, and shall not be deemed to, limit any rights and remedies of Aron
hereunder or under other Transactions Documents (subject, however, to the right
of the Company to exercise any available rights, remedies, or defenses hereunder
or under the other Transactions Documents).

(n) To the extent that Aron, under any Aron Procurement Contract or Included
Purchase Transaction, is obligated to make available or provide any berthing,
terminalling or other marine-related facilities or services, the Company
covenants and agrees that it will (or will cause) such facilities or services to
be provided as and when required in accordance with the terms and conditions of
such Aron Procurement Contract or Included Purchase Transaction.

(o) If, in connection with the Company’s procurement of Crude Oil or Products
from any third party (a “Company Sourcing Transaction”), Aron enters into Aron
Procurement Contract or Included Purchase Transaction with the Company to
purchase such Crude Oil or Products from the Company and thereunder agrees to
make a prepayment to the Company for such Crude Oil or Products, then the
Company covenants and agrees, with respect to such Company Sourcing Transaction,
that:

 

82



--------------------------------------------------------------------------------

(i) the Company will not request, make or agree to any modification to the bill
of lading issued under any Company Sourcing Transaction (including without
limitation any change to delivery location for the relevant shipment) without
Aron’s prior written consent; and

(ii) the funds prepaid by Aron to the Company under the related Aron Procurement
Contract or Included Purchase Transaction shall be used exclusively by the
Company to make payment to the seller under such Company Sourcing Transaction
and the date by which any prepayment from Aron is due to be made shall be fixed
so that promptly after the Company’s receipt of such funds it shall be required
remit the same to the seller under such Company Sourcing Transaction or to post
such funds as cash collateral to support a letter of credit issued to the seller
under such Company Sourcing Transaction.

(p) The volume of Sludge held in any Included Tanks shall be determined from
time to time as follows:

(i) on an annual basis, the Company shall determine the volume of Sludge in each
Included Tank using Infrared Thermography to make such determination;

(ii) so long as no Default or Event of Default with respect to the Company has
occurred and is continuing, Aron may at any time require that the Company
determine within thirty (30) Business Days the volume of Sludge in each Included
Tank using Infrared Thermography if no such determination has been made in the
immediately preceding six (6) months and the annual determination to be made
under clause (i) above is not scheduled to occur within the next 30 days;

(iii) if a Default or Event of Default with respect to the Company has occurred
and is continuing, Aron may at any time require that the Company determine
within thirty (30) Business Days the volume of Sludge in each Included Tank
using Infrared Thermography; provided that, if the Company does not or is not
able to complete such determination within such period, then Aron may elect to
have an Independent Inspection Company make such determination as promptly as
practicable;

(iv) Infrared Thermography shall be used in determining the Sludge volumes to be
determined as of any Termination Date;

(v) if the Company makes any volume determination pursuant to the preceding
clauses, it shall promptly provide the results of such determination to Aron in
writing; and

(vi) during the Term hereof, for purposes of calculations under Sections 10.1
and 10.2, Aron shall use the most recently Sludge volumes determined pursuant to
the foregoing clauses to calculate the volumes of Crude Oil and Products owned
by Aron in the Included Tanks.

(q) The Company shall be the importer of record of all shipments of Crude Oil or
Products held in the Included Tanks.

 

83



--------------------------------------------------------------------------------

18.3 Acknowledgment. The Company acknowledges and agrees that (1) Aron is a
merchant of Crude Oil and Products and may, from time to time, be dealing with
prospective counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Aron’s business which are unrelated hereto and that
such dealings and such trading or hedging strategies may be different from or
opposite to those being pursued by or for the Company, (2) Aron may, in its sole
discretion, determine whether to advise the Company of any potential transaction
with a Third Party Supplier and prior to advising the Company of any such
potential transaction Aron may, in its discretion, determine not to pursue such
transaction or to pursue such transaction in connection with another aspect of
Aron’s business and Aron shall have no liability of any nature to the Company as
a result of any such determination, (3) Aron has no fiduciary or trust
obligations of any nature with respect to the Refinery or the Company or any of
its Affiliates, (4) Aron may enter into transactions and purchase Crude Oil or
Products for its own account or the account of others at prices more favorable
than those being paid by the Company hereunder and (5) nothing herein shall be
construed to prevent Aron, or any of its partners, officers, employees or
Affiliates, in any way from purchasing, selling or otherwise trading in Crude
Oil, Products or any other commodity for its or their own account or for the
account of others, whether prior to, simultaneously with or subsequent to any
transaction under this Agreement.

ARTICLE 19

DEFAULT AND TERMINATION

19.1 Events of Default. Notwithstanding any other provision of this Agreement,
the occurrence of any of the following shall constitute an “Event of Default”:

(a) Either Party fails to make payment when due (i) under Article 10, Article 20
or any Company Purchase Agreement within one (1) Business Day after a written
demand therefor or (ii) under any other provision hereof or any other
Transaction Document within five (5) Business Days; or

(b) Other than a default described in Section 19.1(a), 19.1(c), or 19.1(k),
either Party (or, if applicable, any Affiliate of such Party that is party to a
Transaction Document) fails to perform any material obligation or covenant to
the other under this Agreement or any other Transaction Document, which is not
cured to the reasonable satisfaction of the other Party (in its reasonable
discretion) within ten (10) Business Days after the date that such Party
receives written notice that such obligation or covenant has not been performed;
or

(c) Either Party (or, if applicable, any Affiliate of such Party that is party
to a Transaction Document) breaches any material representation or material
warranty made or repeated or deemed to have been made or repeated by the Party,
or any warranty or representation proves to have been incorrect or misleading in
any material respect when made or repeated or deemed to have been made or
repeated under any Transaction Document; provided, however, that if such breach
is curable, such breach is not cured to the reasonable satisfaction of the other
Party within ten (10) Business Days after the date that such Party receives
notice that corrective action is needed; or

 

84



--------------------------------------------------------------------------------

(d) Either Party becomes Bankrupt; or

(e) Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or any early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three (3) Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf); or either Party or any Affiliate of such Party
that is party to any credit support document provided pursuant hereto or in
connection herewith, disaffirms, disclaims, repudiates or rejects, in whole or
in party, such credit support document or its obligations thereunder; or

(f) A Master Agreement Termination Event occurs with respect to either Party;

(g) A Change of Control; or

(h) The Company fails, after giving effect to any applicable notice requirement
or grace period, to perform its obligations under, comply with, or maintain in
any material respect a Base Agreement or the Required Storage and Transportation
Arrangements, if any; or

(i) The Company or any of its Subsidiaries sells, leases, subleases, transfers
or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or

(j) The Company (i) consolidates or amalgamates with, merges with or into, or
transfers all or substantially all of its assets to, another entity (including
an Affiliate) or any such consolidation, amalgamation, merger or transfer is
consummated, and (ii) (A) the successor entity resulting from any such
consolidation, amalgamation or merger or the Person that otherwise acquires all
or substantially all of the assets of the Company does not assume, in a manner
reasonably satisfactory to Aron, all of the Company’s obligations hereunder and
under the other Transaction Documents, or (B) in the reasonable judgment of
Aron, the creditworthiness of the resulting, surviving or transferee entity,
taking into account any guaranties, is materially weaker than the Company
immediately prior to the consolidation, amalgamation, merger or transfer; or

(k) The Company fails to perform or observe any term, covenant or agreement
contained in any of Section 5(b)(i) (Liens), Section 5(b)(ii) (Indebtedness),
Section 5(b)(iii) (Restricted Payments), Section 5(b)(v) (Asset Dispositions),
or Section 5(b)(vi) (Transactions with Affiliates) of the Pledge and Security
Agreement; or

 

85



--------------------------------------------------------------------------------

(l) There shall occur, after giving effect to any applicable notice requirement
or grace period, either (A) a default, event of default or other similar
condition or event (however described) in respect of the Company under one or
more agreements or instruments relating to Specified Indebtedness (other than
the indebtedness under the Transaction Documents) in an aggregate amount of not
less than One Million dollars ($1,000,000) which has resulted in such Specified
Indebtedness becoming due and payable under such agreements and instruments
before it would have otherwise been due and payable or (B) a default by the
Company in making one or more payments on the due date thereof in an aggregate
amount of not less than One Million dollars ($1,000,000) under such agreements
or instruments (after giving effect to any applicable notice requirement or
grace period).

19.2 Remedies Upon Event of Default.

(a) Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to the Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party’s
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party, including the Current Deferred Payment
Amount as contemplated under Section 11.8(a) and/or (ii) subject to Section
19.2(c), exercise any rights and remedies provided or available to the
Non-Defaulting Party under this Agreement or at law or equity, including all
remedies provided under the Uniform Commercial Code and as provided under this
Section 19.2.

(b) Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 19.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement and such other Transaction Documents; provided that, in the event Aron
is the Non-Defaulting Party, this Agreement shall not be deemed to have
terminated in full until Aron shall have disposed of all Crude Oil and Products
owned or maintained by Aron in connection herewith. The Settlement Amount (as
defined below) shall be calculated in a commercially reasonable manner based on
such liquidated and terminated rights and obligations and shall be payable by
one Party to the other. The “Settlement Amount” shall mean the amount, expressed
in U.S. Dollars, of losses and costs that are or would be incurred by the
Non-Defaulting Party (expressed as a positive number) or gains that are or would
be realized by the Non-Defaulting Party (expressed as a negative number) as a
result of the liquidation and termination of all rights and obligations under
this Agreement and such other Transaction Documents. The determination of the
Settlement Amount shall include (without duplication): (x) the losses and costs
(or gains) incurred or realized (and determined in a commercially reasonable
manner) by the Non-Defaulting Party in terminating, transferring, redeploying

 

86



--------------------------------------------------------------------------------

or otherwise modifying any outstanding Procurement Contracts, (y) the losses and
costs (or gains) incurred or realized (and determined in a commercially
reasonable manner) by the Non-Defaulting Party in terminating and liquidating
any transactions evidenced by confirmations subject hereto (including the SPM
Master Buy/Sell Crude Confirmation, SPM Master Buy/Sell Product Confirmation and
any other buy/sell confirmation hereunder) and (z) all losses and costs (or
gains) incurred or realized by the Non-Defaulting Party, as a result of the
Non-Defaulting Party’s terminating, liquidating, maintaining, obtaining or
reestablishing any Related Hedges (including, if Aron is the Non-Defaulting
Party, all hedging transactions relating to the Monthly Market Structure Roll
Fees). If the Settlement Amount is a positive number it shall be due to the
Non-Defaulting Party and if it is a negative number, the absolute value thereof
shall be due to the Defaulting Party.

(c) The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time. Without limiting the generality of the foregoing, it is agreed
that for purposes of determining the Settlement Amount: (1) all fees hereunder
and under the Fee Letter (other than the Refinery Crude Purchase Fee Price
applicable to the Refinery Crude Purchase Fee) shall be due to Aron and
determined by Aron based on the applicable minimum inventory levels specified in
Schedule D and current forward curve and applicable Benchmark Prices as of the
date of determination of the Settlement Amount; (2) for the period following the
date of determination of the Settlement Amount, the Refinery Crude Purchase Fee
Price applicable to the Refinery Crude Purchase Fee shall be included in the
Settlement Amount based on an assumed net daily crude runs of 60,000 Barrels per
day through the Expiration Date; (3) to the extent the Fee Letter provides for
the calculation of any amount to be included in the Settlement Amount, the
provisions of the Fee Letter shall be controlling for such purpose; and (4) to
the extent the Non-Defaulting Party deems it commercially reasonable to do so,
it may in referencing prices in the futures, forward, swap and options markets
for purposes of calculating various elements of the Settlement Amount endeavor
to align the dates as of which such reference prices are determined. In
calculating the Settlement Amount, the Non-Defaulting Party shall discount to
present value (in any commercially reasonable manner based on London interbank
rates for the applicable period and currency) any amount which would be due at a
later date and shall add interest (at a rate determined in the same manner) to
any amount due prior to the date of the calculation.

(d) Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement or any other
Transaction Documents, (ii) withdraw from storage any and all of the Crude Oil
and/or Products then in the Included

 

87



--------------------------------------------------------------------------------

Locations, (iii) otherwise arrange for the disposition of any Crude Oil and/or
Products subject to any outstanding Aron Procurement Contract or Included
Purchase Transaction and/or the modification, settlement or termination of such
outstanding Aron Procurement Contract or Included Purchase Transaction in such
manner as it elects and (iv) liquidate in a commercially reasonable manner any
credit support, margin or collateral, to the extent not already in the form of
cash (including applying any other margin or collateral) and apply and set off
such credit support, margin or collateral or the proceeds thereof against any
obligation owing by the Company to Aron (including without limitation the
Initial Margin Amount). Aron shall be under no obligation to prioritize the
order with respect to which it exercises any one or more rights and remedies
available hereunder. The Company shall in all events remain liable to Aron for
any amount payable by the Company in respect of any of its obligations remaining
unpaid after any such liquidation, application and set off.

(e) Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
Parties’ outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron’s account, and the
replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure.

(f) The Non-Defaulting Party shall set off (i) the Settlement Amount (if due to
the Defaulting Party), plus any performance security (including any other margin
or collateral) then held by the Non-Defaulting Party pursuant to the Transaction
Documents, plus (at the Non-Defaulting Party’s election) any or all other
amounts due to the Defaulting Party hereunder (including under Article 10),
against (ii) the Settlement Amount (if due to the Non-Defaulting Party), plus
any performance security (including any other margin or collateral) then held by
the Defaulting Party, plus (at the Non-Defaulting Party’s election) any or all
other amounts due to the Non-Defaulting Party hereunder (including under Article
10), so that all such amounts shall be netted to a single liquidated amount
payable by one Party to the other (the “Liquidated Amount”). The Party with the
payment obligation shall pay the Liquidated Amount to the applicable other
Parties within one (1) Business Day after such amount has been determined. In
addition, the Parties acknowledge that, in connection with an Event of Default
hereunder, the Step-out Inventory Sales Agreement may be terminated and with
respect thereto any rights and remedies available hereunder, under any other
agreement between the Parties hereto or the parties thereto, or at law or equity
may be exercised.

(g) No delay or failure on the part of the Non-Defaulting Party in exercising
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.

 

88



--------------------------------------------------------------------------------

(h) The Non-Defaulting Party’s rights under this Section 19.2 shall be in
addition to, and not in limitation or exclusion of, any other rights which the
Non-Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.

(i) If an Event of Default has occurred and is continuing, the Non-Defaulting
Party may, without limitation on its rights under this Section 19.2, set off
amounts which the Defaulting Party owes to it against any amounts which it owes
to the Defaulting Party (whether hereunder, under any other contract or
agreement or otherwise and whether or not then due).

(j) The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code. As used in this Section 19.2, unless otherwise expressly
provided, each reference to “this Agreement” shall, and shall be deemed to, be a
reference to “this Agreement and the other Transaction Documents.”

(k) The Parties acknowledge and agree that the Non-Defaulting Party has such
additional netting and setoff rights as are provided in the Master Netting
Agreement.

ARTICLE 20

SETTLEMENT AT TERMINATION

20.1 Upon expiration or termination of this Agreement for any reason other than
as a result of an Event of Default (in which case the Expiration Date or such
other date as the Parties may agree shall be the “Termination Date”; provided
that if such date is not a Business Day, the Termination Date shall occur on the
immediately preceding Business Day), the Parties covenant and agree to proceed
as provided in this Article 20; provided that (x) this Agreement shall continue
in effect following the Termination Date until all obligations are finally
settled as contemplated by this Article 20 and (y) the provisions of this
Article 20 shall in no way limit the rights and remedies which the
Non-Defaulting Party may have as a result of an Event of Default, whether
pursuant to Article 19 above or otherwise:

(a) If any Aron Procurement Contract does not either (i) by its terms
automatically become assigned to the Company on and as of the Termination Date
in a manner which releases Aron from all obligations thereunder for all periods
following the Termination Date or (ii) by its terms, expire or terminate on and
as of the Termination Date, then the Parties shall promptly negotiate and enter
into, with each of the then existing Third Party Suppliers, assignments,
assumptions and/or such other documentation, in form and substance reasonably
satisfactory to the Parties, pursuant to which, as of the Termination Date,
(w) such Aron Procurement Contract shall be assigned to the Company or shall be
terminated, (x) all rights and obligations of Aron

 

89



--------------------------------------------------------------------------------

under each of the then outstanding Aron Procurement Contracts shall be assigned
to the Company, (y) the Company shall assume all of such obligations to be paid
or performed following such termination, and (z) Aron shall be released by such
Third Party Suppliers and the Company from any further obligations thereunder.
In connection with the assignment or reassignment of any Aron Procurement
Contract, the Parties shall endeavor, in a commercially reasonable manner, to
facilitate the transitioning of the supply and payment arrangements, including
any change in payment terms, under the relevant Aron Procurement Contracts so as
to prevent any material disruption in the supply of Crude Oil thereunder.

(b) If, pursuant to the Marketing and Sales Agreement, any sales commitments are
outstanding which, by their terms, extend beyond the Termination Date, then the
Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitment shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Aron Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.

(c) In the event that Aron has become a party to any other third party service
contract in connection with this Agreement and the transactions contemplated
hereby, including any pipeline, terminalling, storage and shipping arrangement
including but not limited to the Required Storage and Transportation
Arrangements (an “Ancillary Contract”) and such Ancillary Contract does not by
its terms expire or terminate on and as of the Termination Date, then the
Parties shall promptly negotiate and enter into with each service provider
thereunder such instruments or other documentation, in form and substance
reasonably satisfactory to the Parties, pursuant to which as of the Termination
Date (i) such Ancillary Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron with respect to each then
outstanding Ancillary Contract shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by the third party service
providers thereunder and the Company from any further obligations with respect
to such Ancillary Contract.

(d) The volume of Crude Oil and Products at the Included Locations shall be
purchased and transferred as contemplated in the Step-Out Inventory Sales
Agreement. The Crude Oil volumes measured by Supplier’s Inspector at the
Termination Date and recorded in Supplier’s Inspector’s final inventory report
shall be the “Termination Date Crude Oil Volumes” for the purposes of this
Agreement and the Product volumes measured by Supplier’s Inspector at the
Termination Date and recorded in Supplier’s

 

90



--------------------------------------------------------------------------------

Inspector’s final inventory report shall be the “Termination Date Product
Volumes” for purposes of this Agreement, and such Termination Date Crude Oil
Volumes and Termination Date Product Volumes shall collectively be referred to
as the “Termination Date Volumes.”

(e) Aron shall promptly reconcile and determine the Termination Amount pursuant
to Section 20.2. The Parties shall promptly exchange all information necessary
to determine the estimates and final calculations contemplated by Section 20.2.

(f) Aron shall have no further obligation to purchase and shall not purchase or
pay for Crude Oil or Products, or incur any such purchase obligations on and
after the Termination Date. Except as may be required for Aron to fulfill its
obligations hereunder until the Termination Date or during any obligatory notice
period pursuant to any Aron Procurement Contract, Aron shall not be obligated to
purchase, take title to or pay for any Crude Oil or Products following the
Termination Date or such earlier date as the Parties may determine in connection
with the transitioning of such supply arrangements to the Company.
Notwithstanding anything to the contrary herein, no Delivery Date shall occur
later than the calendar day immediately preceding the Termination Date.

20.2 Termination Amount.

(a) The “Termination Amount” shall equal:

(i) Any unpaid amounts owed by the Company to Aron pursuant to the Step-Out
Inventory Sales Agreement, plus

(ii) all unpaid amounts payable hereunder by the Company to Aron in respect of
Crude Oil delivered on or prior to the Termination Date, plus

(iii) all Ancillary Costs incurred through the Termination Date that have not
yet been paid or reimbursed by the Company, plus

(iv) in the case of an early termination, the amount reasonably determined by
Aron as the breakage costs it incurred in connection with the termination,
unwinding or redeploying of all Related Hedges as a result of such early
termination, plus

(v) the aggregate amount due under Section 10.2(a), calculated as of the
Termination Date with such date being the final day of the last monthly period
for which such calculations are to be made under this Agreement; provided that,
if such amount under Section 10.2(a) is due to Aron, then such amount will be
included in this Termination Amount as a positive number and if such amount
under Section 10.2(a) is due to the Company, then such amount will be included
in this Termination Amount as a negative number, plus

(vi) any unpaid portion of any fee owed to Aron pursuant to Article 11; plus

 

91



--------------------------------------------------------------------------------

(vii) any FIFO Balance Final Settlement that is determined to be due pursuant to
Schedule N; provided that, if such FIFO Balance Final Settlement is due to Aron,
then such amount will be included in this Termination Amount as a positive
number and if such amount under Section 10.2(a) would be due to the Company,
then such amount will be included in this Termination Amount as a negative
number, plus

(viii) the Current Deferred Payment Amount, minus

(ix) all unpaid amounts payable hereunder by Aron to the Company in respect of
Product delivered on or prior to the Termination Date, minus

(x) all unpaid amounts payable under the Marketing and Sales Agreement by Aron
to the Company for services provided up to the Termination Date.

All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company.

(b) The Parties acknowledge that one or more of the components of the
Termination Amount will not be able to be definitively determined by the
Termination Date and therefore agree that Aron shall, in a commercially
reasonable manner, estimate in good faith each of such components and use such
estimated components to determine an estimate of the Termination Amount (the
“Estimated Termination Amount”); provided that the Parties agree that Aron shall
continue to hold the Initial Margin Amount until final settlement is completed
pursuant to Section 20.2(c). Without limiting the generality of the foregoing,
the Parties agree that the amount due under Section 20.2(a)(i) above shall be
estimated by Aron in the same manner and using the same methodology as it used
in preparing the Estimated Commencement Date Value, but applying the “Step-Out
Prices” as indicated in Schedule B and other price terms provided for herein
with respect to the purchase of the Termination Date Volumes. Aron shall use its
commercially reasonable efforts to prepare, and provide the Company with, an
initial Estimated Termination Amount, together with appropriate supporting
documentation, at least five (5) Business Days prior to the Termination Date. To
the extent reasonably practicable, Aron shall endeavor to update its calculation
of the Estimated Termination Amount by no later than 12:00 p.m. HST on the
Business Day prior to the Termination Date. If Aron is able to provide such
updated amount, that amount shall constitute the Estimated Termination Amount
and shall be due and payable by no later than 5:00 p.m., HST on the Business Day
preceding the Termination Date. Otherwise, the initial Estimated Termination
Amount shall be the amount payable on the Termination Date. If the Estimated
Termination Amount is a positive number, it shall be due to Aron and if it is a
negative number, the absolute value thereof shall be due to the Company.

(c) On or before ten (10) Business Days following the Termination Date, Aron
shall prepare, and provide the Company with, (i) a statement showing the
calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the

 

92



--------------------------------------------------------------------------------

“Termination Reconciliation Statement”) reconciling the Termination Amount with
the sum of the Estimated Termination Amount pursuant to Section 20.2(b) and the
Initial Margin Amount and indicating any amount remaining to be paid by one
Party to the other as a result of such reconciliation. Within one (1) Business
Day after receiving the Termination Reconciliation Statement and the related
supporting documentation, the Parties will make any and all payments required
pursuant thereto. Promptly after receiving such payment (but in any event within
five (5) Business Days), Aron shall (x) cause any filing or recording of any UCC
financing forms to be terminated, (y) release and terminate all Lien Documents
pursuant to one or more instruments mutually acceptable to the Parties and
(z) deliver, re-assign, reconvey and transfer, as applicable, to the Company any
other Collateral or credit support held or maintained by Aron (including,
without limitation, the remaining balance, if any, of the Initial Margin Amount
after giving effect to this Article 20).

(d) Notwithstanding anything herein to the contrary, Aron shall not have any
obligation to make any payment contemplated by this Section 20.2, transfer of
title to Crude Oil or Products or to otherwise cooperate in the transition
matters described in Section 20.1 unless (i) the Company shall have performed
its obligations under the Step-Out Inventory Sales Agreement and this
Section 20.02 as and when required pursuant to the terms hereof and thereof, and
(ii) except as otherwise agreed by the Parties, the Master Agreement and all
Transactions outstanding thereunder have been terminated and all amounts due
with respect to such terminated Transactions shall have been paid in full.

20.3 Transition Services. To the extent necessary to facilitate the transition
to the Purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.

ARTICLE 21

INDEMNIFICATION; EXPENSES

21.1 To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in the Transaction Documents, Aron shall defend, indemnify
and hold harmless the Company, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Aron made herein or in connection herewith proving
to be false or misleading, (ii) any failure by Aron to comply with or observe
any Applicable Law, (iii) Aron’s negligence or willful misconduct, or
(iv) injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by Aron or its employees,
representatives, agents or contractors in exercising any rights or performing
any obligations hereunder or in connection herewith, except to the extent that
any Liability arising under clause (iv) has resulted from the negligence or
willful misconduct on the part of the Company, its Affiliates or any of their
respective employees, representatives, agents or contractors.

 

93



--------------------------------------------------------------------------------

21.2 To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in this Agreement, the Company shall defend, indemnify and
hold harmless Aron, its Affiliates, and their directors, officers, employees,
representatives, agents and contractors for and against any Liabilities directly
or indirectly arising out of (i) any breach by the Company of any covenant or
agreement contained herein or made in connection herewith or any representation
or warranty of the Company made herein or in connection herewith proving to be
false or misleading, including, without limitation the Company’s obligation for
payment of taxes pursuant to Section 15.1, (ii) the Company’s transportation,
handling, storage, refining or disposal of any Crude Oil or the products
thereof, including any conduct by the Company on behalf of or as the agent of
Aron under the Required Storage and Transportation Arrangements, (iii) the
Company’s failure to comply with its obligations under the terminalling,
pipeline and lease agreements underlying the Required Storage and Transportation
Arrangements, (iv) the Company’s negligence or willful misconduct, (v) any
failure by the Company to comply with or observe any Applicable Law,
(vi) injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by the Company or its
employees, representatives, agents or contractors in exercising any rights or
performing any obligations hereunder or in connection herewith, (vii) actual or
alleged presence or release of Hazardous Substances in connection with the
Transaction Documents or the transactions contemplated thereby, or any liability
under any Environmental Law related in any way to or asserted in connection with
the Transaction Documents or the transactions contemplated thereby or (viii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company, and regardless of whether
Aron is a party thereto, except to the extent that any Liability arising under
clause (vi), (vii) or (viii) above has resulted from the negligence or willful
misconduct on the part of Aron, its Affiliates or any of their respective
employees, representatives, agents or contractors.

21.3 The Parties’ obligations to defend, indemnify, and hold each other harmless
under the terms of the Transaction Documents shall not vest any rights in any
third party (whether a Governmental Authority or private entity), nor shall they
be considered an admission of liability or responsibility for any purposes other
than those enumerated in the Transaction Documents.

21.4 Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided that, the failure to give such notice shall not affect the
indemnification provided hereunder, except to the extent that the indemnifying
Party is materially adversely affected by such failure. Each Party shall have
the right but not the duty to participate, at its own expense, with counsel of
its own selection, in the defense and settlement thereof without relieving the
other of any obligations hereunder.

21.5 The Company shall pay (i) all reasonable out-of-pocket expenses incurred by
Aron and its Affiliates (including the reasonable fees, charges and
disbursements of counsel and tax consultants for Aron) in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Transaction Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by Aron and its Affiliates in connection with the enforcement
or protection of Aron’s rights under or in connection with this Agreement and
the other Transaction Documents.

 

94



--------------------------------------------------------------------------------

ARTICLE 22

LIMITATION ON DAMAGES

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES’ LIABILITY FOR
DAMAGES IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY (WHICH INCLUDE ANY AMOUNTS
DETERMINED UNDER ARTICLE 19) AND NEITHER PARTY SHALL BE LIABLE FOR SPECIFIC
PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT, SUCH LIMITATION SHALL
NOT APPLY WITH RESPECT TO (I) ANY THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION IS
AVAILABLE UNDER THIS AGREEMENT OR (II) ANY BREACH OF ARTICLE 24. EACH PARTY
ACKNOWLEDGES THE DUTY TO MITIGATE DAMAGES HEREUNDER.

ARTICLE 23

AUDIT AND INSPECTION

During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided that, neither this Section nor any other provision
hereof shall entitle the Company to have access to any records concerning any
hedges or offsetting transactions or other trading positions or pricing
information that may have been entered into with other parties or utilized in
connection with any transactions contemplated hereby or by any other Transaction
Document. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two (2) years following the Termination Date.
Each Party shall preserve, and shall cause all contractors or agents to
preserve, all of the aforesaid documents for a period of at least two (2) years
from the Termination Date.

ARTICLE 24

CONFIDENTIALITY

24.1 In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement, including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation,

 

95



--------------------------------------------------------------------------------

operating conditions, and other commercial information of the Company not made
available to the public, are confidential and shall not be disclosed to any
third party, except (i) as may be required by court order or Applicable Laws or
as requested by a Governmental Authority, (ii) to such Party’s or its
Affiliates’ employees, directors, shareholders, auditors, consultants, banks,
lenders, financial advisors and legal advisors for purposes of administering,
negotiating, considering, processing or evaluating this Agreement and the other
Transaction Documents or the transactions contemplated thereby, or (iii) to such
Party’ insurance providers, solely for the purpose of procuring insurance
coverage or confirming the extent of existing insurance coverage; provided that,
prior to any disclosure permitted by this clause (iii), such insurance providers
shall have agreed in writing to keep confidential any information or document
subject to this Section 24.1. The confidentiality obligations under this
Agreement shall survive termination of this Agreement for a period of two
(2) years following the Termination Date. The Parties shall be entitled to all
remedies available at law, or in equity, to enforce or seek relief in connection
with the confidentiality obligations contained herein.

24.2 In the case of disclosure covered by clause (i) of Section 24.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.

24.3 Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.

ARTICLE 25

GOVERNING LAW

25.1 THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.

25.2 EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN
THE CITY OF NEW YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE
IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY
AT THE ADDRESS INDICATED IN ARTICLE 27. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO PERSONAL
JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.

 

96



--------------------------------------------------------------------------------

25.3 Each Party waives, to the fullest extent permitted by Applicable Law, any
right it may have to a trial by jury in respect of any proceedings relating to
this agreement.

ARTICLE 26

ASSIGNMENT

26.1 This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.

26.2 The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity, in the Company’s reasonable credit judgment, is equal or
superior to the creditworthiness of Aron immediately prior to such assignment.
Any other assignment by Aron shall require the Company’s consent.

26.3 Any attempted assignment in violation of this Article 26 shall be null and
void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.

ARTICLE 27

NOTICES

All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party’s email set forth in Schedule M, or on
the following Business Day if sent by nationally recognized overnight courier to
the other Party’s address set forth in Schedule M and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Section, which is effective
upon receipt.

ARTICLE 28

NO WAIVER, CUMULATIVE REMEDIES

28.1 The failure of a Party hereunder to assert a right or enforce an obligation
of the other Party shall not be deemed a waiver of such right or obligation. The
waiver by any Party of a breach of any provision of, or Event of Default or
Default under, this Agreement shall not operate or be construed as a waiver of
any other breach of that provision or as a waiver of any breach of another
provision of, Event of Default or Default under, this Agreement, whether of a
like kind or different nature.

 

97



--------------------------------------------------------------------------------

28.2 Each and every right granted to the Parties under this Agreement or allowed
it by law or equity shall be cumulative and may be exercised from time to time
in accordance with the terms thereof and Applicable Law.

ARTICLE 29

NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES

29.1 This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.

29.2 Neither Party shall have the right or authority to negotiate, conclude or
execute any contract or legal document with any third person; to assume, create,
or incur any liability of any kind, express or implied, against or in the name
of the other; or to otherwise act as the representative of the other, unless
expressly authorized in writing by the other.

ARTICLE 30

MISCELLANEOUS

30.1 If any Article, Section or provision of this Agreement shall be determined
to be null and void, voidable or invalid by a court of competent jurisdiction,
then for such period that the same is void or invalid, it shall be deemed to be
deleted from this Agreement and the remaining portions of this Agreement shall
remain in full force and effect.

30.2 The terms of this Agreement constitute the entire agreement between the
Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.

30.3 No promise, representation or inducement has been made by either Party that
is not embodied in this Agreement or the Transaction Documents, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.

30.4 Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.

30.5 Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.

 

98



--------------------------------------------------------------------------------

30.6 All audit rights, payment, confidentiality and indemnification obligations
and obligations under this Agreement shall survive for the time periods
specified herein.

30.7 This Agreement may be executed by the Parties in separate counterparts and
initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.

30.8 All transactions hereunder are entered into in reliance on the fact that
this Agreement and all such transactions constitute a single, integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.

[Remainder of Page Intentionally Left Blank]

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.

 

J. ARON & COMPANY By: /s/ Simon Collier

Name:

Simon Collier

Title:

Attorney-in-Fact

[Signature Page to Supply and Offtake Agreement]



--------------------------------------------------------------------------------

HAWAII INDEPENDENT ENERGY, LLC By: /s/ William Monteleone

Name:

William Monteleone

Title:

Executive Vice President

[Signature Page to Supply and Offtake Agreement]